 J. P. STEVENS & CO.. INC J. P. Stelens & (o., Inc. and Amalgamated Clothingand Textile Workers Union, AFL-CIO-CLC. Suc-cessor to I extile Workers Union of America, AFL-CIO. Cases I1 ('A 6077 and I I RC 39F7August 20. 1979DECISION AND ORDERBy CIIAIRMAN FANNING ANI) MIMBFRS JINKINSAND) TRULSI)AIFOn March 22, 1978, Administrative Law JudgeJoel A. Harmatz issued the attached Decision in thisproceeding. Thereafter, Respondent and the GeneralCounsel filed exceptions and supporting briefs. TheCharging Party filed cross-exceptions and a support-ing brief, including a reply to Respondent's excep-tions.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2andconclusions3of the Administrative Law Judge, asmodified herein.4After the penod for filing exceptions and briefs to the AdministrativeLaw Judge's Decision expired, Respondent filed a motion to reopen therecord and to conduct additional hearings. Respondent asserted that theevidence sought to be adduced would show numerous actions taken since theclose of the hearing herein to assure compliance with the Act. The GeneralCounsel and the Charging Party have filed briefs in opposition to Respon-dent's motion. We find that the evidence. even if establishing Respondent'sassertions. would not in any way undercut our findings herein. Accordingly.Respondent's motion is denied. We also find no merit in the Charging Par-ty's motion to strike Respondent's exceptions and portions of Respondent'ssupporting brief.2 Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dri Wall Productsr. Inc. 91 NLRB 544(1950), enfd. 188 F.2d 362 (3rd Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings. We also find no merit inRespondent's allegations of bias and prejudice on the part of the Administra-tive Law Judge. Thus, we perceive no evidence that the Administrative LawJudge prejudged the case, made prejudicial rulings, or demonstrated a biasagainst Respondent in his analysis or discussion of the evidence.3 We agree with the Administrative Law Judge that the Union has made avalid continuing demand for recognition sufficient to support a finding thatRespondent has violated Sec. 8a)(5) and (I) of the Act by refusing to recog-nize and bargain with the Union. Unlike the Administrative Law Judge.however, we date the bargaining order as of February 19. 1975. the date therecord establishes that a majority of the unit employees designated and se-lected the Union as their representative for purposes of collective bargaining.We further note that the Administrative Law Judge in his Conclusions ofLaw referred to the election in Case II RC 3987 as having taken place in1974, 1975. and 1977. The record shows that the election was on February19. 1975. Hence. we hereby correct the inadvertent references to 1974 and1977.Finally, we note that the Administrative Law Judge relied on ShoppingKart Food Market, Inc. 228 NRB 1311 (1977,1. in dismissing the Petition-The General Counsel has excepted to the Adminis-trative Law Judge's dismissal of the allegation thatRespondent violated Section 8(a)( I) of the Act h\"instructling its employees as to how they could in-validate union authorization cards when they werecalled as witnesses in a Board proceeding." In sup-port of this allegation the General Counsel relied on aspeech delivered by Respondent's plant managers onApril 13 and 14, 1977, on round table discussions be-tween employees and management officials that ibl-lowed the speech, and on a notice posted b Respon-dent on April 26, 1977. The Administrative La\Judge found that this evidence furnished no basis forconcluding that in the course of these events Respon-dent engaged in unlawful interrogation, solicitedgrievances, promised benefits, or made coercivethreats. He further found that, apart from the speech,the evidence did not eveal specifically what was saidby management representatives at the round tablediscussions. Finally, he said that he was unaware oftprecedent under the Act which condemns such con-duct since it was unaccompanied by other forms ofcoercion. Accordingly he found that the GeneralCounsel had failed to present a primtnaJ/ic violation.5We find merit in the General Counsel's exceptions.The gravamen of the General Counsel's allegationis a portion of the prepared speech read by Respon-dent's plant managers to small groups of employeesat the Carter and Holly plants on April 13 and 14,1977, just one month before the hearing in this case.'Thus, the plant managers said:er's Objection 8 in Case II RC 3987 In the absence of exceptions thereto.Chairman Fanning and Member Jenkins who dissented n Shipping hurt,find it unnecessary to pass on the merits of this objection n setting aside heelection. Member Truesdale. who was not n the Board when Shopping Karissued. concurs fully in his colleague's position In addition. we note thatShopping Kaur has been overruled recently in General Knlt of Caulrrn. Inc..239 NLRB 619 (1978).We find that the Administrative Law Judge's recommendation that Re-spondent first notify the Union and afford the Union an opportunity toconsult with Respondent before Respondent takes adverse action for disci-pline against any employee or group of employees at the Wallace facilities isunwarranted Hence, we shall not include this requirement in the OrderFinally, we shall modify the Administrative I.aw Judge's recommendationregarding the reading of the notice by () deleting the provision that theUnion be afforded an opportunity to have a representative present: and (2tpermitting Respondent the option of having a Board agent read the noticeor. if the highest management official reads the notice, to afford the Board areasonable opportunity to provide for the attendance of a Board agent'The Administrative Law Judge also found that the allegation has notbeen conclusively litigated and thus denied the General Counsel's motion toamend the complaint to incorporate this allegation. We note that there is nofactual dispute as to the remarks by Respondents plant managers in theprepared speech on April 13 and 14. nor as to the wording of the April 26notice. Furthermore, we note that the exhibit describing remarks made at theround table discussions was submitted by Respondent. Thus. we find that theevidence upon which the General Counsel relies to support the allegation hasbee, fully litigated and we hereby amend the complaint to incorporate thisallegation.' Additional portions of the speech are set forth In the Administrative l.awJudge's Decision.244 NLRB No. 82407 I)I!('ISIONS OF1 NATIONA. I.ABOR RELATIONS BOARI)In the upcoming legal proceeding, those employ-ees who signed cards prior to the last electionwill be called into court to testif about theirsignature. Unless an employee can prove thathe/she was misled or deceived into signing acard, or fraud was involved, or the card was notsigned by the employee, the Labor Board willcount the card for the Union.Following the speech, Respondent invited the em-ployees to express their views concerning any issue,including the hearing to be held in this proceeding, atround table discussions attended by management offi-cials including the plant manager. Although there isrecord evidence that employees raised questions anddiscussed the circumstances surrounding the cardsignings at these meetings, there is no evidence as toquestions, responses, or other expressions by Respon-dent's officials at these meetings.7We find that Respondent's conduct was a thinlyveiled attempt to color testimony in the upcomingBoard proceeding. This patent attempt to encourageemployees to invalidate authorization cards whenthey were called as witnesses, as the AdministrativeLaw Judge aptly described, "carried all the earmarksof a deliberate design to capitalize upon a combina-tion of fear and dimmed memories in the interest ofinfluencing testimony to be afforded [sic] in this pro-ceeding." Such conduct reasonably tended to coercethe employees in the exercise of their rights under theAct.8In finding that Respondent's conduct violatedSection 8(a)(1), we have considered not only the cir-cumstances immediately surrounding the speech butalso Respondent's pattern of unlawful conduct in thisand previous cases, as detailed in the AdministrativeLaw Judge's Decision.9Finally, we note that the Charging Party seeks cer-tain remedies in addition to those recommended bythe Administrative Law Judge that we have adopted.Considering Respondent's long history of violationsof employee rights and its flagrant disregard of Boarddecisions and court orders, and for the reasons set7 Respondent also posted a notice pertaining to efforts by NLRB agents toconsult with card signers in preparation for the instant hearing following theApril speeches. That notice, which urged employees to testify truthfully, alsostated:The NLRB agents are interested in whether you signed a card becauseyou were misled into believing it was only to get an NLRB election. orpressured, or if you really intended to designate the Union as youragents. These are important legal questions which may determinewhether you are unionized or not.It is well settled that a violation of Sec. 8(a( I ) does not turn on whetherthe coercion succeeded or failed. Rather. the test is whether the conductreasonably tended to interfere with the free exercise of employees' rightsunder the Act. Florida Steel Corporation, 244 NLRB 45 11976): Hanes Ho-siery, Inc., 219 NLRB 338 11975).' Florida Steel Corporaiion. 233 NLRB 491 (1977), enforcement denied 587F.2d 735 (5th Cir. 1979).forth in earlier cases involving Respondent0"' we shallgrant the following additional remedies: union accessto bulletin boards and lists of employees' names andaddresses, and in-plant access for the Union. In addi-tion, we shall require Respondent to include in appro-priate company publications, such as employee news-letters, a copy of the notice, together with AppendixB attached hereto, an explanatory letter, and we shallorder Respondent to issue written instructions to allof its supervisors at the facilities involved herein tocomply with the notice to employees marked "Ap-pendix A."ORDERPursuant to Section 10(c) of the National LaborAct, as amended, the National Labor RelationsBoard hereby orders that the Respondent, J. P. Ste-vens & Co, Inc., New York, New York, its officers,agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain in good faith with Amalga-mated Clothing and Textile Workers Union, AFL-CIO-CLC, as the exclusive collective-bargaining rep-resentative of employees in the unit found appropri-ate below for purposes of collective bargaining. Thebargaining unit is:All production and maintenance employees em-ployed at the Employer's Carter plant, Hollyplant, and warehouses at Wallace, North Caro-lina, including plant clerical employees, watch-men, computer programmer in the dye house,electrical technician, and plant driver; excludingoffice clerical employees, professional employees,cloth store clerk, managerial employees, guardsand supervisors as defined in the Act.(b) Impeding employees in their right to distributeunion literature in nonworking areas on nonworkingtime by promulgation, maintenance, or enforcementof any rule prohibiting employees from engaging insuch activity, by physically obstructing them, threat-ening to call local law enforcement authorities, sus-pending them, or by in any other manner interferingwith their right to engage in such activity protectedby Section 7 of the Act.(c) Engaging in surveillance of employees engagedin the distribution of union literature in nonworkingareas on their own time, or creating the impressionthat union activity is the subject of surveillance.(d) Threatening employees with discharge becauseof their union activity.10 See J. P. Stevens & Co., Inc., 239 NLRB 738 ( 1978}, and 240 NLRB 33(11979).408 J. P. STEVENS & CO., INC.(e) Instructing employees to report to the Respon-dent the union activities of other employees.(f) Granting benefits to employees to discouragethem from engaging in activities in support of aunion. However, nothing herein shall be construed asrequiring Respondent to vary or abandon any eco-nomic benefit or term and condition of employmentwhich its employees at its Wallace facilities, or anyother facilities, would otherwise be entitled to receive.Benefits shall not be denied to employees at Respon-dent's Wallace facilities, or at any other of its facili-ties, that such employees would have received but fortheir support of a union or for their involvement inprotected concerted activities.(g) Instructing employees as to how they could in-validate union authorization cards when they arecalled as witnesses in a Board proceeding.(h) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of theirright to self-organization: to form, join, or assist theaforesaid union, or any other labor organization: tobargain collectively through representatives of theirown choosing; and to engage in other concerted ac-tivities for the purpose of collective bargaining or mu-tual aid or protection, and to refrain from any or allsuch activities.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a) Upon request, bargain with the aforesaidUnion, as the exclusive representative of all employ-ees in the appropriate unit described above and, if anunderstanding is reached, embody such understand-ing in a signed agreement.(b) Make whole the Union for all reasonable andnecessary organizational costs and expenses sustainedduring the campaign at Wallace, North Carolina, be-tween September 1974 and February 1975, including,but not limited to, salaries, travel expenses, subsis-tence, materials, rents, cost of printing, and postagefees, the total amount due under this provision to in-clude interest as set forth in the section of the Admin-istrative Law Judge's Decision entitled "The Rem-edy."(c) Make whole the National Labor RelationsBoard and the Union for the reasonable costs andexpenses incurred by them in the investigation, prep-aration, presentation, and conduct of this proceeding.said sums to include interest as set forth in the sectionof the Administrative Law Judge's Decision entitled"The Remedy."(d) Post in conspicuous places at all its plants cop-ies of the attached notice marked "Appendix."" Cop-" In the event that this Order is enforced by a Judgment of a nitedStates Court of Appeals. the words in the notice reading "Posted by Order ofies of said notice, on forms provided by the RegionalDirector for Region I 11. after being duly signed onbehalf of Respondent by its president, the chairmanof its board of directors, by each of the members ofthe board or directors, and by the highest managerialofficial of the plant in which the notice is posted, shallbe posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to ensure that said notices are not altered. de-faced, or covered by any other material.(e) Reproduce and mail to the home ot each of itsemployees at all of its plants a facsimile otf the afore-said signed notice, together with a letter appendedhereto as "Appendix B." Said letter shall be repro-duced on the Company's regular business stationaryand signed by the highest official of the recipient'splant. Respondent shall provide the Regional Direc-tor for Region I I with proof of such mailing.(f) Reproduce and give to each supervisor at itsWallace, North Carolina, facilities a facsimile of theaforesaid notice, and give written instructions, signedby the highest official at each facility. to each supervi-sor to comply with the provisions of the notice. Re-spondent shall provide the Regional Director for Re-gion I I with proof of compliance with this paragraph.(g) At such reasonable time after the entry of thisOrder, as the Board may request, convene duringworking time by departments and shifts all its em-ployees in each of its plants. and, at its option. eitherhave the notice read by the highest managerial officialin the plant or provide facilities and permit a Boardagent to read the notice to the said employees. In theevent Respondent chooses to have the notice read byits official, the Board shall be afforded a reasonableopportunity to provide fior the attendance of a Boardagent.(h) Upon request of the Union. made within 2years from the date hereof, immediately grant theUnion and its representatives reasonable access to theplant bulletin boards and all places where notices toemployees are customarily posted, at each of Respon-dent's plants, for a period of I year from the date ofrequest.(i) In the event that during a period of 2 ears foil-lowing entry of this Order any supervisor or agent ofRespondent convenes any group of employees at anyof Respondent's plants and addresses them on thequestion of union representation. give the Union rea-sonable notice thereof and afford two union represen-tatives a reasonable opportunity to be present at suchthe National Labor Relations Board" shall read "Posted Pursualnt to a Judg-ment of the United States Court of Appeals Entircing an Order of the Na-tional Labor Relations Board"409 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspeech and, upon request of said representatives, per-mit one of them to address the employees for thesame amount of time as Respondent's address.(j) If, within the next 2 years, the Board schedulesan election in which the Union participates at any ofRespondent's plants, then, upon request by theUnion, afford at least two union representatives rea-sonable access to each of Respondent's said plantsand appropriate facilities to deliver a 30-minutespeech to employees on working time. the datethereof to be within 10 working days before but notwithin 48 hours prior to any such election.(k) Upon request of the Union, immediately fur-nish it with lists of the names, addresses, and classifi-cations of all of Respondent's employees at each of itsplants as of the latest available payroll date, and fur-nish a corrected, current list to the Union at the endof each 6 months thereafter during the 2-year periodreferred to above.(1) For the 2-year period, upon request of theUnion and without delay, permit a reasonable num-ber of union representatives access for reasonable pe-riods of time to all its canteens and rest and othernonwork areas, including parking lots, within each ofits plants, for the purpose of communicating orallyand in writing with the employees in such areas dur-ing changes of shift, breaks, mealtimes, or other non-work periods. Respondent shall formulate rules onthis subject in the same manner as provided in J. P.Stevens & Co., Inc., 239 NLRB 738 (1978).(m) Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the election conductedin Case I 1-RC 3987 on February 19, 1975, be. and ithereby is, set aside, and that the petition be dismissed.IT IS FURTHER ORDERED that the allegations of un-lawful conduct not specifically found to be violativeherein shall be dismissed.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAI. LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties were represented,by their attorneys and afforded the opportunity topresent evidence in support of their respective posi-tions, it has been found that we have violated theNational Labor Relations Act in certain respects andwe have been ordered to post this notice and to carryout its terms.The National Labor Relations Act gives you, asemployees, certain rights, including the right:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a represent-ative of your own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.Accordingly, we give you these assurances:The Amalgamated Clothing and TextileWorkers Union, AFL-CIO-CLC, is the recog-nized collective-bargaining representative ofour hourly employees at Wallace, North Caro-lina.WE WILL NOT refuse to bargain in good faithfor a collective-bargaining agreement with theaforesaid Union regarding wages, hours, andworking conditions of the employees at Wallace,North Carolina, nor will we take action affectingwages, hours, and working conditions of suchemployees without negotiating first with theUnion.WE WILL NOT preclude our employees byposted rule, or oral instruction, from engaging inthe distribution of union literature in nonwork-ing areas on their time.WE WII.L NOT prevent employees from distrib-uting union literature on their own time, byphysical obstruction. by threatening to call orcalling law enforcement authorities, or by tellingthem that they are suspended.WEI WILL NOI engage in surveillance of em-ployees, nor will we create the impression thatwe are spying on employees while they are en-gaged in union activity.WE WII.L NOI tell our employees to report onunion activities engaged in by fellow employees.WE WI.L NOi tell our employees how they caninvalidate union authorization cards when theyare called as witnesses in a Board proceeding.WE WILL NOT threaten to discharge employeesbecause of their union activity.WE WII.I. NOT grant benefits to employees todiscourage them engaging in activities in supportof a union. However, nothing herein shall beconstrued as requiring us to vary or abandon anyeconomic benefit or term and condition of em-ployment which our employees at our Wallacefacilities, or any other facilities, would otherwisebe entitled to receive. Benefits will not be deniedto employees at our Wallace facilities, or at anyother of our facilities, that such employees wouldhave received but for their support of a union orfor their involvement in protected concerted ac-tivities.410 J. P. SI EVENS & CO., INC.Wi WIl.t. NOI in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of their rights under the National LaborRelations Act.WE Witl compensate the Union and theBoard for their expenses in preparing for and inconducting this case, and we will compensate theUnion for its expenses incurred during the or-ganizational campaign at Wallace between Sep-tember 1974 and February 19, 1975.Wt wi.i., upon request, bargain with theaforesaid Union, as the exclusive representativeof all employees in the appropriate unit and, ifan understanding is reached. embody such un-derstanding in a signed agreement. The bargain-ing unit is:All production and maintenance employeesemployed at the Employer's Carter plant. Hol-ly plant, and warehouses at Wallace. NorthCarolina. including plant clerical employees.watchmen, computer programmer in the dyehouse, electrical technician. and plant driver:excluding office clerical employees. protfes-sional employees, cloth store clerk, managerialemployees, guards and supervisors as definedin the Act.WE WILL send to all our employees copies ofthis notice, with an explanatory letter: wxv wl.read this notice to all our employees: WE WILLgive all our supervisors at our Wallace, NorthCarolina, facilities copies of this notice and in-struct them to comply with its provisions; andWE WII. grant the Union, as ordered, access toour bulletin boards, access to our nonwork areas.speaking opportunities, and lists of the namesand addresses of our employees at many of ourplants.J. P. SEVENS & Co., IN('.APPENDIX BDear Stevens Employee:This letter, and the enclosed notice. is being sent to allJ. P. Stevens employees to inform you of a recent decisionby the National Labor Relations Board* relating to the Ste-vens plants in Wallace, North Carolina.In 1974 and 1975. the Textile Workers Union of Amer-ica. AFL CIO. now the Amalgamated Clothing and TextileWorkers Union, AFL CIO CLC, was engaged in an at-tempt to organize the Company's employees at the Carterand the Holly plants in Wallace. After a hearing, the LaborBoard found that the Company violated the law by interfer-ing with employee distribution of literature. by spying on'Should the Board's order he enforced, add here: ". approved hy a UnitedStates Court of Appeals.".employees while they were engaged in union activities, andbv threatening employees with discharge because of theirunion activities. The Labor Board also found that the Com-pany violated the law by changing the profit-sharing planand by granting supplementary unemployment benefits. Inaddition. the Board found that the Compan3 violated thelaw by telling the employees how they could invalidateunion authorization cards when they were called as wit-nesses in a Board proceeding. The Board held that theseand other violations of the law by the Company at the Wal-lace plants made the union authorization cards signed hemployees at the Wallace plants a more reliable indicationof employee choice as to whether theN wanted the nion torepresent them than the results of the Februar% 19. 1975election. The Board found that a clear malorit t' the em-ployees signed union authorization cards indicating thattheN wanted the Union to represent them. Accordingly. theLabor Board directed the Company to bargain with theUnion as the exclusive representative of the employees andif' an agreement is reached to sign a contract cocvering theagreed upon terms.As you can see from the attached notice, the ('ompanNhas promised that. in the future we will compl1 in goodfaith with the labor laws. Also, the (ompany has promisedto compensate the tInion and the Government t'r theirlosses arising out o the iolations found. herelore. a-lhiing that ou hve heard which indicate that the ('onlpa n,does not intend to comply in good faith and fulls abide hbthe nation's labor la ws. at any of its plant. is comlpletelyerroneous.SIN( I RI Y Y Y() RS.PI ANI MANIA(IiRD)ECISIONSI A I tN ()I I II Ci s ( tsLJoll A. It xRs Xlz. Administrative Law Judge: This con-solidated proceeding originates with the filing of an electionpetition in ('ase II RC 3987 on December 17. 1974.Thereafter, pursuant to a ecision and Direction o)f Flec-tion issued by the Regional Director for Region I on Janu-ary 20, 1975. a secret-hallot election was conducted on Feb-ruary 19. 1975. The tally of ballots shows that ofapproximately 1,014 eligible voters. I ballot was void. 404cast ballots for, and 540 against. the Petitioner. with 3 non-determinative challenges. Thereafter. the Petitioner filedtimely objections to conduct affecting the results of the elec-tion. Subsequently. on March 10, 1975. the Acting RegionalDirector for Region II. issued a Supplemental [)ecision.Direction and Notice of Hearing concluding that Petition-er's objections raised material and substantial issues bestresolved on the basis of record testimony and accordinglyhe directed a hearing on Objections I through 9.On April 14, 1975 an unfair labor practice charge wasfiled in Case II CA 61)77. Pursuant thereto, on January 20.1977. the Regional I)irector for Region II issued an Orderconsolidating cases, complaint, and notice of hearing. alleg-ing that Respondent independently violated Section 8(a)( Iof the Act by various acts of' coercion impeding employeesin exercising their right to organize and support the Charg-411 DECISIONS OF NATIONAL LABOR REI.ATIONS BOARDing Party-Petitioner, and further alleging that Respondentviolated Section 8(a)(5) and (1) of the Act by refusing torecognize and bargain with the Charging Party-Petitioneras the majority representative of employees in the appropri-ate unit. In this latter respect, the complaint alleges that theindependent violations of Section 8(a)(1) of the Act werecalculated to undermine the Union and destroy its majoritystatus, the predicate for a remedial bargaining order underauthority of N.L.R.B. v. Gissel Packing Co., 395 U.S. 575(1969), and Trading Port, Inc., 219 NLRB 298 (1975). Byvirtue of said consolidated complaint, Cases I -RC-3987and Il CA-6077 were consolidated for hearing, ruling, anddecision by an administrative law judge. In its duly filedanswer to said complaint, Respondent denied that any un-fair labor practices were committed.Pursuant to the foregoing, a hearing was conducted be-fore me in Wilmington, North Carolina, on various datesbetween May 16 and August 3, 1977. After close of thehearing, briefs were filed on behalf of the General Counsel.the Charging Party-Petitioner. and the Respondent-Em-ployer.Upon the entire record in this proceeding, including mypersonal observation of the Witnesses while testifying andtheir demeanor and consideration of the post-hearingbriefs, I hereby find as follows:FINDINGS OF FA(CI1. THE BUSINESS ()F IHE RESPONI)E N-EMIP OYIYFRRespondent-Employer is a Delaware corporation en-gaged in the manufacture and sale of textile products at itsWallace, North Carolina, plants, the sole facilities involvedin this proceeding. During the 12-month period precedingissuance of the complaint, a representative period, Respon-dent-Employer received goods and materials at said loca-tions from points directly outside the State of North Caro-lina valued in excess of $50,000, and also manufactured atsaid plants and shipped directly to points outside the Stateof North Carolina. products valued in excess of $50.000.11. IE STATUS OF ITHE CHARGING PARTY-Pl TI'IONERThe Merger IssueRespondent-Employer admits that the AmalgamatedClothing & Textile Workers Union, AFL CIO CLC, andthe Textile Workers Union of North America, AFL CIO(TWUA), are labor organizations within the meaning ofSection 2(5) of the Act, but denies that the former is asuccessor to TWUA. Through this denial, Respondent-Em-ployer interposes a defense of critical import to the effectiveredress of any unlawful conduct found herein.In this connection, it is noted that the instant caseemerges from an organization campaign waged by theTWUA between September 1974 and February 19. 1975.Following the conclusion of this effort, on June 2, 1976,TWUA merged with the Amalgamated Clothing & TextileWorkers Union, AFL-CIO-CLC, the Charging Party-Peti-tioner herein. As I understand Respondent's position, it isclaimed that, as no lawfully cognizable successorshop ex-ists, the Charging Party-Petitioner may not avail itself ofany remedial interest which might have accrued to TWUAin consequence of that campaign.In A merican Enka Corpanv, 231 NLRB 1335 (1977),' theBoard, after full examination of the nature of the mergerand the circumstances under which it was effected, con-cluded that, as the consolidation preserved the continuity ofthe TWUA, which continued to serve as the day-to-dayrepresentative of employees, the Charging Party-Petitioner"is a continuation of... [TWUA] ... and therefore hassucceeded to its representation rights."2That case involvedan election conducted some 6 months before the effectivedate of the merger. In that election, the TWUA was desig-nated by a majority. In the course of a post-election pro-ceeding concerning employer objections to the validity ofthat election, the successorship issue was raised by a motionto change the name of TWUA to that of the ChargingParty-Petitioner herein. In sustaining that motion, theBoard not only confirmed the existence of a binding succes-sorship. but went on to conclude that the representationrights accorded thereby to the Charging Party-Petitionerwould not be impaired even though employees previouslysubject to an organization campaign neither participated inthe merger decision, nor ratified it.'Unlike the employees at American 'nka, xupra, the Wal-lace employees were never informed of the contemplatedmerger,4nor were they invited, after the merger, to expresstheir views in this regard.Nonetheless, the testimony of Scott Hoyman, the south-ern director of the Textile Division of the Charging Party-Petitioner,' dispells any notion that, under establishedunion policies, the noninvolvement of Wallace employeeswas founded upon arbitrary considerations. He testifiedthat in accordance with union practices execution of a blueauthorization card in the course of an election campaigndoes not accord the rights and benefits of full union mem-bership. Employees are only admitted to membership aftera chartered local is established, an event normally deferreduntil after execution of a collective-bargaining agreement.'Consistent with the foregoing. employees who signed au-thorization cards during the Wallace campaign were notnotified of the possible merger, did not participate in theI See also the decision of Administrative l.avw Judge Bernard Ries, issuedon December 21. 1977. relative Respondent's Roanoke Rapids plant J P.Stevens & (Co., Inc., 239 NLRB 738 (1977).1231 NLRB at 1337.The Board did acknowledge facts showing that prior to the election inthat case, the employees were apprised that the merger was under consider-ation. Furthermore, it was also noted that. following the election. a unionmeeting was conducted in which employees unanimously expressed theirassent thereto.' The merger discussions began in 1975. hut apparently did not open untilafter conclusion of the election of February 19, 1975. at the Wallace facili-ties.' Prior to effective date of the merger. Hoyman occupied essentially thesame position with TWUA.I The only exception to this constitutional requirement relates to charteredlocals established at J. P. Stevens plants in Roanoke Rapids, North Carolina.and Statesboro. Georgia. In both instances. TWUA had achieved the statusas statutory representative of employees at those locations, and due tolengthy negotiations and pending unfair labor practices against the Com-pany, special resolutions were adopted by the Union's 1976 convention. au-thorizing the issuance of charters establishing locals at said facilities.412 J. P. STEVENS & CO. INC.decision. and were not aflorded an opportunilt to expresstheir sentiment thereafter. Such variation rom the factsconsidered in ,mtn,'rican EnAI merits no different result.Thus, in accordance with the Board's holding in AmcricinEnAa. the structure of the TWLJA was retained after theconsolidation. and the merger did not affect the identit ofeither union representatives or the organizational structurewithin which they served as the representative of employ-ees. For this reason. the Board held that the legal efficacy ofthe successorship was unhampered by the question ofwhether employees, who were subject to an active organiza-tion campaign at the time of the merger's approval. partici-pated in or were offered an opportunity to ratify. Extensionof this view to the instant proceeding simply endorses aconstitutional denial of membership benefits to nonmem-bers whose affinity to TWUA was inchoate and evidencedsolely by designation of that union as their representative inthe course of an organization campaign. The internal unionpolicy in this respect. while consistent with legitimate sub-stantive and administrative interests of the Union. in thecircumstances, does not impede employee free choice and isinoffensive to statutory policies.Accordingly, I conclude that the Charging Party-Peti-tioner constitutes a continuation of TWUA, and that it suc-ceeds to the organizational interests of TWUA, which werepending on the effective date of the merger, including allrepresentation rights emerging from the 1974 75 organiza-tional campaign conducted at Wallace. which are in issue inthis proceeding.li. CASE t-CA-6077A. The IssuesThis consolidated proceeding presents another phase inthe ongoing litigation involving labor relations practices ofJ.P. Stevens & Co., the multistate textile manufacturer du-biously described by at least one authority as having"earned the ...reputation as the 'most notorious recidivist'in the field of labor law."' Involved here are the Stevensfacilities in Wallace, North Carolina-the Carter plant. thesmaller Holly plant. and the Uptown warehouse. The prin-cipal issues relate to the time frame-September 1974through February 19, 1975-dates which mark the durationof the third separate effort to organize the Stevens workforce in the Wallace area.As heretofore indicated, on February 19. 1975, an elec-tion was conducted among said employees in which theUnion failed to receive a majority of the valid ballots cast.This proceeding is concerned essentially with the questionof whether, in the foreground of that election. Stevens en-gaged in preelection misconduct and independent unfair la-bor practices of sufficient consequence to dissipate the ma-jority allegedly held by the Union on that date and towarrant a remedy requiring Respondent to recognize theUnion as he majority representative of employees at theWallace locations in accordance with N.L.R.B. v. GisselManufacturing Company', supra.' See N.L.R B v. J. P. Stevens & Co.. Inc., el al (Stevens XVIllL 563 F.2d8 (2d Cir. 1977).With respect to the refusal to bargain issue. in addition tothe formidable question as to whether the Union eerachieved majority support. the appropriateness of an8(a(5) remedy in this case turns essentially upon indepen-dent 8(a)( I allegations relative to: ( I ) the interference withemployee distribution of union literature within the plantproper during shift changes commencing on the evening ofFebruary 18 and through the day of the election. February19. 1975: (2) the announcement and implementation onJanuary 21. 1975 of a "floor" or guarantee against decliningvalues of employee holdings under the Stevens profit-shar-ing plan, and (3) the grant of a supplementary unemploy-ment benefit payment to certain employees announced onFebruary 11. 1975.In addition to these issues, unfair labor practices are at-tributed to the Respondent-Employ er through coercivestatements bh named supervisors on three different occa-sions.Finally. while Petitioner's objections for the most partare coextensive with the 8(a)(1) allegations. other allegedmisconduct not specified in the complaint is involved. in-cluding questions as to whether the employer unlawfullyinterfered with the Union's utilization of designated observ-ers during the election, and whether the Employer impairedthe Petitioner's exercise of rights granted by the UnitedStates Court of Appeals for the Second Circuit in a con-tempt adjudication, issued on September 13, 1972.B. Concluding FindingisI. Interference. restraint. and coerciona. Inl'er/'rccc with employee distributionThe Holly and Carter plants operate on a three-shift ba-sis, with shift change intervals at 12 midnight, 8 a.m.. and 4p.m. Prior to February 18. 1975. the Union's effort to com-municate with employees through distribution of campaignliterature was confined to handbilling at access gates on theperimeter of Respondent's premises and off company prop-erty.On February 18. 1974. the day before the election, theUnion elected to engage in on-premises distributionthrough employee organizers. Beginning at about 11:30p.m.. shortly before the midnight shift change. on February18, and continuing until 4 p.m. on February 19, employeesattempted to pass out union literature inside the Carter andHolly plants.'Management first learned of the Union's shift in strategyshortly before commencement of the third shift on Febru-ary 18. 1975. when, about 11:30 p.m.. employee organizersfirst appeared with union literature in areas adjacent to en-trances on the interior of both the Holly and Carter plants.The complaint names eight different supervisors as hav-ing participated in the unlawful effort to frustrate this at-tempt by employees to exercise their Section 7 rights. It isfurther alleged that, in the course of said interference, cer-' The notice of election reveals that polling was scheduled at the Carterplant on February 19, 1975. during Ihe following periods: 6 a.m. to 10 a.m.:4:30 p.m. to p.m. Similarly. polling was conducted a the Holly plant.during the following time frames: 7:30 a m. to 9 a.m.: 4:30 p.m. to 5 p.m.413 ) ('ISI()NS )t NA I (NAL AiBOR RIlA I IONS )ARI)tlain of tlhese stpersior indclpendlenll5 itlalted Section8(a;)() of tile Act h thrleatenling ,ellplolccs tlt layi ein-torcctlcent ;uthoritics woul he calld o closc tlhell tro1thle pmises, b hN ordlering crlail cllllocs to lc eC theplant hecause Ihelv engiaged in such acti its. h IlhrCatenlinrto hatve cmplo ces phlsic;lily relnloved froml the pliant landhy enggiing in surveillance oC emiploees while thes at-tempted to distrihbute union literature.Wiilh respect to the Ilollv plalnt temploects I lnd;Teachel a nd Betty Whilliet , both assigned to the thirdshift, commenced distributing literature at the emploece en-trance to that facilits at ahout I 1:15 p.m. on :ebruar! 18.:ilmplo q ces on enltering that access, first tra, erse a set ofstairs to a level 4 to 5 feet abose the groundi aInd enter theplalnt through a glass aind metal door. O()n the interior of theentralcewa is a vast open area which t one time was usedfor storage. Walking lanes for employees are marked off asa saetly innovation, which isolates their passageay rornan area in which forklifts operate some 3 times a day toload trucks parked at the nearhb loading docks. It was inthis area immediately inside the door, that eachey andWhitfield were distributing literature when approached byBennett lanchey, an admitted supervisor. Halnchey testi-fied that he observed them distributing union literalture.which he assumed to he prounion. and that he noticed abox of union buttons on a nearby table. tie claims that lietold the employees "that they were not supposed to hethere, and it was too early for them to be at work," allurged them to "please go back to your car ...or go on tothe commissary, or work area and wait until it was time togo to work .' When the employees stood fast. Ilanches ad-mittedly told them that if they refused to leale, e wouldcall his superior to determine what would be done next."'The employees refused to leave so Hanchey left to seekinstructions. Hanchey testified that when he returned to theentrance Whitfield and Teachey were no longer present.Teachey did not testify. The testimony of Hanchey andBetty Whitfield is in conflict only insofar as she testifiedthat Hanchey initially told them that they "couldn't passout leaflets. that we'd have to move, and if we didn't move,he'd have someone to move us." When Whitfield advisedHanchey of the employees' right to pass out leaflets at thatlocation. Hanchey repeated "if you don't move, I'll getsomeone who will move you." After this, Whitfield andTeachey engaged in no more distribution, but simply leftthe union literature behind, and went to their work stations.Later. still prior to the commencement of the third shift.Bernice Jenkins a first shift employee, appeared at the loca-tion vacated by Whitfield and Teachey and resumed thedistribution of literature. When Hanchey returned. accord-t Hanchey admitted thai it was not uncommon lor employees to appearinside the plant prior to their work shit'. and that there was nm) prohibitionagainst employees being on the premises at such time.O tHanchey testified that he called his superior Vaden Scholar, who ad-vised that he call Jim Weltons the planl manager. Wellons instructedHanchey to get a witness and return to the entrance to inform the empthyoeesthat they were at the plant loo early. and should go o the parking lot.commissary or work area until their shitll began llanchey claims thai Wel-Ions instructed him to ack off and lake no further action. if the womenrefused to remove themselves.iii I(o his lestillmtlln). he reiterated to .Jenkins the mllessagepe\ iusl\ co)II C\scd to IllCChe I and Whitield. Jelkill tles-lilied tt laclics told hini) lto eave the ,tieal. a;Id Itirtherrelated tt lie responded t Ilanlche b\t relclrrinig li totile lac that tle ederal (iernmnr t gave eployvees arighl to engage in union aclvit and to distrihulc literaturein n1ll workilig al-eas, o torili 'rkine timle. I lanches tlhenindicated that Ie h;adl been "ilnstucted to tell ou ... it oudoIn' le ,e. I'it going to call somebhody ad hla\e ou re-nitovd." 'Wil thills. Jenkins stepped outl the door and con-tinuedl to distribute union literature on Ihe adjoinin g pl;tt-tornm withuout turthler disruption.I credit the testitloni of Whittield and Jenkinls t theetlect that l lanhey aftter the employees indlicatedl a disin-clin;ition to adtliere to hi instruction to leave the planit inte-rior. threatened to hiae thenl remo,ed. Ihe testimonI, of'Whitfield anld enkins imputes a; consistent pattern of con-duct to lancheN, and in the circumllstances it struck me asprobable that he took the forcelul approach to which theemployees attest. It is ntced in this connection that, as ofthe time of the hearing. Bernice Jenkiris wa;s an incumbentemployee of' the Respondent.Hlandbilling began inside the (Carter plant at or about thesame time as the Holly facility. Access to the larger (Carterplant is availlble through two entrances. the malin enltranceand the so-called north entrance. 1ach entrance has an air-lock which separates the exterior doors from the interiordoors leading into the planit proper. At the more frequentlyused m ain entrance, the airlock is approxinmately 6 leet by10 fteet in diniension. The north entrance contains a smtallerairlock which measures 3 feet b 5 eetl.William A. Stallings a supervisor on the second shift atthe (arter plaint testified that about 1:45 p.m. on F-ebru-ary 18. 1975. he wias intored that employees were distrib-uting union literature at the north entrance to the Carterplant. logether with supervisor Robert Piercy. Stallingswent to that location. where two employees Billy Hum-phrey and Robert (ilasper were distributing union litera-ture. According to) Stallings, Piercy inormed the employeesthat it was against company rules to pass out union litera-ture inside the plant and that they were to leave the build-ing. The employees indicated that they would not do so.advising that a union official had informed them of theirright to distribute literature inside the plant. Stallings ad-mits that when the employees indicated that they would notleave. Piercy indicated that he would call the law. Hum-phrey then left. and Glasper went outside the door. wherehe continued to pass out leaflets. Stallings admits that heremained at the airlock, watching Glasper pass out leafletsfor some 3 or 4 minutes thereafter.Stallings and Piercy then went to the main entrancewhere 4 or 5 employees were passing out literature in theairlock at that location. The employees were informed thatthey would have to go outside, and when they refused toleave. Piercs again threatened "to call the law." Later, Su-pervisor Larry Keir admittedly received a report that PlantManager Shelton had issued an instruction that employeesengaged in handbilling be sent home arid told that theyshould not return to the plant until notified. Pursuantthereto. Supervisor Larry Keir told third-shift employees414 .P Si FVIINS & (().. IN(.1)1ald Rbmhison md 1 I atr (;1lspTr Ito ea.e 11ie plaini ;1andcL Ilitte.'I()i t1e d-Li of te cleCtoh .thie eorl t Io reach 11emploeesthrough l-plnt llstllbitlion1 rlumed at tile (;lrter plantlaibout ole-hlll hour belore te oniinnceeilllt of' the firsthiftl. I ihus abouil 7:31) am.. enllployees Violet -utrellIlatcher. Malie I ir', andl (;Ioria Kenned,, were passilngout union literature in te airlock. Stipersisor Robert ('rian-fbrd. in the company of' supervisors Kier and Shuffler. re-cei,ed infirnllaton to this effecl and proceeded to the mainentlr;nce., here accordng to ('ranford's own testimony. heinformed the emplosees "that they could not pass out lit-eratture in the plant and that they would have to leave.''The three employees left the airlock and went to the pae-nient elos. ('ranford followed. I i'lrell advised Crailnfordthat he would not have to escort them, for thev knew theway to the gate."Ihe largest and most dramatic of the confrontaliions be-tween supervisors and employee organizers occurred be-tween 3 and 4 p.m. on the day of the election at the mainentrance to the C(arter plant. Prior to this encounter, (ran-ford together with Supervisor Hazel Kirkland confrontedemployee Doug Ray. who w;as handbilling at the north en-trance. After ('ranfitrd told Ray that "he could not pass outliterature in the plant," Ray departed. ('ranibrd and Kirk-land then went to the main entrance. When they arrived itdoes not appear that any employees were in the airlock. butthey were on the front steps. Later. Supervisors Osbert FIus-sell, William A. Stallings. Davis A. Chestnutt. and Henry1.atimore joined Cranford and Kirkland outside the door tothe main entrance. On several occasions during this con-frontation. certain employee organizers manifested their in-tention to enter the airlock to distribute literature. The su-pervisors formed a cordon, physically obstructing theiraccess, with Cranford informing the employees that theycould not give out literature inside the plant. The employ-ees insisted that they had a right to distribute literatureinside the plant, and, as the argument continued. Cranfordadmittedly told the employees that he would call the law i'they did not leave. Supervisor Kirkland actually left thearea to call the police.'' Cranford admits that prior to thisH Neither Rohinson nor Glasper lost any lime as a result of this instruc-lion. Both indicated that after consulting with union officials at the gale. theyreported for work as usual. Kier during their shift apparently counter-manded the earlier suspension of these employees.it Although Cranford testified that it was twoi employees who were en-gaged in handbilling on that occasion. from the testimony of Hatcher. Ken-nedy. and Eury. I find that all three were present.it Cranford's testimony that he went outdoors on that occasion to check tosee if it was raining did not have a ring of truth.' (Cranford claims that he felt threatened and took steps to call the lawonly because the situation had reached explosive proporlions. I was notconvinced. His testimony that he was pushed in the course of that incidentby Jimmy Smith was not referred to initially when (ranford was specificallyquestioned as to the various aspects of the confrontation that led to the so-called explosive condition. While his subsequent lesilmony in this respectseemed exaggerated and contrived, it was my impression from all the sur-rounding circumstances. that any temperament that may have been exhib-ited that day was provoked by the actioin of Respondent's supervisors inphysically obhstructing employees from vindicating their right toi engage indistribution of union literature during their own lime. in nunworking areasinside the plant proper. Accordingl) (ranfiord's threat to enlist the aid oflaw enforcement authorities in furtherance of the Compan?'s unlawful poslition constituted a lurther interference with statutory rights.incident. superision was instrutetld to orhbid eir\ to theplant to cnpllllh ces seekin to distrilhutC Iltlature. lie lsoadtnits that lihe remained on t porch OWtdC the l airlocklor a period of 3() minutes. of which the con111rontaltlon ithelilploees attelptilng to enter the plant laslted sone 5 to It)minutes. )urilng this perio union s inpathizers attemptedto handhill other cemploees entering and easing the mainentrance.'The loregoing sustalitiates. in their enitirets, the .arlousallegaltlons n the complaint pertaining to the interlfrencewith access to plant premises ifr the purposes of distrihut-ing union literature. I he reaction, t'ro m the utset, Ol thepart of supervisors ';ias sif't and plainllx consisten with thedirective. attested to hb Respondent's ow&n ;agents, on thepart of Plant Manager Shelton. that supcrvisors precludeemploee distribution within the confines of the plant. Ihatnrstruction did not distinguish bet c leen workling arels andnonworking areas and constituted an unequivocal restraint.In an eent. there is no atlirmative. prohative cXldncethat the airlocks in the Carter plant were either workingareas. or areas in which distribution could not have takenplace without impairment of reasonable ingress and egressbh employees and others utilizing the plant entrances. Withrespect to the Holls plant. the mere act that the northentrance was adjacent to dock areas hich ahout threetimes a day were utilized bhs lift trucks also tails to ustilRespondent's absolute bar to empploee distribution at thatlocation. 'ew statutory policies are of longer standinlg and hroaderacceptance than the principle that Section 7 of' the Act pro-tects the right of emploee organizers to distribute literatureon their own time in nowr orking areas on plant premises. Itneed not be gainsaid that interference ith such actis ity"must be presumed to be an unreasonable impediment toself organization and therefore discriminator, in the ab-sence of evidence that special circumstances make the rulenecessary in order to maintain production or discipline."See Perion Pacing (Co.. ,In.. 49 NIRB 828, 843 844(1943): Republic A vidlion (Corp. v. .L. R. B. 324 U.S. 793.803 804 (1963) and Sllddard-QuirAl .MIlanu/lc ring Co..138 NI.RB 615 (1962). Respondent's position is unaided byany proof suggesting that the arious incursions on em-ployee rights which are outlined abhoe were justified bysuch special circumstances. Indeed. Respondent, in its briefl:does not seriously dispute that violations occurred in thisregard. but appears to seek comfort through an effort tomitigate the seriousness of these violations. as an isolatedreaction on the part of' a management surprised at theUnion's shift in its preestablished policy of disseminatinginformation outside the plant gates. It is difficult to imaginethat local management in Wallace at the terminal stages ofthe third union campaign and while living under the sanc-tions of a contempt orderl" acted spontaneously and with-out consultation with advisors thoroughly conversant with' Supervisor Hanchey conceded that the possibhle use of the leading dockhad nothing to do with his reasons for stopping the employees 'from distrib-uting union literature at that hloation16 h'L. RB J. P Sievrens (Co.. 464 F.2d 132t t2d (lr. 1972)415 )IF('ISIONS () NA'I'IONA. LABOR RATIONS BOARDKthe str-icturcs inmposed b law. before comipleting this broad-scaled assault on cmplloyee rights.''In conclusion. I find that Respondent violated Section8(a)( I of' the Act by precluding employees rt'om distribut-ing union literature on their own time. inside the employeeentrance of' the lloll. and within the airlocks of the mainand north entrances at the Carter plant. I further find thatRespondent violated Section 8(a)( I ) of the Act in furtheringits policy agiinst such employee access, by the conduct ofsupervisors in physically blocking the main entrance at theHolly plant during the period prior to the start of the sec-ond shift on the day of the election. by threatening to callthe law i employees did not remove themselves from theplant, b threatening to have employees physically re-moved, and by instructing employees who were distributingliterature to go home, rather than report on their scheduledshift.It is also clear that after employees were either removedor precluded from entering the plant proper, supervisorscontinued to observe them distributing literature outsidethe Holly and Carter plant entrances. The continued pres-ence of supervisors on those occasions would have an inhib-iting effect on employees who were the object of such distri-bution, and there being no legitimate justification for thepresence of the supervisors, this surveillance constituted afurther violation of Section 8(a)( 1 ) of the Act.b. (;rantl ohbentfiis(I) The profit-sharing "floor"Since 1965 Respondent-Employer maintained a profit-sharing plan covering hourly employees on a companywidebasis. It was financed by employer contributions computedon the basis of a formula which imposed no obligation untilannual earnings exceeded a percentage of stockholders eq-uity. Thereafter. 10 percent of all, after tax, profits werecontributed. Separate accounts were maintained for eachemployee participant. The principal and earnings were heldunder a trust arrangement with the Morgan GuaranteeBank, the trustee, which invested the funds in stocks andbonds.Respondent, at times material herein, operated on a fiscalyear basis ending October 30. Employees, however, werenot notified as to the status of their individual accountsuntil the following spring.'During the recession of 1973-74. the stock held in trustfor the benefit of the participants sustained a serious declinein value. The plan as originally conceived contained noguarantee against losses, which therefore were to be borneby employees. Consequently, in April 1974, the profit-shar-ing report distributed to employees reflected a decline intheir individual holdings.7 In J P. Stevens & Co., Inc.. Gullistan Division (Stevens VII). 179 NL.RB254 (1969) Respondent was specifically ordered to cease and desist from:"Promulgating, maintaining, or enforcing any rule prohibiting employeesduring their nonworking time from distributing union literature or discussingunion activities in nonworking areas on company property."1i These reports reflected the values held as of the preceding December 31.Prior to the commencement of the instant organizationaldrive in September 1974. it does not appear that Respon-dent's highest management was alarmed by the revelationthat profit-sharing benefits were subject to dilution throughstock market fluctuations and no steps were taken to elimi-nate this risk. Yet, on January 21, 1975, just 4 weeks priorto the Wallace election, the C('ompany formally notified em-ployees in all of its plants that a guarantee against profit-sharing losses would be implemented. The guarantee was tobe financed out of' general corporate funds, and assuredparticipants that they would receive at least the full amountof company contributions and forfeitures credited to theiraccount as of [)ecember 31, 1974.The complaint alleges that imposition of this guaranteeviolated Section 8(a)( 1) of the Act. Respondent asserts thatthis new protective factor against losses in the profit-sharingplan was not influenced by the union campaign at Wallace,but based on Respondent's need to "keep our head abovewater" in the competitive textile labor market, a concernreaching all 38,000 of Respondent's employees.Hastings Foster. a former general counsel of the Respon-dent. was the principal architect of this revision in theprofit-sharing plan and the key witness affording testimonyas to the genesis of this new profit-sharing innovation. Fos-ter testified that when the profit-sharing plan was adoptedby Respondent in November 1964, it had been modeledafter a plan utilized by Burlington Industries. After partici-pating in drafting the initial plan. Foster served continu-ously both on the profit-sharing committee, which held op-erating responsibility for the administration of the plan. aswell as the investment committee of the Board of Directorsof J. P. Stevens, which oversaw the manner in which fundswere invested.On September 19. 1974, Burlington Industries announceda revision to its profit-sharing plan, also inspired by thedecline in the value of investments during the recent reces-sion. That revision was a two-pronged attack on share lossdepreciation attributable to market fluctuations. Thus, Bur-lington announced that effective January i. 1975, the prin-cipal of each participant's account would be guaranteedagainst losses, and in addition appreciation of the principalheld would be guaranteed by an interest factor correspond-ing to that paid on passbook savings accounts.Foster concedes that prior to the Burlington announce-ment, officials of the Respondent in the industrial relationsarea had been after Respondent's headquarters to effectchanges in the profit-sharing plan "which at least protectedthe amount that had been paid in for the respective individ-ual accounts." However, it is the sense of his testimony,that these internal rumblings caused no stir until after Bur-lington revised its plan.According to Foster, after reading newspaper releases onthe Burlington revision, he contacted Burlington seekingmore detailed information concerning the modification.Foster went on to relate that by memo dated October 4,1974. he reported to J.D. Finley, Chairman of the Board ofJ. P. Stevens & Company that he would work with actuar-ies to obtain estimates of what a similar change would cost.Later, Foster was directed by higher management to workwith the corporate comptroller to study the cost impact onStevens of the Burlington revision, and also to make a cost416 J. P. STEVENS & CO., INC.study in connection with a possible substitution of pensionplan for the existing profit-sharing plan.In the meantime, Foster learned that another competitorof Respondent had taken measures to protect employeesagainst impaired benefits in its profit-sharing plan. Thus, onNovember 21. 1974. Spring Mills announced that it wouldsave whole employees eligible for benefits in 1974 eitherthrough retirement, disability, economic termination, ordeath, by a payment to offset the decline in value of theirindividual shares during 1973. The Springs arrangementwas a one-shot revision, imposing no guaranteed floor onshareholdings in future years, but was adopted solely tooffset the impact of 1973 losses, upon those eligible forbenefits during 1974.9With respect to the time table on implementation of theJ. P. Stevens guarantee, Foster testified that preliminarycost figures were not available until late December 1974.Foster also testified, however, that it was not until January17, 1975, when the cost background for establishment of apension plan were available. Thus, Foster claimed that allcost data on all possible alternatives were unavailable untilthat date, and that a meeting was conducted on that issuewith high level company executives at that time. The threealternatives considered at that time were: (I) The Burling-ton guarantee which coupled protection against losses witha guaranteed appreciation factor, or (2) a floor againstlosses without a continuing guarantee of interest, or (3) apension plan. At this meeting, the decision was made toadopt a floor against losses, with no interest guarantee. Thepension plan concept was rejected as "staggeringly expen-sive." The guaranteed interest concept was rejected as tooinflexible since such a step could be taken in the future, butonce done it could never be rescinded. Foster was then in-structed to prepare an announcement of the results of thismeeting. In conjunction with J. W. Jelks. the corporate di-rector of industrial relations.0a notice to employees wasprepared, and posted at each of Respondent's facilities onJanuary 21, 1975. The notice defined the change as afford-ing employees who become eligible for benefits on or afterJanuary I, 1975 "no less than":The full amount of all company contributions made tohis account from the beginning of the plan in 1965through 1974.Also the full amount of all forfeitures credit to his ac-count in those years.In accordance with settled authority, the announcementof new benefits during an organization campaign is pre-sumptively violative of Section 8(a)( I) as a manifestation ofeconomic strength calculated to influence employees intheir choice of a bargaining representative. The legitimacyof such action may only be established upon a showing bythe employer that said announcement was justified by con-siderations other than a pending election."19See Resp. Exh. 27(b)20J. W. Jelks admittedly was involved in the union campaign at Wallace.21 See. e.g.. Essex Inrernational. Inc. 216 NLRB 575. 576 (1i975): ArrowElastic Corporation. 230 NLRB 110 (1977): Dravo Lime Compans. 234NLRB 213 (1978).The effort by the defense to disassociate announcementof this new benefit from the pending campaign in Wallacewas thoroughly unpersuasive. The decision to grant the newbenefit was made on Friday, January 17. 1975, and wasannounced to all employees at substantially all plants onTuesday. January 21. Hastings Foster admittedly was re-sponsible for familiarity with time tables of significant pro-cedures before the National l.;abor Relations Board in con-nection with organization eflorts at Respondent's plants.The decision and announcement of the profit-sharing guar-antee occurred therefore with knowledge that a petitionfiled on December 17, 1974. was then pending at Wallace,and that a preelection hearing had been held on .Janular 9.1975 based thereon.Y Thus, it is readily inferrable that Fos-ter was fully mindful, at the time the decision was made,that an election at Wallace was only a few weeks in theofling. The ery nature of this benefit discounted any ur-gency. which required announcement of the new benefitprior to the election. On the contrary, Foster admits thatneither the value to the employees nor cost to the C(ompanwould be influenced by the date of announcement since therevision was retroactive to January I, 1975. and no em-ployee would profit therefrom until departing Respondent'semploy under the requisite circumstances. I he record bearsnot the slightest suggestion as to w hN. apart frorm the pend-ing organization campaign, it was necessar to eflfect theannouncement of the new benefit prior to the election at theWallace facility. Also unpersuasive is Respondent's clairmthat this presumptively unlawful conduct be excused by thefact that the announcement was companyvwide in scope.The discontent among employees concerning the decline invalue of their shares resulted in a fester of Respondent'sown making. That condition was condoned for some 5months prior to any expression of concern on the part ofRespondent's ranking executives. Thus. in April 1974 thenews as to the shrinking of shares was delivered to employ-ees, and perhaps even before that occasion, industrial rela-tions personnel had raised their concern as to the absence ofprotective guarantees on the profit-sharing plan. Further.several significant events preceded the Burlington an-nouncement.On August 28, 1974, the Union was designated through aBoard-conducted election as the exclusive bargaining repre-sentative for Respondent's employees at its Roanoke Rap-ids, North Carolina, facility. In his testimony here. Fosterexpressed the belief that the losses in profit-sharing was oneof the issues in that campaign. Parenthetically, it is notedthat one of the newspaper articles which prompted Fosterto initiate exploration of the possibility of protecting protit-sharing accounts, included the following stateent:One of the reasons given by employees for voting in aunion recently at the J. P. Stevens plant in RoanokeRapids was worker dissatisfaction over their dinlin-ished retirement benefits."Spurred by the victory at Roanoke Rapids, the Unioncommenced organization activity at the Wallace facility inearly September 1974. The share loss issue was raised early22 Note that the Decision and D)ireclion of Election concerning the Wal-lace facilities issued on January 20. 1975.21 See Resp Exh. 25417 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the Wallace campaign. A union handbill distributed onOctober 8. 1974, had the following message:As a Stevens working employee, you've probably suf-fered a big cut in your profit-sharing fund, on whichyou were counting for your retirement. Did the com-pany give with the one hand ... then take away withthe other? It looks that way.Did you know that J. P. Stevens, while cutting andreducing the worker profit-sharing fund ... was at thevery same time raising and improving the pension forsalaried employees and bosses? Why did J. P. Stevenstake away from you and give to the others?Are you getting a raw deal? Yes without a union."The testimony by Foster that it was the Burlington Millsannouncement, rather than union activity, which promptedhis efforts along this line was highly dubious. His plea thathe took the initiative to maintain Stevens "head above wa-ter" in a competitive labor market, while at the same timeattempting to create the impression that the threat of or-ganization generally was not a factor was an incredible ven-ture. At the time he considered the Burlington news re-leases, Foster, it is fair to assume, was aware that unionactivity in Wallace had commenced. In addition, he admit-tedly had received information suggesting that profit-shar-ing losses had contributed to the Union's victory at Roa-noke Rapids. Against this background, Foster's laboredattempt to divorce employee discontent arising from profit-sharing losses from union activity, impressed me as incredi-ble. His vague allusions to the need for J. P. Stevens toremain competitive in the labor market was undefined.Considering the commitment of J. P. Stevens to maintainunion free operations, as is evident from the cases law nour-ished thereby, it is far more probable that Stevens function-aries equated an adverse labor market posture with the ex-istence of discontent which could be exploited by a labororganization. ontrary to Foster's testimony. I am con-vinced that Respondent acted on January 17 to effectivelyneutralize employee unrest that had been exploited by theUnion in past organizational efforts and the existing one inWallace, and to further enhance its continuing effort tothwart union activity.The conclusion that Respondent's conduct in this regardis not to be deemed privileged simply because the benefitwas conferred on a companywide basis is supported byother grounds as well. This is not a case where the impactof the employer's exercise of economic strength at a singlelocation, immediately subject to organization, is diffused bysubstantial expenditures or immediate commitment to as-u See Resp. Exh. 2(g)."Certain findings made by Administrative Judge Bernard Ries in thesurface bargaining case at Roanoke Rapids, even if not of significance, arenonetheless interesting. See J. P. Stevens & Co., Inc., 239 NLRB 738 (1977).In that Decision, Administrative Law Judge Ries found that on November 8,1974. "the Union submitted a contract proposal asking that the amountscredited to employee accounts be guaranteed." The Company made nocounterproposal pnor to January 21. 1975.sume a fixed liability equally beneficial to employees at anumber of locations. The logic which might associate inno-cence with a disproportionately large upgrading of em-ployee benefits generally is simply not present here. Ascompared with Burlington Industries2the remedy adoptedby J. P. Stevens was of the "bargain basement" variety.Thus, the floor on losses announced by J. P. Stevens onJanuary 21, 1975, imposed only conditional liability.7In sum, I find that Respondent failed to disassociate thetiming of the decision to implement the profit-sharing floorfrom the pending organization drive at Wallace. Instead.the entire record warrants the inference affirmatively thatRespondent took this step as part of its continuing effort tocompete in the textile industry from a stance uncomplicatedby union representation of any segment of its employees, aposture once more under threat in January 1975 by thepending election at the Wallace plants.2Accordingly, I findthat Respondent by announcing and implementing the newfloor on the profit-sharing plan on January 21, 1975. at theWallace plants, only 4 weeks prior to the election at thosefacilities violated Section 8(a)( 1) of the Act.(2) The unemployment compensation supplementThe allegation that Respondent violated Section 8(a)(1)in this respect stems from circumstances related to a changein the North Carolina State Unemployment Law. whereby,effective October I, 1974, unemployment benefits were n-25 It will be recalled that Burlington Industries, in addition to imposing thefloor, committed itself to future payment of the 6 percent interest guarantee.Spring Mills on the other hand, committed itself to the immediate paymentoffsetting 1973 losses in shares, to those who retired in 1974. The Stevenscharge was limited protection f losses to those who became eligible fi)rredemption of benefits after January , 1975.12 The Stevens floor would only involve expenditures to employees whoterminated under conditions specified in the plan at a time when the overallcorpus existed at deficit levels. As to those who terminate at a time after sucha deficit has been erased by forfeitures or a reversal in stock market perform-ance. this innovation would cost J. P Stevens not a single penny. Fromassertions appearing in a sworn affidavit by Hastings Foster (see G.C. Exh.602(b)). it is clear that as matters turned out liability under the floor waslimited to 1975 terminations Thus, according, to figures contained in thataffidavit, as of December 31. 1974, the deficiency between the amount inparticipating accounts and the guaranteed floor was $2.534.800. By the endof 1975 this deficit was supplanted by a surplus of $3.503,588. It is entirelypossible that actuanes in arriving at cost data with respect to the floor andStevens officials were mindful, as of January 17, 1975. of trend actors indi-cating an immediate reversal of investment performance. he shift f 6 mil-lion dollars, which exceeded company contributions dunng fiscal 1975 hby a3-to-I ratio, in the corpus of the profit-sharing plan might well have beensufficiently dramatic to be predictable. As matters turned out, the actualliability sustained by the Company under the guarantee totaled $170.000 andwas limited to those who retired during the caleadary year 1975.2" Respondent makes much of the fact that on or about January 28, 1975.the Union distributed a handbill at Wallace describing the new floor as theproduct of collective-bargaining at Respondent's Roanoke Rapids plant andclaiming credit for that change in the profit-sharing mechanism. Robbed ofthis rallying point, by the Employer's conduct only 4 weeks before the elec-tion, the Union clearly sought to utilize propaganda to preserve its positionin the light of the Employer's action. The leaflet was misleading, and. per-haps ought not be condoned, but nonetheless that action did not diminishthe import of this grant of benefits upon the election to he held at thatlocation. Indeed, in a prepared speech, given to Wallace employees on Janu-ary 28, 1975, plant manger Gordon Walker in an antiunion address, refutedthe import of that leaflet, by stressing that the sorce of the profit-sharingfloor was exclusively attributable to the beneficence of J. P Stevens and wasa matter that the Union had nothing to do with. (See (.C. xh. 602(d).)418 J. P. STEVENS & CO.. INC.creased from $68 to $90 weekly. Because of a possibly inno-cent misinterpretation of this statutory revision, a numberof employees laid off at Wallace on September 30, 1974.were prejudicially frozen for an entire benefit year at the$68 weekly benefit level. On February 11, 1975, only 8 daysbefore the scheduled election at the Wallace facilities. Re-spondent announced that employees at all North Carolinaplants who were prejudiced by the allegedly erroneous in-terpretation of the new law would be paid the differencebetween the $68 weekly benefit and the new $90 weeklybenefit.Respondent's evidence as to the origin of this problemreflects that in September 1974 business conditions at theCarter plant called for a temporary layoff. Odis Little, divi-sion industrial relations manager, testified that in Septem-ber he received an inquiry from Plant Manager Walkerconcerning the intended layoff, and asserts that Walker ex-pressed the desire to assure that employees affected therebywould benefit under the change in unemployment law. Lit-tle testified that he "told him that the change was effectiveOctober I, and that if he waited until that week to curtail.that the people would be covered under the benefits."Walker also instructed Jack Cottle. the personnel managerof the Walker plants, to contact Elizabeth Girant of theState Employment Security Commission to discuss the un-employment situation with her." Grant purportedly in-formed Cottle that under the new unemployment law themaximum benefit an employee could receive was beingraised from $68 per week to $90 per week, effective the firstweek in October. Subsequently, on or about September 23.1974 Cottle again telephoned Grant and asked if' layoffsscheduled for the week ending October 6. 1974 would qual-ify employees for the higher benefits. Grant answered in theaffirmative. There apparently was no specific mention ofthe fact that the actual layoff date was September 30, theday before the effective date of the revision in the employ-ment benefits.As I understand Grant's somewhat confusing testimony.weekly benefits for eligible employees are at the level ineffect at the commencement of their benefit year. The bene-fit year commences on the first day of the payroll period inwhich the layoff occurred, irrespective of when the unem-ployment claim is filed. Since September 30 was the firstday of the payroll period in which the Carter plant layoffoccurred, those included in that layoff were only eligible forthe $68 weekly benefit for the next 12 months. This fact wasnot discovered until October 9, 1974.Efforts to relieve the impact of this error upon the laid offemployees commenced immediately. These efforts provedfruitless. After local management exhausted all apparentavenues for obtaining relief. Odis Little, at the division lev-el, informed local plant management "that there was reallynothing more that we could do at that time." Little thenprepared a formal explanation to be read to affected em-ployees.°0On or about November 8, 1974. that document"9 Elizabeth Grant at the time of the events herein in question was man-ager of the Employment Security Commission for Duplin County Mrs.Grant was based in Kenanssille, North Carolina, and J. P. Stevens at Wal-lace constituted the largest single employer in her jurisdiction.t0See G.C. Exh. 601i(alwas read by supervisors to groups limited to the employeesaffected. Significantly. and somewhat puzzling is the factthat said statement does not attribute the error to faultyinformation received from Grant or any other state official.Instead, insofar as material, the explanation afforded theemployees was as follows:We did not know. and the employment security peopledid not advise us that the new coverage would not beeffective when we stood the knitting department theweek beginning Monday. September 30. 1974. Wethought that. since. October I fell during that weekthat the knitting department would be covered underthe new law. It was only after we had stood that weekand ou people had been signed up that we lbund outthe facts about this point.**Telling you this won't get you anymore [sic] unemploy-ment compensation and probably won't make you feelany better. but we felt we owed you an explanationabout how' this situation came about."Though the gist of the Respondent's expressed positionwas that no relief would be accorded the laid off emplo! ees.its posture in this regard subsequently became more lexi-ble. Although the Respondent claims that at the time thatthe above statement was read to the employees, no furtherlayoff was anticipated. it appears that commencing Novem-ber 25, only 2 full working weeks later, the entire Wallaceoperation was shutdown. In consequence of the earlier mis-take, during this shutdown, 134 employees were frozen atthe $68 benefit level while the balance of the work force.having been laid off for the first time in November. receivedthe new maximum of' $90 per week. This disparity under-standably led to discontent. I.ittle, having received reportsfrom plant management at Wallace to this effect, contactedJ.M. Jelks. the director of industrial relations at the corpo-rate level in late December 1974. In the course of theirconversation. I.ittle "outlined the whole scope of the prob-lem as it existed up to that point. explaining that he hadexhausted his resources, that local management felt thatremedial action should be taken." and solicited Jelks help."'n Although accepted, for purposes of argument, it should not go unno-ticed that the undersigned viewed with considerable suspicion the effort toimpose responsibility upon state officials for the compensation error Grantseemed Itio willing in her confession of fault, and Cottle too protective of theCompany's own negligence in the handling of this matter of importance toemployees. Curiosity is also aroused by the drift of the statement preparedby Little to be read to the employees affected. It is difficult to imagine thatLittle, in drafting that document, was unaware that local management hadacted upon confirmation and with guidance from Grant. If that. in reality.had been the case, would it not have been passed on to employees on No-vemher 8, during the course of the organization drive. Despite concern forthe truth of this entire foreground for the defense, firm resxoluirn of thatquestion is unnecessary to the analysis.' According to the testimony of Little. prior to contracting Jelks, he con-lacted Tom Ingraham, vice president of the North Carolina Textile Manu-facturers Association. Ingraham, according to Little, stated that the problemaffecting the Carter plant was statewide, and that other employers wereinvolved in a similar mixup. Ingraham did not appear. In view of an objec-tion interposed by the Charging Parts. the undersigned informed counsel forthe Respondent that he would not make findings based on uncorroboratedhearsay. and specifically urged Respondent to call primary witnesses I heexpected findings on the secondar evidence adduced through I.ittle 'tIhough( 'ontlnued)419 DI)F(ISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter, Jelks arranged a meeting with the Director ofthe North Carolina Employment Security Commission,which was held on January 24, 1975. At that time, Jelksassertedly expressed the view that it was the EmploymentSecurity Commission that was responsible for the misinfor-mation upon which the Company had relied and that there-fore the former should correct the error. According to Lit-tle, representatives of the Employment Security'Commission were sympathetic to Respondent's problem.but indicated there was nothing that they could do to re-solve it." With this, Little suggested to Jelks that the Com-pany reimburse the affected employees. Jelks replied thatmore imformation was necessary to evaluate the suggestion,and later directed that a cost statement be prepared by Ste-vens' accounting staff. At the time of this meeting, Jelks hadgathered information projecting the number of employeeswho might have been affected adversely by the change inbenefits error. These projected figures showed the follow-ing:RaganAberdeenLongviewCarter-WallaceBoger CityRoanoke FabricatingRosemaryRichmond FabricatingMartha BynumBob Stevens171915852722On January 27. the comptroller of the Company's syntheticdivision submitted a memorandum to Jelks outlining theprocedures which would be used in making the cost esti-mate. On or about February 9, 1975. Jelks received infor-mation that it would cost approximately $5,243 to reim-burse or compensate every affected employee in NorthCarolina plants whose unemployment benefit was at the$68 level due to the erroneous interpretation under the law.Upon receipt of this information, Jelks alone decided to paythe employees the differential. On February II an an-nouncement was made to each of the employees affected ofthe Company's decision.Here again, a new benefit innovation was conceived andannounced shortly prior to the election at Wallace. Jelkswas no stranger to the campaign at Wallace. Little admittedthat both he and Jelks were involved in the preparation ofspeeches delivered to employees by the plant manager dur-ing the Wallace campaign. Jelks admitted working with Lit-tle on that campaign. Jelks testified that he consideredwhether announcement of the new benefit should be de-ferred, but felt that, to do so, would be unfair to otherNorth Carolina employees. This assertion smacked at pre-text and represented a segment of a deliberate, overall at-tempt to distort the true motivation for his action.this ruling was made at the hearing session of June 21. 1977. and the hearingwas closed on August 3. 1977. Respondent made no effort, or requested noleave, to call any such witnesses. Little's uncorroborated hearsay testimonyin this respect is nonprobative and affords no substantial basis for a finding.33 Pursuant to a highly leading question, propounded by Respondent'scounsel, Jelks indicated that the Commission's director acknowledged thatthe Commission had made an error. I did not believe this aspect of Jelks'testimony, and in any event it stands as incompetent hearsay.Interestingly enough, Respondent's own evidence hardlysuggests that employee unrest at other North Carolina fa-cilities remotely approached that existing among the em-ployees at the Carter plant. The testimony of Little andJelks clearly implies that the unrest among employees wasmost intense at the Wallace plants. There is no evidencethat the notice read to affected employees at the Carterplant on November 8, was ever communicated to employ-ees at any other North Carolina locations. Further testi-mony adduced from Jelks persuades that he was aroused toremedy the problem solely on the basis of reports of discon-tent from Wallace. Thus, he testified that prior to his dis-cussion with Little in late December 1974. he felt that theunemployment compensation problem had been laid to restby the November 8 notification to employees at Wallacethat nothing further could be done. Later. the problem re-emerged with the November shutdown at Wallace, notshown to have been experienced elsewhere. Jelks becameinvolved again in consequence of ittle's appeal in late De-cember, which according to the testimony of Little wasprompted by the second layoff at Wallace.The concern expressed by Jelks for fir treatment of em-ployees at all plants was self-serving and far disproportion-ate to the events pending at Wallace. That Wallace was thetocal point of the problem was evident to Jelks from infor-mation he possessed when he made the decision to providethe supplementary benefit. At that time Jelks knew thatonly at Wallace was the problem a significant and poten-tially lingering one. Thus, as matters turned out only five ofRespondent's North Carolina facilities were affected by theproblem. Of these, three, the Rockingham. Roanoke Rap-ids, and Boger City plants, had a combined total of onlyfour adversely affected employees. Apart from Wallace-Carter, the balance of the employees to receive the supple-mentary payment, numbering 113. were employed at theRagan plant. At Carter, 151 qualified for the new benefit.Jelks made his decision with these figures at hand. Thus.apart from some 151 employees scheduled to participate ina Board conducted election a few days later, the only sub-stantial complement to be affected by the announcementwere those at the Ragan plant. Yet, a document, apparentlyprepared at the request of Jelks on January 23, 1975, andforwarded to Jelks, nullifies the suggestion that the unem-ployment differential presented a problem at Ragan, bystating as follows:Less than one-half dozen employees questioned the dif-ferences in benefits. No employee problems resulted.Nonetheless, counsel for the Respondent produced thefollowing response from Jelks on examining him as towhether the upcoming election at Wallace was the consid-eration in making the decision to grant the supplementalbenefit:Certainly everything we did at Wallace at that timewas a consideration. It certainly was not the majorconsideration. Our consideration, our major consider-ation, and the basis on which we made this decisionwas because it was the "fairest" thing to do, the "rightthing" to do, and we felt that the sooner we do it thefairer it would be for all those people who were af-fected.420 J. 1'. SEVEtNSContrary to the effort hb Jelks to diminish the relationshipbetween his decision to grant this benefit and the campaignat Wallace. the circumstances surrounding the announce-ment of this shi in company policy reduces the defense toa transparent deception. Apart from the election scheduledat Wallace for February 19. announcement of the newbenefit prior thereto served no interest other than the Com-pany's concern for the discord that the unemployment issuehad created among employees at that location.4The an-nouncement was made in haste only one week before thatelection. and at a time when final computations had notbeen completed as to the specific amounts individualswould receive."From the foregoing, I find that Jelks entered the efforts toresolve the unemployment benefit problem because of theunrest among the Carter plant employees and that he madethe decision to remedy these complaints with knowledgethat this was the sole facility where discontent presented aserious immediate threat to management's interest. I findthat the remedy was conceived and precipitately an-nounced, to influence the vote of employees at the Carterplant, and further, that the extension of the scope of thenew benefit to other plants unaffected by union activity,was a deliberate design to mask an outright interferencewith employee choice. Accordingly. I find that Respondentviolated Section 8(a)(1) of the Act by announcing and de-ciding to grant a supplemental unemployment payment todiscourage employees from supporting the Union.d. Miscellaneous acts of coercionIn addition to the foregoing, the complaint alleges in-dependent 8(a)(1) violations based upon three separate en-counters between individual employees and supervisors.The first of these allegations relates to an alleged threatof discharge communicated by Robert Cranford, the finish-ing department superintendent at the time, to employee Er-nest Carroll. It is the General Counsel's claim that shortlybefore the election, in February 1975, Cranford aired hisanimus toward the union activity of another employee,Robert Glasper, to Carroll, in a conversation which in-cluded a threatening remark prompted by Glasper's unionactivity. The General Counsel offered in evidence thesworn, pretrial affidavit given by Carroll on April 17, 1975,only about 2 months after the incident in question. Car-3 Jelks, not without exaggeration, testified that because of the unemplo)-ment benefit problem "it was said that we had dissatisfaction at Wallace andRagan and Roanoke Rapids, Volger City, and Rockingham. and that we hadbetter face up to this problem everywhere, Wallace included."" G.C. Exh. 601(b) is the announcement read to affected employees onFebruary I .1975. Jelks participated in the preparation of that document.The last paragraph thereof states as follows:All of the applicable figures not in our own records will be obtainedfrom the commission. As soon as the necessary computations can bemade for you and for all Stevens employees adversely affected by hav-ing "signed up" as of the week of September 29, 1974. such computa-tions will be gone over with each individual affected and payments willbe made to each.In any event, neither the nature of the benefit nor the degree of the compa-ny's liability would have been influenced one iota had the Company deferredits announcement until after the election, when all computations as to theamounts payable would have been ascertained.'s See G.C. Exh. 600.421roll's lestimonial accoutnl ofl the incident is not absolutelsymmetrical with the version appearing in his prehearingaffidavitl. but not so inconsistelit as to require rejection o'his testimon. As I interpret his sworn accounts. ('ranfordl.shortly before the election. stopped Carroll as he passed theformer's office enroute to a speech to he delihercd hb aunion representative under the terms of a civil contemptorder3" Cranford at that time indicated that there was not"a damn thing to the Union" and that Carroll should tellthe men that. With reference to Glasper's union activity(possibly his participation in handbilling or his wearing aunion button). Cranford indicated that he should have firedGlasper a long time ago. but instead saved his job. Cran-ford told Carroll to communicate his comments to Glasper.Carroll's affidavit and testimony indicate that he did so.Cranford denied that he ever had a conversation withCarroll. lie attempted to draw attention to the improhabil-ity of Carroll's account by describing (Carroll as a persondifficult to communicate with. I have heretofore indicatedthat did not regard Cranford as a reliable iiness. Al-though Carroll was under perceptible strain in attemptingto recall the specifics of this conversation. occurring morethan 2 years before, his affidasvit executed in April 1975. ata time when Carroll was an incumbent employee with atleast 8 years service, enhances persuasively that his accounthad substance. I credit Carroll, and find that in the conver-sation to which he attests, Respondent violated Section8(a)( I) by Cranford's expression that, in iew of employeeGlasper's present union acti\ityl he should have been firedwhen Cranford had the opportunity at an earlier date.The complaint also includes an independent 8(a)( I) alle-gation based on n the testimony of employee James NewKirkthat about 2 weeks prior to the election, while he was read-ing union literature in the break area, on nonworking time,Supervisor William Batts approached him and directed himnot to read union literature in the plant. Batts denied thatthis incident occurred. adding that he neither instructedNewkirk not to read union literature, nor even observedhim doing so in the break area. There were no witnesses tothis conversation. Absent corroboration, the testimony byNewkirk is regarded as an unreliable predicate for an unfairlabor practice finding. Newkirk was an unimpressive wit-ness, who struck me as argumentative and biased. Accord-ingly, I shall dismiss the allegation based upon his testi-mony.Finally, the original complaint alleges that Respondentviolated Section 8(a)( 1) of the Act through an allegedly co-ercive statement attributed to supervisor Vaden Scholar byemployee Bernice Jenkins. According to Jenkins, Scholarapproached him and expressed his understanding that aunion meeting the previous evening did not go well. Jenkinsasked Scholar how he knew that Jenkins had attended themeeting. Scholar indicated that he knew eerybody whohad attended, and expressed his understanding that certainemployees did not like what they heard and therefore' Carroll affirmed the truth of the content of his affidavit while teslifvingin this proceeding.13 As shall be seen infra, the election campaign n ssue here was the sub-ject ofa contempt order. which. inter alia. included certain provisions requir-ing Respondent to provide access to the Union for delivery of speeches toemployees on work lime I)1(ISI()NS ()1 NATIONAI. ABOR RA I .AIIONS BOARI)walkcd out. When .Ienkins asked how Scholar had receivedsuch intlbrnlltion. Scholar made no comment ;Ind lsimplywalked off'."Scholar denied havinlg an) conversation with Jenkinsconcerning ai mecling at the National (Juard Arrmory.Scholar admitted that he knew of union meetings at thearmory arid that he had received reports from others con-cerning Jenkins' union activity. At one point in his testi-mony., Scholar seemed to admit that he did discuss whattranspired at union meetings with other employees, butseemingly aware of the import of such a slip, he subse-quently appeared more cautious and inclined to hedge histestimony in this respect. Scholar was not impressive andthe testimony of incumbent employee Jenkins is preferred.Section 7 of the Act protects employees in their right toengage in union activity free of' harrassing expressions bysupervision to the effect that the "eyes and ears" of man-agement are monitoring such conduct. Considering the Ste-vens' history of hostility toward union activity, Scholar'srevelation of knowledge as to what went on at the unionmeeting was coercive and violated Section 8(a)(1) of theAct.e. Other unfair labor practice issuesThe foregoing constitutes the entirety of the independent8(a)( I) allegations alleged in the original complaint. Severaladditional issues remain, but they shall be treated in othersections of this decision.Thus, the complaint alleges that Respondent violatedSection 8(a)(5) and (I) of the Act by unilateral promulga-tion of an unlawfully broad no-distribution rule on variousdates prior to February 19, 1975. The complaint also allegesthat Respondent violated Section 8(aX5) and (I) of the Actby in April 1976 unilaterally converting its profit-sharingplan, to a pension plan, without notifying or consultingwith the Union. These allegations are controlled by thequestion of whether Respondent was obligated to bargainwith the Union at the time unilateral action was taken, inaccordance with Trading Port, supra, and N. L.R.B. v. GisselManufacturing Co., Inc. The issues presented thereby ac-cordingly will be discussed in a portion of this decisiondealing with the alleged refusal to bargain.In addition to the foregoing, the General Counsel, afterclose of the hearing, sought to amend the complaint to re-flect additional 8(a)( I) violations based upon meetings con-ducted by plant managers in April and May 1977, whichpertained to this proceeding. Since the issues raised therebybear some relationship to the question of whether theUnion achieved majority support during the 1974-75 cam-paign, they shall also be resolved below.2. The alleged 8(a)(5) violationa. Preliminary statementUnquestionably the issue of fundamental concern in thisproceeding derives from the claim by the General Counsel" Jenkins could not recall the date of this conversation and indicated itcould have been any time between October 1974 and the election of Fehbru-ary 19, 1975.and the Charging Party that the Union, as of' 'ebruary 19.1975, had been designated by a majority of the employeesin the appropriate unit, and that Respondent accordinglxviolated Section 8(a)(5) and (I) of the Act by refusing tobargain with the Union. It is claimed that Respondent en-gaged in unfair labor practices sufficiently serious and sub-stantial to warrant the imposition of a bargaining order inaccordance with the Board's authority to find 8(a(5) viola-tions where an established majority has been destroyedthrough unlawful employer conduct seriously impeding theprospect that a fair election could be held. Thus. inN.I..R.B. v. Gissel Packing (.. Inc.. 395 U.S. 575 (1969).the Supreme Court authorized the Board to issue a bargain-ing order in certain factual contexts, including those meet-ing the test set forth below:In fashioning a remedy in the exercise of' its discretion,the Board can properly take into consideration the ex-tensiveness of an employer's unfair labor practices interms of their past effect on election conditions and thelikelihood of their recurrence in the future. If theBoard finds that the possibility of erasing the effects ofpast practices and of ensuring a fair election (or a fairrerun) by the use of traditional remedies, though pre-sent. is slight and that employee sentiment once ex-pressed through cards would, on balance, be betterprotected by a bargaining order, then such an ordershould issue?4b. 7The approplriate unitThe complaint alleges that "All production and mainte-nance employees employed at the Emploger's Carter plant.Holly plant, and warehouses at Wallace North Carolina.including plant clerical employees. watchmen, computerprogrammer in the dye house, electrical technician. andplant driver: excluding office clerical employees. profes-sional employees, cloth store clerk, managerial employees,guards, and supervisors as defined in the Act" constitute aunit appropriate fbr the purposes of collective bargainingwithin the meaning of Section 9(bh) of the Act.Respondent denies this allegation, but no supportingproof was submitted. The above-described unit is deemedappropriate. It conforms with that deemed appropriate inthe Decision and Direction of Election issued by the Re-gional Director for Region 11 on January 20. 1975, and itdoes not appear that the Employer sought review of thatdetermination. Accordingly, under establish Board policy.the Regional Director's original unit determination is con-trolling in this proceeding. See Section 102.67(f) of theBoard's Rules and Regulations. See also, e.g., PittsburgPlate Glass Company v. N.L.R.B.. 313 U.S. 146, 162 (1941).Accordingly, I find that the unit set forth above constitutesthe appropriate collective-bargaining unit in this case.'c. The request for recognitionRespondent denies that, in the circumstances, a valid de-mand, sufficient to give rise to an obligation to bargain, was4°395 U.S. at 614 615.*1 The Respondent's stipulation with respect to a payroll listing of employ-ees suggests that its objection o) the scope of the appropriate unit is notseriously maintained. (See G.C. Exh. 628.1422 J. P. STEVENS & CO.. INC.ever made. Nonetheless. Respondent appears to concedethat on December 16, 1974, an attempt was made by unionrepresentative Phillip Pope to deliver a demand letter.2which was presented to Jack Cottle. Respondent's person-nel director at Wallace. Pope credibly, and without contra-diction, testified that he informed Cottle that he had a letterstating that the Union represented a majority of the em-ployees and was ready' to sit down and start bargaining.Cottle replied, "We're not ready for you boys yet, just letthe Labor Board handle this thing." Pope then left the plantand forwarded the letter to Respondent by registered mail.In addition to this legally effective demand, the steno-graphic transcript of the preelection hearing on January 9.1975, in Case II RC 3987 attests to a second demand byunion representative Harold Mclver. The transcript revealsthat, after Respondent's counsel stipulated that a demandhad been made on December 16. 1974. Mclver went on toindicate: "I would like to state that we have a continuingdemand for recognition."Notwithstanding the foregoing. Respondent disputes theexistence of a valid demand on grounds that the Union hadnot achieved majority status until after January 9, 1975. Itis true that the record in this proceeding does not reflectthat the Union had obtained majority status at that time.On the contrary, the critical date for assessment of theUnion's majority was February 19. 1975. As a matter ofBoard policy, the Union's failure to make a further demandon that date would be excused by the continuing nature ofits earlier demands." Respondent nonetheless relies on re-jection of the Board's "continuing demand" doctrine inHedstrom Co. v. N.L.R.B.. 558 F.2d 1137, 1148 (3d Cir.1977), wherein the Court stated:We cannot accept any concept of continuing demandwhich requires an employer either to recognize a ma-jority status union, or to risk a Section 8(a)(5) violationin the event that the minority union attains majoritystatus sometime after the demand, unless it gives re-newed notices to the employer that it has obtained ma-jority status since the last demand. If an employer wereto recognize and bargain with a union which does notrepresent a majority of the employees in the appropri-ate unit, it commits an unfair labor practice in viola-tion of Section 8(a)(2) which prohibits an employerfrom aiding any minority union. If at the time an ini-tial demand is made the Union lacks majority status.the Union must notify the employer when in fact it hasobtained a card majority from the employees in orderto effectuate a valid demand for recognition.There is disputed testimony in this proceeding suggestingthat at a preelection conference on February 19, 1975,statements were made satisfying the expression by theThird Circuit Court of Appeals. However, that evidencedoes not rise to a level of sufficient clarity to warrant cre-dence and while words might have been expressed ap-proaching a new demand, I do not believe that they42 The letter was addressed to General Manager Waltker He apparentlywas not available when Pope attempted to serve the letter.4 See. e.g.. Area Disposal, Inc., 200 NLRB 350. 352 (1972)amounted to an unambiguous, seriously conveyed requestfor immediate bargaining.In any' event, it does not appear that the Board has acqui-esced in the view expressed by the C'ircuit Court in Hed-stro.. svupra. But, furthermore, it is entirely possible that theCourt's view would be withheld on the instant premises.Thus, the instant organization drive was conducted in aunit consisting of about 1.000 employees. and it is difficultto imagine that the Union. with respect to such a largeworking complement, could at any time ascertain with cer-tainft' whether it held validly executed authorization cardsfrom a majority of the work force." Prior to Februars 19.the Union manifested demands through three separate ef-forts: Pope's initial rebuff by Personnel Manager JackCottle on December 18, was followed hb the mailing of aregistered letter. After Stevens, by letter of December 27.1974, rejected the formal demand. on January 9. 1975, theissue was raised again, whereupon Stevens. through itscounsel, at the representation hearing, rejected Mclver's re-newal of the request. On the heals of these refusals. Respon-dent engaged in the most serious unfair labor practices liti-gated in this proceeding. These factors adequatel)demonstrate the futility of a further demand. Together withStevens' history of unfair labor practices and commitmentto the maintenance of union free operations, the post de-mand unfair labor practices obviate all possibility that rec-ognition would have been conferred by Respondent on any-thing short of a Board order or certification. In suchcircumstances. to impell the Charging Party to, for thefourth time, affirmatively' demand bargaining, is to imposea meaningless requirement, hardly justified by any' necessityto insulate Stevens from the pitfalls of a Section 8(a)(2). SeeLcal 152, International Brotherhood of Teamsters. Cha/lf-feurs and Helpers of America [A merican Compress Steel (Cor-poralion] v. N.L.R.B.. 343 F.2d, 307, 310-311 (D.C. Cir.1965).Contrary to the Respondent, the demands made by theUnion on December 16. and the renewal thereof. togetherwith the express declaration that the demand was of a con-tinuing nature, on January 9. 1975. were sufficient to sup-port the alleged 8(aX5) violation in this case."d. The union' representative status(I) Preliminary statement: Respondent's 1977 conductThe controversy over the Union's majority was the mostextensively litigated question in this proceeding. Hundredsofwitnesses testified as to the validity of union designationsexecuted some 2-1/2 years early. The sharpness with which'The same could e said for the Employer. who, in deference to theCourt in Hedsrromr supra. would not be relieved of the perils of an 8(a)12violation simply by a succession of renewed demands for recognition.*t The date February 19. 1975. was arrived at in advance as a convenientreference point for assessing the Union's majority. This was necessary so thata list could be prepared in the course of the hearing and before all cards wereliligated which would reflect the actual number of employees on the payrolland in he unit on a particular date February 19 was selected as the outsidedate for assessing a majority in this proceeding pursuant to Ihal effort. It isentirely possible that the l'nlon. n act. represented a majority n advance ofthat date.423 DECISIONS OF NA'TIONAL LABOR RELATIONS BOARDcounsel on all sides joined issue on the probative value ofsubstantially all cards, necessitated perhaps more than athousand evidentiary rulings. By my count, the GeneralCounsel offered 583 cards, with all but a handful, receivedin evidence?This issue has been resolved in the light of the universallyaccepted fact that cards are not the most reliable indicia ofemployee choice, and that a secret ballot election is thepreferred means for resolving questions concerning repre-sentation. Indeed, the process of establishing a bargainingrelationship on the basis of authorization cards has receivedsharp criticism in certain quarters.47Nevertheless. "wherean employer engages in conduct disruptive of the electionprocess, the cards may be the most effective perhaps theonly-way of assuring employee choice."" Thus, regardlessof how unwelcome, the assessment of an alleged card ma-jority, in such circumstances, is the only effective means fortreating with employers who, through their unfair laborpractices, would marshal the Board's election process totheir own ends.The possibility that by lending primacy to authorizationcards chicanery on the part of union organizers might beendorsed, compels the trier of fact to be alerted to untowardpractices and to act upon a sense of concern and respect foremployee choice so as to discourage and discount any high-handedness in the solicitation of cards. At the same time.however, one must be equally mindful of possible impropri-eties on the part of those who challenge a union's represent-ative status. Thus, as the Supreme Court has recognized:We also accept the observation that employees aremore likely than not, many months after a card driveand in response to questions by company counsel, togive testimony damaging to the Union, particularwhere company officials have previously threatened re-prisals for union activity in violation of Section8(a)( 1 ).49Indeed, pressures on employee witnesses may be subject toreinforcement beyond the inherently intimidating effects ofpast unfair labor practices and their economic dependenceupon continued employment. The record in this case bearsevidence that this possibility did not escape Respondent.Stevens, immediately prior to the instant hearing, re-sorted to somewhat extraordinary measures which carriedall the earmarks of a deliberate design to capitalize upon acombination of fear and dimmed memories in the interestof influencing testimony to be afforded in this proceeding.Thus, on April 13 and 14, 1977, only -month prior to theopening of this hearing, plant managers Shelton and Wel-Ions read a prepared speech50 to small groups of employ-ees,' numbering approximately 15 employees at the Carter"' My count is substantially at odds with the statement appearing in theRespondent's brief that "544 union authorization cards were submitted bythe General Counsel at the hearing." (See Resp. Br. II, p. 6.)4 See the opinion of Judge Medina, speaking for the Second Circuit Courtof Appeals in Bryant Chucking Grounds v. N L.RB.. 389 F.2d 565 (2d Cir.1969).41 N.L.R.B. v. G.rsel Packing (Co., supra at 602.49 N.L.R.B. v. Gissel Packing C(onpany, supra at 608.w°The speech is in evidence as G.C. Exh. 626.si See Resp. Br. II, p. 51.and Holly plants. The plant managers opened each meetingwith the following statement:The purpose of this meeting is to have an open andfrank discussion about the union and its efforts to getyou to sign authorization cards and to work for theunion. At the beginning of this meeting let me make itvery clear that each of you should feel completely freeto ask any questions you may have or to make anycomments you desire. This is an open meeting and Ihope you will make any comments you think appropri--ate.Many of you have asked questions about the unionand its continuing efforts to get into our plant. TodayI'd like for us to discuss what a union really is, and howthey operate. Secondly, I'd like to discuss with youwhat the union's after by trying to get you to sign theirauthorization cards, and also in the upcoming legalproceeding.The speech at this point departs from any objective effort toeducate, and assumes a low keyed tone, calculated to per-suade by dwelling upon the pitfalls of union membershipthrough hardhitting, often misleading,': harsh expressionsof the ill consequences to befall employees through union-ization. On the heels of this deceptive diatribe, the speechgoes on to discuss this proceeding as follows:In the upcoming legal proceeding, those employeeswho signed cards prior to the last election will becalled into court to testify about their signature. Unlessan employee can prove that he/she was misled or de-ceived into signing a card, or fraud was involved. orthe card was not signed by the employee, the LaborBoard will count the card for the Union.If the union can get a majority olf cards from employ-ees working in 1974 counted by the Labor Board, thenthey will try to prove that the only reason they lost theelection was because of three things we did.* * * * *The union has lost I I of the 12 secret ballot electionswhere employees have voted on unionization. There-fore, the union has decided that the way for them totry to get into our plant is not through elections, butthrough cards and these legal proceedings. That's whythey are trying so hard to get you to sign one of thesecards declaring them your collective bargaining repre-sentative. If they can get a majority of our employeesto sign these cards, they will again start looking forlegal technicalities to try to get into our plant. Theydon't want a secret ballot election again here at Wal-lace. I think they know they would lose this election.J2 This phase of the speech was likely to imbue employees with baselessnotions that union representation would automatically expose them to thepayment of dues, checkoff, and fines, implications, which run head long intothe North Carolina right-to-work statute (general statutes of North Carolina.Chapter 95. art. 10, sec. 95 82), which outlaws compulsar) membership andcompulsary payment of dues or fees under a union or agency shop provision,as well as Sec 302(c) of the National Labor Relations Act, which requiresvoluntary employee authorizations befi)re dues may be deducted from wagepayments.424 J. P. STEVENS & CO.. IN('.just like they lost in 1975. Apparently the union he-lieves they may fail in their legal case to try to overturnyour vote and to get into our plant on these charges, sonow they are again working to get cards signed.A secret free vote is not what the union organizerswant. They don't want you to have the facts or a vote.They would prefer for you to be exposed only to theirpressure tactics and promises, and would try to get intothis plant based on these authorization cards.Upon conclusion of the speech, employees were invited.during "round table" discussions-in the presence of no lessthan their plant manager-to express their views concern-ing any issue, including the hearing to be held in this pro-ceeding. In the courses of those sessions, notes were takenof statements made by employees, but no record was madeof responses or expressions by management.That any party-litigant would overtly resort to propa-ganda and group pressures to influence potential witnessesis somewhat astonishing. But, in the case of J.P. Stevens.such a ploy is simply indicative of unbridled arrogance.One would think that Stevens-with all that has been saidin the course of its ongoing struggle with this Union wouldconscientiously avoid any appearance of tampering withwitnesses. For aside from having earned the reputation asthe chief offender of Federal labor laws. Stevens has drawnfire in that area as well. In N.L.R.B. v. J. P. Stevens & Co.,464 F.2d 1326 (2d Cir. 1972), the court condemned Stevensnot only for its disrespect for law, but went on to state asfollows:while conflicting testimony about a specific event maysometimes have been atributable to difference in per-ception or recollection, we cannot escape the impres-sion that many conscious and deliberate falsehoodswere given by company witnesses. We cannot expresstoo sharply our condemnation and dismay for this ap-parent disregard of the legal and moral obligationswhich the testimonial oath imports."With apparent disregard for the gravity of this charge.and in the face of it, the conduct by the plant managers inApril 1977 amounted to no less than a deliberate effort topersuade employees to testify in a Board proceeding in amanner furthering Respondent's interest in defeatingunionization of the Wallace facilities, and reflected a brashwillingness to risk responsibility for testimony which disre-garded the sanctity of the oath. The round table discus-sions, following a hardhitting assault upon the Union,hardly created an atmosphere likely to promote objectivecomment. There can be little doubt that this was a device ofmanipulation utilized to play on group pressures. and toprovide a one-sided forum for antiunion employees, in thepresence of high ranking supervisors, who were making arecord of what employees said.4The General Counsel and the Charging Party urge thatthe testimony of incumbent employees, seeking to repudiatetheir cards. be discredited since tainted by their attendance"464 F.2d at 1329.4 Evidence of the April 1977 events was deemed admissable, over Respon-dent's objection. on the basis of its relevance to issues of credibility.at these meetings. Having already reviewed the record. andcompleted my findings with respect to the authorizationcards. I am convinced that this hearing was not alwaysviewed by employee witnesses as a tribunal where issues ofIrepresentation would be resolved on the basis of the truth-ful expressions of fact. within recall. Common patterns ofobviously contrived testimony were adduced primarilyfrom incumbent employees who sought to repudiate theirsignatures to authorization cards. Most. if not all. employ-ces who afforded such testimony have been discredited. Butthose determinations have been based essentially on mat-ters collateral to their attendance at the April 1977 meet-ings, and while suspicion exists as to the origin of suchwidespread incredulity. the April 1977 meetings have notbeen relied upon as a basis for impeaching such employeesas a class.Before turning to assessment of the individual authoriza-tion cards, it is necessary to pass on a post-hearing motionby the General Counsel to amend the complaint to allegeadditional 8(a)( ) violations based upon specified aspects ofRespondent's conduct in 1977. Respondent opposed thatmotion on grounds that it was afforded no opportunity topresent a defense as to these matters in view of the absenceof notice and the belated nature of the motion, and, on thefurther ground, that the evidence relied on by the GeneralCounsel failed to establish prima facie violations.The first of these new allegations does not relate to thecard issue, but relates to the claim that Respondent violatedSection 8(a)(1) by encouraging employees to inform on theunion activity of other employees. The conduct involvedhere is substantiated by admitted evidence on this record.In this regard, the prepared speech delivered in April 1977by the plant managers was not limited to this proceeding.but also sought to counter the Ulnion's renewed organiza-tional effort which began in January 1977. The followingwas included in that speech:There have been some reports of union pushers threat-ening people to try to get them to sign union cards. Iwant one thing made clear. If anyone threatens you ortries to put you under any sort of pressure to sign aunion card, let the company know. We will put a stopto this. We will not put up with that kind of treatmentof our employees.This expression is not materially different from thosecondemned by the Board in other cases, in which employershave been held to have violated Section 8(a)(I) b state-ments urging employees to report incidents of badgering byemployee organizers.' or to report where exposed to "pes-tering or pressured to join" a union." Here. as in the citedcases, the segment of the speech encouraging emplo ees toreport on "union pushers" when "put .under an' sort ofpressure to sign a union card" involves a standard so vagueas to subject employee organizers to the perhaps. mercilousimagination of fellow employees seeking any excuse to in-form. The reference in the speech possessed all the restrain-ing effects deemed unlawful by the Board in the past, and.accordingly. as the portion of the speech in issue constituted" Po,,r,n Produc ,/ Miussiippi. Inc,. 217 NI.RB 704. 707 i l97)'6See I.erheran Iospvl or f ull I kAee, 224 NI.R B 176. 178 (197)42 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa fully litigated per se violation of the Act, the request toamend the complaint in this respect is granted, and I findthat Respondent thereby violated Section 8(a)( 1) of theAct.7Of somewhat closer relevance to the majority issue is therequested amendment to paragraph 7 of the complaint,whereby the General Counsel challenges the speech, theround table discussions, and a notice posted by the Respon-dent on April 26.58 on grounds that Respondent therebyviolated Section 8(a)( 1 ) by having "instructed employees asto how they could invalidate union authorization cardswhen they were called as witnesses in a Board proceeding."The evidence of record supporting this allegation consistsof the prepared speech given by plant manager Shelton andWellons on or about April 13 and 14, 1977 (G.C. Exh. 626).a notice posted by the Respondent on or about April 26.1977 (G.C. Exh. 612). and the document outlining com-ments and statements by identified employees which werenoted by management at the so-called round table discus-sions (GC 630). This documentary evidence, obtained bythe General Counsel through subpena, was complimentedby a rebutal witness called by the General Counsel. WilliamS. Buckley, the general manager at the Wallace plants.However, apart from the speech the evidence does not re-veal specifically what was said to the employees by manage-ment representatives at the group meetings. As the GeneralCounsel called no employee witnesses to confirm what tran-spired during those sessions, the record furnishes no basisfor concluding that in the course thereof, Respondent en-gaged in unlawful interrogation, solicited grievances, prom-ised benefits, or made any coercive threats. All such mattersare left to inference, and as the Respondent did not exam-ine Buckley, or put forth evidence which conceivably couldneutralize such inferences, any finding that employees wereexposed to classic forms of restraint during the course ofthose meetings would derive from an incomplete record andthus involve a denial of due process.It is true that facts which are admitted beyond contro-versy convincingly establish that Respondent was willing torisk an interference with testimony given in a Board pro-ceeding, and render itself vulnerable as the catalyst for thewidespread incredible testimony given by employee wit-nesses many of whom attended those meetings. Yet, sinceunaccompanied by other forms of coercion, I am unawareof precedent under this Act which condemns such conduct.Accordingly, in agreement with the Respondent's conten-tions I find that the General Counsel has not made out aprima facie violation on the facts that are clearly beyond"This violation ought not be unfamiliar to Respondent's officials. SeeJ. P. Stevens & Co.. Inc., (Stevens 1) 157 NLRB 869, 880, and J. P. Stevens &Co., Inc., (Stevens VII). 179 NLRB 279, 284, where similar violations werethe subject of Board remedies."1 Following the speeches in April, the Company posted a notice (G.C.Exh. 612) pertaining to efforts by NLRB agents to consult with card signersin preparation for the instant hearing. That notice urged employees to testifytruthfully, but in the body thereof, the following statement appears:The NLRB agents are interested in whether you signed a card becauseyou were misled into believing it was only to get an NLRB election, orpressured, or if you really intended to designate the Union as youragent. There are important legal questions which may determinewhether you are unionized or not.controversy. Beyond that, the allegation has not been con-clusively litigated, and in this respect the motion to amendthe complaint is denied.(2) Respondent's challenge to the Union's majorityThe cards on which the claim of majority is predicatedare unambiguous, single purpose cards, declaring the Unionto be the bargaining representative of the signer. Respon-dent asserts that the Union at no time represented a major-ity of employees in the appropriate unit. In its brief. Re-spondent specifically contests 143 cards whith werereceived in evidence as supported by prima fiwie evidence oftheir authenticity. The contested cards are challenged on sixdifferent grounds and following the grouping set forth inRespondent's brief the issues raised are disposed of underthe following headings:'"(a) AllegedfiorgeriesI. 60 James 0. Davis (G.C. Exh. 103.?) The General Coun-sel does not dispute the testimony by Davis that the cardappearing in evidence bearing his name was neither signedby him nor executed pursuant to his authorization. On theother hand, the General Counsel relies on the further testi-mony by David that during the campaign in 1974 through1975, he did execute a card on a representation by a unionorganizer who said that the card would show his interest in"getting the union ...." As observed by the General Coun-sel, consistent with the holding in Hedstrom Conanv, asubsidiary of Brown Group, Inc., 223 NLRB 1409. 1411(1976), "testimony of an employee is itself probative of aunion's majority status in circumstances where the card hasbeen misplaced." Although the origin of G.C. Exh. 103arouses some concern, considering the frailities in recollec-tion as to events occurring some 2 and 1-1/2 years earlier,*'it is my view that the erroneous presentation of this cardshould serve as no-bar to the designation by Davis, evidentfrom his parole testimony that he executed a card on behalfof the Union in the course of the campaign. Accordingly,his designation shall be counted toward the Union's major-ity.2. James H. Satchell (G.C. Exh. 91). Satchell crediblytestified that his signature does not appear on the card of-fered in his behalf. He further testified. however, that whena union organizer came to his home and solicited his signa-ture, he first indicated that he would not sign, but thenstates, that he informed the organizer that he did not havetime, that he was on his way to work, and indicated "Well,if you want to have it signed, sign it yourself." Satchell went9 Those cards which have been deemed valid in the face of Respondent'schallenge are listed on "Appendix B." Omitted from publication.]6 The signers whose cards have been counted as valid designations arenumbered. Those whose cards have been rejected are not. The numbersappearing in the text correspond with the listing of valid cards appearing on"Appendix B."b1 Apart from Davis, there is no credible suggestion in this record thatoffered cards bore forged, unauthorized signatures. It is my understandingthat Evelyn Estell Gore and possibly one other employee. questioned thevalidity of their designation on this basis. As shall be seen infra, Gore wasdiscredited in this respect.426 J. P. STEVENS & CO.. INC.on to testift that. by these words, he did not intend to directthe union organizer to sign a card on his behalf. On cross-examination, it was developed that the completion of thecard was witnessed by Satchell, and that Satchell admit-tedly furnished the organizer his telephone number andpost office box number, which appear on the card. Quiteobviously. Satchell was far more cooperative with the unionorganizer, than his testimony on direct attempts to convey.He admittedly had read an authorization card prior to thisincident, and in my opinion, his effort to portray the autho-rization to effect his signature on such a card as a fleeting.offhand means of getting rid of the organizer. was predi-cated on unbelievable testimony. In counting his card as avalid designation, I note in passing, that concern does existthat this incumbent employee's incredible testimony mightwell find its origin in the speech conducted by plant man-ager Shelton in April 1977.62(b) Unauthenticated dates3. Tison Carr (G.C. Exh. 357). Respondent correctly ob-serves that the card introduced through this employee wasnot authenticated as to date. However, Carr. an incumbentemployee at the time of the hearing, with 14 years service,testified credibly that he executed the card prior to the elec-tion and during the campaign.6More specifically, Carr de-fined the campaign as that which ended with the election in1975, and specifically testified that he executed his card in1974. Accordingly, based on his believable testimony. I findthat, contrary to the Respondent, there is no possibility thatthis designation was stale, and hence it shall be countedtoward the Union's majority in this proceeding.Fred R. Dobson (G.C. Exh. 373). This card has been re-jected on other grounds. Dobson was not on the February19, 1975 eligibility list. See Appendix D.4. Ruth B. Cavenaugh Costin (G.C. Exh. 359). Costin. anincumbent employee at the time of the hearing, specificallytestified that she recalled the union campaign in 1974through 1975, and that she executed a union card duringthat period. It is found that her testimony related exclu-sively to her execution of General Counsel's Exhibit 359,and accordingly, I find that said card constitutes a timelyvalid designation of the Union.5. Thurman Graham Franklin (G.C. Exh. 382): Franklin,at the time of the hearing, was an incumbent employee ofthe Respondent. His signature appears on a list of employeeorganizers who attended union meetings during the 1974through 1975 campaign. He credibly testified that the cardin evidence on his behalf bears the handwriting of coworkerEarl Autry who was authorized to complete it by Franklin.and that after the card was filled in by Autry. the card wasreturned to Franklin, who found that the information wasaccurate. I find that Franklin credibly authenticated thedate thereon through his testimony that he affirmed the cor-rectness of all entries made on the card by his coworker.62 It is noteworthy. that Satchell. who attended such a meeting. claimed norecollection whatever of the content of Shelton's remarks on that occasion63See James Innaco d/bla Skyline Transport, 228 NLRB 352. fn. 12(1977). holding that the absence of dates on cards does not affect their valid-ity where the signatory testified as to the approximate dateHis card shall be counted toward the Union's majority inthis proceeding.6. James Edward Hicks (G.C. Eh. 407): Hicks testifiedthat he signed a card during the 1974 75 campaign. butcould not recall whether this occurred prior to the election.Phillip Pope. a nonemployee union organizer. who was re-sponsible in large measure for coordinating activities ofnonemployee organizers during this campaign, admittedthat the efforts to obtain signed authorization cards contin-ued after the February 19. 1975 election. According to thetestimony of Hicks. the card was filled in for him b WillieBrice. who had previously testified in support of three otherauthorization cards, and was not recalled to validate thedate appearing on that of Hicks. The General Counselsought to clarify the uncertainty expressed by Hicks as towhen the card was signed, through the official time receiptstamp of Region I I of the National Labor Relations Board.The card in question is time-stamped, December 17. 1974.In agreement with the General Counsel, I find that the offi-cial agency action evidenced by the receipt stamp.- suffi-ciently enforces the belief by Hicks that he executed thecard during the 1974-75 campaign to support the conclu-sion that it constituted a timely valid designation.7. Ruth Smith (G.C. Exh. 516): Smith could not authenti-cate the date appearing on her authorization card. How-ever, she credibly testified that she signed that card on thesame day that she made all entries, including the date, onGeneral Counsel's Exhibit 511(a), the authorization cardsigned by her husband. Dunnie Smith. This latter card wasdated 9-24-74. Based on the credited testimony of RuthSmith, while noting that, except for the signatures. GeneralCounsel's Exhibit 51 I(a) and General Counsel's Exhibit 516appear to have been penned by the same hand. it is con-cluded that Ruth Smith executed her card on September 24,1974.8. Mamie Twity (G.C. Eh. 531): Twitty. an incumbentemployee of the Respondent. testified that she authorizedanother individual to execute a card in her behalf duringthe union campaign at Wallace. Twitty could not clearlyidentify the date appearing on that card. However, the cardbears an official receipt stamp of Region 1II of the NationalLabor Relations Board dated December 17. 1974. and inview of the credited testimony of Twitty that she attended aunion meeting in October 1974 in which the purpose of thattype card was discussed. I find that, for purposes of thisproceeding her designation of the Union was timely, and itcontributes to the alleged majority.9. Ronnie Williams (G.C. Exh. 563): Williams. an incum-bent employee, testified that he signed after his sister en-tered all information thereon. He checked the accuracy ofthe contents of the card before signing, but could not recallwhether a date was on it when he did so.65Nonetheless.based on his testimony that he executed a card during the1974-75 campaign and the fact that his card bears an offi-cial receipt stamp of Region II of the National Labor Rela-tions Board, I find that his card should be counted towardthe Union's majority in this proceeding.£ Ferland Management Conpar,. 233 NLRB 467 (1977)' The signature on G.C. Exh. 563. consistent with Williams' testimonyappears to differ from other entries on that card427 I)ECISIONS OF NATIONAL LABOR RELATIONS BOARD10. Glen Schola (.C. Exh. 724). Scholar was an incum-bent employee at the time of the hearing. He acknowledgedall entries on i.C. Exh. 724 except the date. He could notrecall having placed the date on the card and could relatenothing concerning its origin. In view of Scholar's testi-mony that he was relatively certain that the card was ex-ecuted before the election and his indication that he signedit because he wanted an election, I find that it constituted avalid designation of the Union for purposes of this proceed-ing.11. Deleon Simmons (G.(. Exh. 725). Simmons was anincumbent employee of Respondent who denied knowledgeas to how the date was entered on his authorization card.Based on his testimony that he executed the card before theelection during the campaign in question. I find that it con-stituted a valid designation of the Union.12. Nelson Caraway (G.C. Exh. 147): Pursuant to requestof the undersigned, Respondent at the hearing date of June10, 1977, furnished as Respondent's Exhibit 15(a) and (b), a"current listing of Stevens' employees at the Holly and Car-ter plants." Respondent 15(b), containing the names of Car-ter plant employees as of March 29, 1977, includes thename Nelson C. Caraway. General Counsel Exhibit 147was authenticated by Louis Washington a nonemployee or-ganizer. Though I was convinced that Washington had noindependent recollection of the circumstances surroundingcompletion and execution of this card, his authentication ofthe card was based on recollection refreshed by aids histori-cally recognized as permissible for such purposes. As Cara-way was not called, the testimony of Washington that heplaced the date on the card in Caraway's presence is cred-ited. I find that this union card constituted a timely andvalid designation of the Union for purposes of this proceed-ing.13. Dwight Eric Bannerman (G.C. E.xh. 573): Banner-man, an incumbent employee at the time of the instanthearing, could not identify the date appearing on his autho-rization card, but indicated that he signed the same beforethe election. Bernice Jenkins, an employee organizer testi-fied that he placed the date on the card immediately afterBannerman signed it. I find that General Counsel Exhibit573 constituted a timely, valid designation of the Union.14. Richard A. Williams (G.C. Exh. 742): Credibly testi-fied that he signed his card after the date was placed on itby someone else. and that he did so before the election.Although he could not be certain that the date appearingon the card was the actual date of execution, I am con-vinced nonetheless that the card was executed before theelection and during the 1974 75 campaign. His card consti-tutes a valid designation of the Union.15. Mar)y Carter (G.C. Exh. 113). The card of Mary Car-ter was authenticated by Raymond Paulhus, a nonemploy-ee organizer who testified that the card contains the hand-writing of the signer. Subsequently, Mary Carter was calledas a witness for the Respondent. She reflected a bias andher testimony was unbelievable insofar as prejudicial to theGeneral Counsel's position in this case. In any event, Carterdid not dispute the authenticity of the date appearing onG.C. Exh. 113. and it is clear from her testimony overall,that the card was executed during the 1974 75 campaign.and prior to the election. Her card is challenged on othergrounds which shall be discussed. inJra, in connection withissues bearing upon the validity of the card executed by herhusband, David Lee Carter.16. James M. Henry (G.C. Exh. 152): The authorizationcard of Henry was authenticated initially by Louis Wash-ington. Washington testified that he inserted the date onthis card in the presence of Henry. Henry was subsequentlyrecalled by the Respondent and acknowledged that the sig-nature appearing on General Counsel Exhibit 152 was hisown but asserted that he could not recall signing the card.The thrust of Henry's testimony struck me as a contrived,unbelievable effort to repudiate his action in signing thecard. It is noted that Henry attended the meeting con-ducted by Plant Manager Shelton in April 1977. AlthoughWashington concededly did not have the clearest capacityfor independent recall, and his testimony in connectionwith this card was unaided by resort to aids qualifying aspast recollection recorded, the testimony of Henry on itsface was so unbelievable as to actually enforce Washing-ton's testimony that the card was executed prior to the elec-tion on the date that it bears. I find that General Counsel'sExhibit 152 constitutes a valid designation of the Union.17. Gloria Alford (G. C. Exh. 345): Alford's card was au-thenticated by employee Emma Hayes. According to thelatter, she gave Alford a card and that same morning Al-ford returned it to her. Hayes examined the card and calledAlford's attention to the fact that she had omitted certaininformation. Alford told Smith to make the entries. Hayesdid so. Based on the credited testimony of Hayes, I find thatthe card was executed on the date that it bears and consti-tutes a valid timely designation of Union.(c) Ineligibhle, s not in unit18. Kathleen P. Writer (G.C. Exh. 571). Respondent con-tends that the card of Kathleen Writer should be rejectedbased on her testimony that she quit in December 1974prior to the critical date of February 19, 1975. Although thetestimony of Writer is susceptible to such an interpretation,this claim by the Respondent is inconsistent with the spiritand letter of a stipulation made by the parties at the hear-ing. Thus, General Counsel Exhibit 628 was agreed uponby all parties as containing the names of the employees inthe appropriate unit as of February 19, 1975. It was myunderstanding, and the understanding of all parties, thatthat list was to be afforded controlling weight with respectto the issue of eligibility. The list was developed, not inshotgun fashion, but over a period of weeks with all partieshaving input with respect to its content. General Counsel'sExhibit 628 was entered in evidence pursuant to a stipula-tion "that that list is an accurate representation of thenames of all employees in the unit on the critical date forpurposes of this proceeding."6As Kathleen P. Writer appears as number "994" on G.C.Exh. 628. 1 find that she was eligible, and that her properlyauthenticated union card constitutes a valid designation forpurposes of this proceeding."'The only exception to the binding nature of this document related toinclusion of persons not on the list, as to whom a reasonable expectancy ofrecall was affirmatively established.428 J. P. STEVENS & CO.. INC.The same conclusion is reached with respect to the fol-lowing employees: (19). Johnathan Moore (G.C. Exh. 713).#572: (20). Katie Rosemary Bryant (G.C. Exh. 350)#115; (21). Thomas D. Cole (G.C. Exh. 360) -' 166. Theircards shall be counted as valid designations.Leroyqv Howard (G. C. Exh. 342): This card is rejected inas-much as Howard's name does not appear on the agreed-upon eligibility list.Furthermore, though not specifically contested, cards ofthe following individuals are rejected as the signatory doesnot appear on the eligibility list:Batts. Adrian G.C. Exh. 39Bryant, Paul G.C. Exh. 256Cobia, Willie G.C. Exh. 112Fulmer, Mary EllenKing G.C. Exh. 280Kennedy, Anita C. G.C. Exh. 428Kennedy, Harold G. G.C. Exh. 430Reese, Dorothy G.C. Exh. 262Tart, James E. G.C. Exh. 17Williams, Glenda G.C. Exh. 169Willis, Joann R. G.C. Exh. 122Dobson, Fred R. G.C. Exh. 373Underwood, Geraldine G.C. Exh. 106(d) Cards executed prior to the instant organizationcampaignThree cards which are in evidence bear dates in August1974. Respondent contests their validity on the groundsthat they were executed prior to the inception of the organi-zation campaign. In this connection, it is noted that. ac-cording to testimony of union organizers, the instant cam-paign began in early September 1974.22. John R. Garvey (G.C. E.xh. 392): Garney authenticat-ed his card and conceded that the date appearing thereon.August 22, 1974, might have been erroneously inserted.Based on his testimony that he signed a card during thecampaign and that at the time of execution he expressed hisdesire to "vote for" the Union, it is concluded that this cardwas executed during the 1974-75 campaign, and that itconstitutes a timely designation of the Union.23. Gloria Ann Morris (G.C. Exh. 465) (a) and (b). Theissue raised by Respondent is of no moment in the case ofMorris, for she authenticated two cards. Since I credit hertestimony with respect to G.C. Exh. 465(b) which bears thedate of September 24, 1974. on the basis of that card. I findthat she effectively designated the Union as her representa-tive during the campaign in issue.24. Herman Vance Wallace (G.C. Exh. 535). Wallacewas an incumbent employee who testified that he received aunion card in the mail. Because his wife had better hand-writing, he asked her to fill it out and sign it for him. Thedate appearing thereon was corrected and reflects that an"8", designating August. was marked over with a "9" desig-nating September. Nonetheless, Wallace clearly testifiedthat he directed his wife to sign the card before the electionand considering his status as an incumbent employee. I findthat the card was executed on a timely basis during the1974-75 campaign.(e) Revoked designationsRespondent contests the validity of authorization cardsexecuted by Reba English (G.C. Exh. 225). Faith Andrews(G.C. Exh. 194)., Elron Farrior (G.C. Exh. 30). 7,nmli'Parker (G.C. Exh. 298). Alarvin Parker (G.C. Exh. 131),and Garland Hines (G.C. Exh. 15) on grounds that eachtook steps to revoke their otherwise validly executed aulho-rization cards prior to the critical date for assessing theUnion's majority. In Quality Markets. Inc.. 160 NI.RB 44.53. (1966) the Board stated:It is well settled that where an employee rexokes anauthorization to a union to represent it and seeks. how-ever unsuccessfully, to retrieve the card prior to thedate upon which majority status is sought that cardmay not properly be included among those whom theUnion claims to represent.On the other hand, the Board has held that such revoca-tions are to be given no effect where attempted in n atmo-sphere of intimidation and unlawful conduct."'With these considerations, the attempted resignations areconsidered as follows:Reha English (G.C. E.rh. 225). An authorization card wasvalidly executed in her behalf on Januarv 4. 1975. hatcard was initially authenticated by union organizer MikeBlack. English testified that her husband opposed her in-volvement with the Union. but. at her daughter's sugges-tion, she permitted her daughter to complete a card. Thiswas done to avoid problems with her husband. She claimsthat after talking with her husband that evening, she tele-phoned Black that same day. advising him that her hus-band did not want her to have any part of the Union. Shetold him to tear the card up. Black indicated that he would.Black's own testimony indicates that this card was com-pleted with expressions of reluctance by English. lie wasnot examined as to the alleged revocation, and hence thetestimony of English stands uncontradicted. In assessingEnglish's credibility, it is noted, that Black did not remitthis card to the Union. but retained it in his possession untilshortly before the instant hearing.Although English attended the meeting in April 1977 inwhich Wellons gave the antiunion speech and conductedthe group meetings. I credit her testimony. She impressedme as a believable witness, and viewed against other objec-tive facts, her uncontradicted testimony was entirely prob-able. I find that she did in clear and unambiguous termsattempt to revoke her card on January 4. 1975. when onlythe most isolated unlawful activity in connection with thiscampaign could have occurred. I am convinced that therevocation was occasioned solely by a firming up of themisgivings held by English at the time she authorized herdaughter to execute a card in her behalf. Her card shall notbe counted towards the Union's majority.25. Faith Andrews (G.C. Erh. 194): Mike Black initiallIauthenticated a card dated January 15. 1975. executed bhAndrews. It is the sense of Andrew's testimony that in sign-ing a card. Black represented that it was not for the purposeof membership, but that 3 or 4 days after his visit, she"6 See, e.g. Serv-U-Srore. Inc. 225 Nl.R 37, 39 (1976)429 I)FCISIONS OF NATIONAL LABOR REIATIONS BOARDreceived in the mail, a white card, which in fct was a mem-bership card. Andrews went on to testily that 3 or 4 weeksbefore the election, she telephoned Black and told him thatshe wanted him to return her authorization card. She testi-fied that Black told her that if she did not want the whitemembership card, which she received in the mail, simplythrow it in the trash. Although it is possible that Andrewsmay have attempted to revoke her card, her testimony as towhy she did did not have a ring of truth. She creates theimpression that she reacted upon discovery of misrepresen-tations by the solicitor as to the membership consequencesof executing an authorization card. It is difficult to believethat in any subsequent telephone conversation with Blackthe latter did not disabuse her of any notion that a misrep-resentation had been made by simply explaining to An-drews that the white membership card she received in themail did not have to be signed and that in fact his state-ments to her at the time of the execution of the authoriza-tion card were correct, in that she entailed no membershipobligation by executing the same. Although her testimonythat she attempted to revoke the authorization card wasuncontradicted, my suspicion as to the truthfulness of heraccount is sufficiently strong to reject her vague testimonyas to when it occurred. Instead I attribute any such revoca-tion to the Employer's unfair labor practices. Accordingly,I reject her testimony both as to the reason she sought suchrevocation and as to the timing of her attempt to effect it.Accordingly, as the proof does not demonstrate that thislawfully executed card was revoked prior to the unlawfulgrants of the unemployment supplemental benefits and thenew floor on profit-sharing losses. I find that the card isvalid and counts toward the Union's majority in this pro-ceeding.26. Elton Farrior (G.C. Exh. 30). Farrior admittedlysigned a card during the union campaign. The card in evi-dence which bears his signature is dated February 5, 1975.Farrior testified that after he executed the card, he toldunion organizers Pope and Washington that he wanted hiscard back. They indicated that it was too late, that the cardhad been sent off and that he would get a white member-ship card in the mail. Farrior gave no explanation as to hisreasons for seeking the revocation. His testimony as to thetiming of this effort failed to reflect a clear recollection.Thus, he initially testified that he thought the day afterexecution that he attempted to get the card back, and later,when examined as to whether this incident occurred priorto the election, he responded that "I don't remember but Ithink so." It is true, that the Farrior card was executed afterthe unlawful establishment of a floor on profit-sharinglosses, an unfair labor practice of general impact upon theemployees. It is entirely possible, however, that any attemptto revoke came after the February I I announcement of thefloor on unemployment insurance. The fact that an em-ployee may have signed a card in the midst of unlawfulconduct does not necessarily mean that his subsequentwithdrawal of the designation was prompted by other con-siderations. It is entirely likely that specific unfair laborpractices have an impact on different employees for differ-ent reasons. and indeed the reversal of interests which un-lawful conduct induces need not necessarily be expressedimmediately. Since the Gis.sel doctrine is remedial, the reso-lution of ambiguities concerning issues as to the validit ofthe union's majority against the perpetrator of untair laborpractices is in consonance with the spirit of that decision.With respect to the Farrior card, there being no clear evi-dence that Farrior sought revocation under conditions un-related to Respondent's unfair labor practices, I find thatthe revocation was ineffective, and that his card supportsthe Union's alleged majority in this case.l7ommie Parker (G.C(. Exh. 29).' A card is in evidencebearing Parker's signature and dated December 10. 1974.That card was credibly authenticated by Bernice Jenkins.Parker testified that Jenkins. a fellow employee. had beenafter him to sign a card for 3 weeks. Before he agreed tosign a card, he instructed Jenkins to hold the card, advisingthat he would let Jenkins know whether to forward it to theUnion. Parker claims that after discussing the matter withhis parents, both of whom were then employed by the Re-spondent, and about 3 days after he signed, he asked Jen-kins to return the card. Jenkins told him if he wished it backhe would have to go to a union meeting to retrieve it.Parker claims that he did so. and that he was unable to getthe card back, but that an unidentified individual, repre-senting himself to be a union representative told him thatthe card would not be used. Although Parker attended theApril 1977 meetings conducted by his plant manager inwhich the means of repudiating signed cards was discussed,and while I have certain misgivings concerning his testi-mony, his account stands uncontradicted, and on balance Iam willing to accept it. Accordingly, I find that Parker didattempt to revoke his card prior to any significant unlawfulactivity in connection with this organization campaign andtherefore find that it should not be counted towards theunion's majority.27. Marvin H. Parker (G.C. E. 1.31) Parker, an activeemployee of Respondent at the time he testified, relatedthat he attempted to revoke his authorization card afterlearning of the Union's claim to boycott Respondent. No-where in his testimony does he identify when this attemptedrevocation occurred. While his testimony does not substan-tiate that any such revocation ws attempted n a timelybasis, it is also noted that Parker was a thoroughly unreli-able witness, whose testimony, at every, turn, reflected abiased attempt to support the interest of his employer. Notonly do I reject his testimony and find that he never at-tempted to revoke his card, but I further discredit his claimthat he signed a card without reading it on the representa-tion that it was solely for an election. Although my rejec-tion of his testimony insofar as he attempts to repudiate thevalidity of his card is based upon other considerations. Inote that Parker attended the April 1977 meetings in whichPlant Manager Wellons addressed employees concerningthe issues in this proceeding. I find that the card executedby Parker consituted a valid designation of the Unionwhich remained effective through February 19, 1977.28. Garland Hines (G.C. E.rh. 15): Hines was a thor-oughly untruthful employee witness, who acknowledged theexecution of an authorization card on request of employeesolicitor Jimmy Smith. He further testified that about 3days after he signed a card he asked that his card be re-turned. In this respect Hines testified as ollows:430 J. P. STEVENS & CO.. INC.Q. Who did you ask about getting your card back?A. I don't remember. It's been so long.Q. Do you know if it was Jimmy Smith?A. No, it wasn't Jimmy Smith.Q. Do you know if it was one of the union represen-tatives?A. It was one of the union representatives.Q. Do you recall where?A. He stayed in an apartment house in Wallace.Q. You went to the apartment house?A. Me and another boy went.Q. Who was that?A. Bobby HarbleQ. Can you describe that union organizer you metwith at the motel-apartment house?A. No, I couldn't.Q. You can't remember what he looked like?A. I sure couldn't.This is the entirety of Hines' testimony concerning the iden-tity of the individual from whom he sought return of hiscard. Under well established Board policy an authorizationcard is not to be deemed effectively revoked in the absenceof notification to the Union or an agent thereof.68The testi-mony of Hines is insufficient to substantiate that this condi-tion was met. To find otherwise is to accept the witness'conclusion or belief, though unaided by refutable founda-tion, as to the agency status of an unidentified individual.This is not competent evidence and, accordingly. even ifcredited the testimony in question. furnishes no substantialbasis for invalidating the card. It shall he counted towardsthe Union's majority in this case.(f) Miscellaneous misrepresentationsThe Respondent challenges three cards on grounds thatthe cards were either executed on improper inducements orby individuals possessed of insufficient knowledge to bebound thereby. The issues relative thereto are discussed be-low:29. William Hennry Herring (G.C. Ex.rh. 406) Herring atthe time of the hearing, had been employed by Respondentcontinuously for a period of some I I years. He testified thathe obtained an authorization card at the plant gates thentook it home where he put it on the dresser. He claims thathis daughter picked up the card, read it, then asked if Her-ring wanted her to sign it. Herring claims to have said,"Sign it if you want to." She did so. Herring acknowledgedthat the card was completed in his presence and that withthe exception of the address, which was entered by his wife,all other handwriting on the card was that of his daughter.Herring testified that he does not read and write too welland that he did not read the card. He indicates that hisdaughter did so but explains that he was "about half asleep..and ...had to work, too." Herring testified that afterthe card was completed he turned it over to some unidenti-fied individual. Insofar as Herring attempts to imply that helacked an understanding of the meaning of his daughter'sexecution of a card in his behalf or that he authorized her toSee Slruthers-Dunn, Inc.. 228 NLRB 49 (1977).do so. though not really interested in the Union. he was notbelieved. I find this card to constitute a valid designation of'the Union which shall be counted toward the Union's ma-jority.30. Carroll Hunter (G.C. Eh. 413I). Hunter was an in-cumbent employee at the time of the hearing. He testifiedthat he obtained a card at the plant gate. and that ater ameeting he took it home. He relates that after telling hiswife "about it" his wife asked if Hunter wanted her to fill itout. According to Hunter he told her it made no differenceand that she could do as she wished. His wife completed thecard and Hunter picked it up and placed it in the mailbox.Although Hunter indicated that he could read. he claimsthat he never read the card but knew that it wais a unioncard. He also indicates that his wife normall\ conductsbusiness for him because she had better handi ritilg. Al-though it is the sense of Hunter's testimon' that he at-tended the union meeting concerning the card, he does notindicate that any representations were made to him incon-sistent with the clear import of the purpose expressed on thecard itself." Furthermore. the fact that an emploee mandelegate his choice to a close member of' his amils fur-nishes no ground for invalidating otherwise validlx ex-ecuted authorization cards, where as here, the eciplo ee hasconfirmed and ratified the designation b mailing the cardto the Union. The card executed on behalf of Carroll H[unt-er was a valid designation and shall be counted towards theUnion's majority in this case.'"31. Wnda Marie Whaleo (G.C. Eh. .540i.: Whales ac-knowledged that she signed and filled in the authorizationcard which is in evidence as her designation of the Ltnion.Following this authenticating testimony. Whales engagedin an unbelievable attempt to repudiate her card. Sheclaimed that a fellow employee. Stewart Brown. asked herseveral times if she wanted to sign a card for the tInion. butthat on each occasion she told him that she did not knowmuch about the Union and did not know if she wanted it ornot. Brown allegedly then indicated that if she signed a cardsomeone would come by and talk to her about the advan-tages of belonging to a union."' She could not recall whethershe signed the card and returned it to Brown. or how longshe had it in her possession before doing so. She claims.however, that union organizer Pope subsequently visitedher at her home and talked to her after she had signed thecard. She indicated that it was her recollection that Popepossessed her signed card at the time of this visit. There isno further testimony concerning what transpired duringthis confrontation with Pope. Although claiming that she6 See New York Parieni Aids, In, d/h/a Guardian Amhulance .Seriwce andAmerican 4edical Supplies. 228 NLRB 1127 ( 1977. here cards were roundvalid notwithstanding that employees estified that the) had not read cardsbefore signing and did not understand were authonzing the Union to repre-sent them, where the Union had not told employees cards were solely for thepurpose of obtaining an election. The cards were unambiguous, and empiro-ees knew they were signing a card for the Union. thereby indicating theirdesire for union representation.7 The testimony bh Hunter. that he thought that the card had t be ignedto enable him to obtain a ticket to attend one f the inplant meetings con-ducted by union representative Mclver under the terms oit the contemptOrder. though hardly believable, is nonetheless immaterial" Whaley. first indicated that Brown did nt mention an election to herbut then goes on to indicate that he did431 I)F(ISIONS OF NATIONAL LABOR RELATIONS BOARDsigned the card in the interest of obtaining more informa-tion, Whaley denied that she ever read the card before sign-ing it?7 As a final stroke in her testimony, she testified thatwhen she signed the card she had made up her mind, "thatI definitely did not want a union." Whaley struck me as athoroughly unbelievable witness. Her testimony is repletewith material contradiction, was implausible, and I was leftwith the strong feeling that she testified out of' a bias favor-ing the Employer. Although Whaley was not employed atthe time of the hearing, she did discuss her appearance withJack Cottle, Respondent's personnel director of the Wallaceplant, and expressed that she was unhappy with the factthat she had been subpoenaed. Having rejected her testi-mony as incredible, I find that her card constituted a validdesignation contributing to the Union's majority in thiscase.(g) Just Jor an electionRespondent contests 108 authorization cards as havingbeen procured on representations that they would be usedsolely for an election. The cards utilized in the campaignwere of' the single purpose variety and reflected the follow-ing:TEXTILE WORKERS UNION OF AMERICAAffiliate of the AFL-CIO and CLC(Date) 19I hereby join with my fellow workers at themill in organizing a union in order to betterour conditions of life and secure economic justice, as ismy right under the laws of the United States. To thisend I declare that the Textile Workers Union of Amer-ica, AFL CIO and CLC, shall be my representative incollective bargaining over wages, hours and all otherconditions of employment. I make this pledge of myown free will in the conviction that the united action ofall workers through unions of their own choosing is theway to achieve the liberty of the individual for thebenefit of all.MillDepartmentNameSt. and No.City(received by)ShiftPhoneThe keystone for evaluating such representation was setforth in Gissel, supra at 606, as follows:we think it sufficient to point out that employeesshould be bound by the clear language of what theysign unless that language is deliberately and clearlycancelled by a union adherent with words calculated todirect the signee to disregard and forget the languageabove the signature.72 When confronted with a statement given to the General Counsel beforethe opening of the hearing which indicates that upon execution she had readthe card, Whaley indicated that she did not "remember" reading it at thattime.The individual issues, are examined below:32. Lavonne Jarman (G.C. Exh. 295): Jarman's card wasinitially authenticated by a fellow employee, Bernice Jen-kins. Jarman acknowledged that he signed a card and readit before doing so. But later in his testimony he denied read-ing the language on the card evidencing a clear designation.His card is challenged on two grounds. First, Respondentcontends that it was executed on the representation that itwould be used solely for an election, and second, that heattempted to revoke the card some time prior to the elec-tion. In connection with the alleged representation concern-ing an election, Jarman admitted that he could not recallthe exact words used by Jenkins but when cross-examinedas to their conversation he stated as fbllows:He just asked me would I sign a card for him and Isaid, 'what kind of card,' and he said 'so that we canget an election within the plant for the union.'He indicates that he told Jenkins he would sign while ask-ing if there was any obligation. According to Jarman, Jen-kins indicated that there was no obligation. Although Jar-man was no longer employed by the Respondent. I havestrong doubts as to his capacity for recalling the precisewords used by the solicitor, and did not regard him as atruthful witness. As Respondent's claim that execution of'this card was induced by an improper representation is notbased upon credible evidence, Jarman's card shall becounted toward the Union's majority in this case.33. Lillian Hughes (G. C. Ex.h. 412). Her card reflects thatit was executed in November 1974. She indicates that at thetime she signed the card, nobody had asked her to do so.She could not recall whether she obtained the card from aunion representative who visited her at her home orwhether she obtained it at the plant gate. She acknowl-edged that she had been visited at home by union organizerPhillip Pope prior to signing the card. A series of highlyprejudicial leading questions propounded by counsel for theRespondent produced the following responses by LillianHughes:Q. Did he tell you that the card was to be used onlyfor an election?A. That's right. he said that if they got enough ofthem signed, that they would be allowed to go in andvote.Q. Did he tell you that the card would be used onlyfor an election?A. It didn't mean that I would be in no union. Itjust gave them a chance to vote, a chance to get theunion in.Q. Was it your understanding that the only thing itwould be used for would be to get an election?A. Yes.Later, Lillian Hughes went on to testify that she inquired ofPope as to what the card would be used for because she had7 Jarman's card is dated 11 5 74. He testified that shortly after executionof the card, he made unsuccessful attempts to retrieve it from Bernice Jen-kins, and also wrote a letter explaining that he had been mislead into signingthe card because he just wanted an election and did not wish to become aunion member. He received no response from that letter. Jarman's testimonydoes not permit a finding as to whether revocation was sought prior to Re-spondent's unfair labor practices. Accordingls, there is n basis for cnclud-ing that this revocation was unprovoked by unlawful conduct.432 J. P. STEVENS & CO.. INC.heard so much talk about it and that she wanted him toexplain it to her. According to Lillian Hughes. he ex-plained the good parts that the Union would have and thebad parts that the Company: and he wanted those bluecards signed, to get enough of them to see if they would beallowed to have an election inside the plant." Mrs. Hughesindicated that she did not sign the card in front of Pope.because Pope advised her that no one else would know whosigned cards. At the time of the hearing Lillian Hughes wasin the employ of the Respondent. The following colloquybetween myself and the witness carries some significance toan evaluation of her testimony concerning any improperrepresentation:Q.... Are you now afraid that people now knowthat you have signed a card?A. Yes.Q. Why are you so afraid?A. I have been under a lot of pressure since Janu-ary.Q. Pressure because of this card?A. No, sir, it is personal.Mrs. Hughes, on cross-examination, elaborated that thegood parts about having a union were described by Pope asmeaning that the employees would get more money, betreated fairly, and things like that. As her last utterancebefore departing from the stand, Lillian Hughes expressedthe following:I don't know exactly all of it that he talked about. Iwish that I have never invited him in the first place inthe house.34. Brenda Hughes (G.C. Exh. 187). Hughes is thedaughter of Lillian Hughes. Her card was executed at least6 weeks after that of her mother. She testified that she infact induced her mother to sign the card based on Pope'srepresentation that it was just for an election. Her testi-mony concerning her colloquy with her mother is as fol-lows:She [Lillian Hughes] said she in fact was not going tosign it because she was not interested in the Union. Sheliked things just the way, just the way they was. And Italked to her about it, and I said, 'if it's just to get anelection, you can't be doing anything wrong.' And shesaid, 'you think so?' And I said, 'well, he told you itwas just for an election.' And she signed it. And latershe even said she signed it because of me. It got her ina big mess.The testimony of Lillian Hughes fails to evidence that sheexecuted the card after such a conversation with her daugh-ter or that any such conversation in fact occurred. Indeed.she denied that anyone asked her to sign the card at thetime she did so. Brenda Hughes could not recall signing acard, but acknowledged the signature on GC 187 as herown." She testified that at the time that her mother signedthe card Brenda was not eligible to do so.5*4 Nonemployee organizer Michael Black credibly testified that all entrieson G.C. Exh. 187 were made in his presence b Brenda Hughes.*" The basis for her assumption or knowledge that she was ineligible is notestablished on the recordThe testimony of Lillian Hughes that she executed a cardupon the improper representation that it would be usedsolelv for an election is, in my opinion, adduced throughprejudical leading questions, obviouslk elicited from a ilt-ness ill-at-ease with her role as a witness whose prior con-duct might not receive her employer's hlcssing. I find hertestimony in this respect incredible. I am con,inced thatMrs. Hughes was told nothing inconsistent s, ith the clearand ambiguous purpose expressed on the card , hich shesigned apparently after some deliberation. With respect tothe testimony of her daughter. I regarded Brenda Ilughesas a unreliable witness. willing to resort to contri ance toprotect her mother from undefined pressures, hich despiteher denial, in the context of Lillian Hughes' testimony. Ifind to have stemmed from execution of a card. Further-more, while Brenda Hughes could not recall the circum-stances surrounding her execution of a card. that which vascredibly authenticated bearing her signature was datedJanuary 16. 1975, one week after the preelection hearing inCase I RC 3987. I consider it improbable and unbeliev-able that Phillip Pope, with all his experience. would duringthat time engage in a meaningless exercise to obtain signedcards on a "just for an election" type inducement. I indthat there is no credible evidence to substantiate Respon-dent's contention that either Brenda Hughes or LillianHughes executed their cards for a purpose other than thatwhich is clearly expressed on the face thereof. Their desig-nations shall be counted toward the Union's majority.35. Ricky Andrews (G.C. Exhs. 54) and 36 a Nal'CAndrews (G.C. Exh. 53). They are husband and wife. RicksAndrews did not identify where he obtained his card. hutindicated that he read it, and asked his wife to sign it forhim. The sole basis for any challenge to the validity of thisdesignation, rests exclusively on his testimony that he un-derstood that the card would be used solely for an election.Andrews did not identify the source or origin of this un_.r-standing. In accordance with established precedent. thesubjective intent or understanding of the signatory is not ground for invalidating an unambiguous authorizationcard. See J. P. Stelens Co., Inc., Gullislon Di. .N. L.R.B.441 F.2d 514 (5th Cir. 1971).Nancy Andrews authenticated her card. and indicatedthat she read it before signing it. Nonetheless, in response toleading questions by Respondent's counsel Andrews indi-cated that she understood that the card would be used onlsfor an election and that someone had told her this. An-drews, however, could not identify the source of that repre-sentation. She could not even recall, with certaint. thatsuch a statement was made by the person who gave her thecard. At best, from the Respondent's point of view, thetestimony of Nancy Andrews, merely establishes an under-standing derived from "scuttlebut." and considering the un-certainty of her recollection, and the vagueness of her testi-mony. no improper remark may be attributed to a solicitoror agent of the Union. I find that the cards executed byNancy and Ricky Andrews constitute valid designations ofthe Union, and they shall be counted towards the U nion'smajority in the proceeding.37. Bett' Jean Baker (G.C. Exh. 164). Baker. at the timeof the instant hearing. was in the active employ of the Re-433 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent. She confirmed the authenticity of the card in evi-dence hearing her signature. The challenge to her card isbased exclusively upon a series of highly leading questionspropounded by counsel for the Respondent which is setforth in its entirety below:Q. Did a man named Louis Washington. ever callon you at your home?A. Yes.Q. Did he ask you to sign a card?A. I don't remember if he asked me to sign one ornot.Q. Did you sign more than one card?A. I don't know.Q. You don't recall?A. No.Q. Did Mr. Washington talk to you about what thecard would be used for?A. He talked about somethings, but what he talkedabout I can't remember.Q. Did he talk about an election?A. Yes.Q. What did he tell you about an election and thatcard?A. That they had to have so many cards signed be-fore they could have an election.Q. Did he tell you that the card would be used foranything else?A. No.Q. Did he tell you that the only thing that the cardwould be used for would be to get an election?A. I don't think he did.Baker testified that she read the card before signing it, andthere is nothing in her testimony suggesting that Washing-ton did anything rescinding or inconsistent with the clearand unambiguous designation of the Union as her bargain-ing agent which appears on the face thereof. Under estab-lished board precedent, as well as the guidelines set forth inN.L.R.B. v. Gissel, supra, the above furnishes no substantialgrounds for invalidating her card. Accordingly, it shall becounted towards the Union's majority.38. Dorah N. Batchelor (G.C. Exhs. 229) and 39 and Ro-land Batchelor (G. C. Exh. 230). They are husband and wife.Both were still employed by Respondent at the time of thehearing. Both signed cards upon solicitation by union orga-nizer Phillip Pope. They attended the speech given by Mr.Shelton in April 1977 concerning this proceeding and theUnion's attempt to get into the plant through authorizationcards. Dorah Batchelor testified that at the outset of herconversation with Pope, she told him that she was not inter-ested in the Union, expressing a belief that her son hadbeen fired because he signed a card for the Union. TheBatchelors. at the time they signed cards, were of a viewthat the Union could get into the plant only by winning anelection. Roland Batchelor, who followed his wife to thewitness stand, testified in shotgun fashion that he was toldby Pope that the card would be used to get a vote, and thatPope did not express that the card would be used for anyother purpose. It was also plain from his testimony that hechanged his mind concerning the Union, and at the timethat he executed a card, he wanted the Union to come in.He attributed this earlier attitude as borne of a "lack ofsense." As for Dorah Batchelor, at one point in her testi-mony she did testify that Pope indicated "that the cardwould never be used for anything else besides the election,and that he would be disqualified in twelve months."Though the Batchelors impressed me as basically honestpeople, their testimony impressed me as influenced by aconcern for their vulnerability were they to afford esti-mony supporting the Union's interest in this proceeding?Neither impressed me as having the clearest recollection ofwhat was said by Pope. Perhaps the closest approximationof what transpired was bared early in the examination ofDorah Batchelor by Respondent's counsel, when she testi-fied as follows:Q. What did Mr. Pope tell you that the card wouldbe used for?A. About the same thing.Q. Tell us as best you can recall what he said?A. That is what I remember, that it was for an elec-tion.Q. Tell us what you remember?A. I can't remember exactly the words that he used.Q. As best you can, what did he tell you?A. He came in, and stayed a long time, and talkedto me, and talked about signing the card, but I stillcan't remember the exact words that he used.Q. Did he say anything that led you to sign thatcard?A. Yes.Q. What did he say?A. He said that our working conditions would bebetter and all like that.Q. Did he mention an election?A. Yeah.Q. What did he say about an election?A. He said that the only way that they would get inwould be through an election and if "enough of ussigned a card to bring an election in."Q. Did he say anything else about that card?A. Well to the best of my remembrance, I can't re-member exactly what he said.In my opinion assessment of the Batchelors' union designa-tions is to be judged exclusively in the light of the abovetestimony. It was the first attempt by either to explain fullywhat occurred in their meeting with Pope. I find nothingtherein" which is inconsistent with the designations on thecard and shall count their cards toward the Union's major-ity in this case.40. Ella T. Batchelor (G.C. Exh. 55). At the time of thehearing Dorah Batchelor had been employed by the Re-7 Charles Epley is the son of Dorah Batchelor. In 1972, the Second CircuitCourt of Appeals found Respondent in contempt of prior decrees. The dis-cnminatory treatment afforded Epley supported the Court's determinationin this regard as outlined at N.L.R.B v. J. P Stevens & Co.. 464 F2d 1321.1344-45 (2d Cir. 1972)." Although Mrs. Batchelor testified that she did not read the card, herfurther testimony that she signed reluctantly in view of her son's discharge.and made all entries thereon, rendered her testimony in this respect unbeliev-able.434 J. P. STEVENS & CO., INC.spondent for more than 9 years. The challenge to her cardwas opened through the colloquy between Batchelor andRespondent's counsel as set forth below:Q. What did she sa3to you when she gave you thiscard?A. I don't remember.Q. Did she discuss using the card for an election?A. Yes.Q. Did she say that the sole use of the card wouldbe to get an election at the company?A. Yes, that was the understanding that I got.Q. Is that what she said to you?A. She said it wasn't a membership card.Q. It was not a membership card?A. That's I igh t.Q. And that the sole purpose of it was to get anelection?A. Yes.The testimony by Batchelor that she executed a card on therepresentation that it would be used just for an election isdiscredited. She was a witness who obviously labored undera faint capacity for recollection. The asserted improper rep-resentation was extracted through highly prejudicial lead-ing questions. She was unreliable in other respects as well.T7As there is no substantial credible evidence supporting theclaim that this card was improperly secured, it shall becounted toward the Union's alleged majority in this case.41. Debra Ann Blizzard (G.C. Exh. 232). The challengeto her card is based solely upon her testimony that she wastold at the time of signing, "that they needed so many cardsto get an election, to have an election." and that she wasnot told that the card would be used for any other purpose.She admittedly read the card, and understood at the time ofsigning that a union could not get into the plant without anelection. Under established board precedent, the statementshe imputes to the unidentified solicitor does not constitutean inducement inconsistent with the purpose of the cardclearly expressed thereon, and furnishes no substantialgrounds to invalidating her designation. It shall be countedtoward the Union's majority in this case.42. Bobby D. Boney (G.C. Exh. 50): Boney was an in-cumbent employee at the time of the hearing. who declinedto disclose the identity of the employee who had given himthe card, stating "he didn't have anything to do with mesigning it he just gave it to me and it was just up to me to' A significant number of witnesses testified that though they completedtheir card in its entirety they did not read them. Ella Batchelor was one suchemployee. In her case. the initial denial was subsequently qualified by herexpression that she did not "remember" reading it. I was suspicious generallyas to the honesty of those who testified that they did not read cards beforesigning. A pattern existed whereby witnesses who could recall little of whattranspired when they signed their cards. clearly could recall that they hadnot read them first. I did not believe this testimony and considered it unlikelythat during this campaign of some 5 months during which cards were dis-seminated by employee organizers at the plant gates, through the mails. andon home visitations, cards were not read prior to signing despite their obvi-ous importance to the controversial issue of whether a union would representemployees at the Wallace plants. Regrettably. from having observed thewitnesses and heard the repeated false ring of such testimony, it was defi-nitely not my impression that this particular pattern of untruthfulness waseither spontaneous in origin or attributable to coincidence.sign it or not to sign it." He went on to testify however,that this individual stated in giving him a card that Boneywould "be under no obligation" if I signed the card andthat "it'd be kept under strict confidence." When examinedby Respondent's counsel as to whether this individual saidanything about an election, Boney indicated that "he saidhe wanted to get enough of those cards signed to see if wecould get an election to see if the Union could come in ornot." Although Boney initially testified that the foregoingwas the sum total of what was the solicitor's comment con-cerning an election, apparently dissatisfied with this re-sponse, Respondent's counsel went on, as follows:Q. Did he say the card would be used only for anelection?A. He said only for an election.Boney's testimony concerning the only for an electionrepresentation was disbelieved as a byproduct of prejudi-cially leading examination. It is my assessment, that hisearlier expression as to what the solicitor said concerningthe election was accurate and complete. This, under estab-lished precedent, did not constitute a representation incon-sistent with the designation on the face of the authorization.As for the statement Boney imputes to the solicitor con-cerning the lack of obligation in signing a card, this was leftundeveloped except to the extent that Bone) expressed his"understanding" that "there wouldn't be nothing after it, Iwouldn't have to be sitting up here now." It is a fact thatexecution of an authorization card, of the type involvedhere, does not impose certain obligations, including those ofunion membership. The testimony concerning a remark bya solicitor that the card imposed no obligation was toovague to constitute a ground for invalidating Boney's card.It too shall be counted toward the Union's alleged majority.43. Julia P. Bostic (G.(. Ehs. 228) and 44. and JoAInnPiner (G.C. Exh. 492) They are sisters. Both testified thatthey signed cards at the request of union organizer PhillipPope. They claimed that they did so on his representationthat execution of the authorization card was simply to showthat the signer wanted an election. Both admit that Popediscussed the benefits a union would seek on behalf of em-ployees if it got in. They testified that Pope, when theysigned, prepared a written document at the request ofJoAnn Piner's husband. Bostic testified that this documentrecited that the sole purpose for which the cards weresigned "was not that we were in the Union or ever were orwould be in the Union but just so an election could beheld." Piner could recall nothing in this signed statementother than an expression that by signing they did not be-come union members. Though both Piner and Bostic ex-pressed the belief that this document existed, and indeed,Piner indicated that her husband had informed her that itwas in a file cabinet, the document was never produced."Bostic, though not an employee at the time of the hear-ing, was an unimpressive witness. Her testimony that shedid not read the card, though completing it in its entirety,as well as her testimony that she did not know at the timethat she executed the card that an election had already beenscheduled, struck me as highly suspect.' It is noteworthy that prior to the instant hearing. in an interview withthe General Counsel, the document in question was discussed.435 DIECISIONS OF NAI IONAL LABOR RELATIONS BOARDPiner was an incumbent employee at the time of' thehearing. The testimony of Bostic and Piner that Philip Popetold them that the card simply evidenced their interest in anelection was incredible. From my observation of Popethroughout the hearing, and upon examination of his testi-mony, it is noted that while not totally accurate his exten-sive testimony struck me as that of an experienced orga-nizer, who was neither dishonest nor stupid. The cardsexecuted by Bostic and Piner are dated February 3, 1975.respectively. At the time of their execution, the election hadbeen scheduled and publicized by various means. Indeed,on January 28, 1975, Gordon Walker, general manager ofthe Holly and Carter plants made a prepared speech toemployees, the third paragraph of which was as follows:On Wednesday, February 19, as you have probablyalready heard, an election is going to be held here, sothat you may all have the opportunity of' voting as towhether vou do or do not want to bring the Union intothese plants.Bostic and Piner did not impress me as unintelligent. Icannot believe that they did not know, at the time that theyexecuted their designations, that they were completely un-necessary to the conduct of an election and that one wouldbe held no matter what they did.s0It simply struck me asimplausible that they would have signed a card on the rep-resentation they impute to Pope. In any event I simply donot believe that Pope, with the election only 2 weeks away.would have engaged in such a self-defeating, transparentattempt to mislead, particularly to Piner, who in all proba-bility had expressed her support for the Union."' I discreditthe testimony of Bostic and Piner insofar as it suggests thatthey signed under any improper representation concerningthe election, but do find that they were both told and pro-vided a written document to the effect that execution of acard did not make them union members. As there is noth-ing improper in such an expression. I find that cards ex-ecuted by Bostic and Piner constituted valid designationsand they shall be counted.45. Dorothy Bowden (G.C. Exh. 148) and 46 and JamesM. Bowden (G.C. Exh. 149): They are husband and wife.Although their cards are dated January 24, 1975. and Janu-ary 23. 1975, respectively, Dorothy Bowden claims that sheand her husband signed at the same time.82According toher testimony, the cards were solicited by Louis Washing-ton, who discussed the benefits of union representation andhis own progress as a union member, and with respect tothe authorization card, stated "it wouldn't mean that Iwould ever be a member or have to be a member, that Iwouldn't have to participate in any union organizationalactivities; it was only to help hold the election in the mill."Mrs. Bowden testified that she did not read the card, firstindicating that she "just signed the card, and that was it,"but then going on to admit that she placed all the informa-tion on the card. Mrs. Bowden attended the speech anda1 Piner admits that she knew at the time of signing hat an election wasscheduled.s Piner admittedly was for the Union when she signed her card.12 James Bowden did not testify. His card was authenticated initially hyunion organizer Louis Washington.group meetings presided over by Shelton in April 1977. Itwas the sense of her testimony that she was opposed to theUnion at present. as well as at the time that she signed thecard. Yet, while admitting that Washington was in herhome on that occasion fbr 45 minutes, and that she had theopportunity to read the card, she insists that she made allentries on the card, without reading its content. The misrep-resentation ascribed to Washington by Dorothy Bowdenwas not inconsistent with the purpose expressed on the faceof the card, and her testimony that she did not read it, fits apattern of highly suspicious incredible testimony offered byemployees to repudiate their cards. Her testimony in thisrespect was not believed, and I find that the cards of Doro-thy and James Bowden constituted valid designations andthey shall be counted toward the Union's majority in thiscase."47. Peggv Bradshaw (G. C. Exh. 215) and 48. and 71iomasBradshalw !(C. Ex.rh. 214). They are husband and wife.Both were actively employed by the Respondent at the timeof the hearing. Peggy Bradshaw attended the speech givenby Shelton in April 1977 which touched on testimony to begiven in this proceeding.4She testified that at the time shesigned the card she "skimmed over it." She also testifiedthat she previously had seen a union card but also skimmedover that one. As for the solicitor, she testified that she wastold the card "would be for an election, to get the percent-age that they needed." She claims that she was not told bythe organizer that it would be used for anything else.Thomas Bradshaw acknowledged signing a card at thesame time as his wife. He testified that the organizer did notdiscuss the benefits that the Union would seek on behalf ofemployees, but stated that the card would be used to helpget an election and that a certain percent had to sign beforeyou can have an election. Thomas Bradshaw denied that heread the card but acknowledged that at the time of signinghe knew that it was a union card, and that the Union couldnot get into the plant without an election. Like his wife hemade all entries on the card. He claims that before signinghis card he picked up one at the gate but did not read it,and then his testimony assumed a shifting course when hewent on to explain that the card was attached to a leafletwhich was put in the car for him, but which he declined totake. Here again, the representation ascribed by Peggy andThomas Bradshaw to the union organizer was not inconsis-tent with the clear purpose expressed on the face of thecard. Their claim either that the card was not read or that itwas merely skimmed over, had the familiar ring of the pat-tern of contrived testimony which was rendered by otherunimpressive witnesses seeking to nullify their union desig-nations. I find them valid and both shall be counted.49. Charlie T. Brinson (G.C. Exh. 49). Brinson was anincumbent employee at the time of the hearing. Respon-dent's Exhibit 5 is a questionnaire completed by Brinson for1 Dorothy Bowden at the time of the hearing was an incumbent employeeof the Respondent. In addition James M. Bowden appears on the current listof employees furnished by the Respondent and in evidence as Resp. Exh.15(b)." It is not without significance that homas Bradshaw testified that hecould not remember whether he attended such a meeting. though conductedonly 3 months before he testified.436 J. P. STEVENSthe General Counsel as part of the latter's preparation fortrial. That exhibit was rejected and placed in the rejectedexhibit file on grounds that it was cumulative. Having re-considered that ruling, I find that my ruling was in error.and accordingly that document is hereby received.Brinson acknowledged that he signed a card and madeall entries thereon. He testified that he started to read thecard before he signed but that he only read it in part. Nei-ther through the substantially leading nature of questionspropounded by Respondent's counsel, nor in his prehearingquestionnaire given the General Counsel, did Brinson indi-cate that he was told that the card was to be used solely foran election or for any purpose inconsistent with the termsthereof. One need not read much of the card to be altered tothe fact that it was for the purpose of "organizing a union."Brinson conceded that he could not recall everything thatwas said by the union organizer on that occasion. I find thatthis card constituted a valid designation and it shall becounted towards the Union's alleged majority in this case.50. Alvis Ray Brown (G.C. Erxl. 258). Brown an incum-bent employee at the time of the hearing, testified lthat liesigned the union card at the urging of Phillip Pope. Brownclaims that Phillip Pope told him that "he had to get acertain percentage of the cards signed to have an election."According to Brown Pope did not indicate the card wouldbe used for any other purpose." Brown indicates that heprobably read the card but could not remember whether hehad. The evidence does not substantiate a representation byPope inconsistent with the clearly expressed purpose on theface of the card, and the challenge to the card is not sub-stantiated. It shall be counted toward the Union's majorit>in this case.51. tHubert H. Brown (G.C. Exh. 227): Brown testifiedthat he was solicited to sign a card by union organizer Phil-lip Pope.6In describing his conversation with Pope, Browntestified that he "said mostly for the election, to see if theUnion would come in Stevens, if it would go for Stevens orfor the Union." He was led to testify that Pope did not tellhim the card would be used for anything else.On cross-examination it developed that Pope's visit to hishome lasted I and I- 1/2 hours. Brown then portrayed theirdiscussion as centering upon a disagreement, with Pope ar-guing as to what benefits the Union could obtain for em-ployees, and Brown countering with his opposition to theUnion. Brown denied on direct that he read the card beforesigning, but admitted that prior to signing he received acard at his house, claiming that in this instance he threw itinto the trash can after seeing it was "union." Indeed,Brown asserted that the card he signed at Pope's requestwas not even known by him to be "a union card." Brown,who at the time of his testimony was employed by anothermill, struck me as an unimpressive witness bent on aflord-ing improbable testimony tailored to serve the interest of"' Counsel for the Respondent, as was the practice with innumerable wit-nesses, elicited this information through a leading question. It is noted thatsuch testimony is not regarded as sufficient to reflect an improper representa-tion and is materially distinct from a clear statement by a solicitor that thecard would not be used for any other purpose6 Brown was apparently employed at the outset of the instant hearing. hutterminated on July I. 1977, prior to his estimony. His name appears onResp. Exh. 15(b).437his former employer. I discredit him and find that the chal-lenge to his card is unsubstantiated. It shall be countedtowards the union's majority.'52. I.ois Broswn (G.C. Exh. 750). Brown was an incum-bent employee at the time she testified. She indicates thatshe signed General Counsel's Exhibit 750 and that thehandwriting appearing threon was entirely her own. Sheclaims that she was given the card by a fellow employee.Alvin Smith. She testified that. before she signed. Smithasked her to do so eer day. She claims that she did notread the card before signing, but acted upon the explana-tion of' its meaning given by Smith. Insofar as I credit thetestimnony of Brown. I find that Smith told her she would bea fool for not signing the card "because it meant moremoney and more conditions." It is also possible that Smithwent on to indicate that the card would be used for anelection. side from this I discredit Brown's testimony thatshe did not know that by signing the card she was helpingto bring the Union in the plant. that she signed the cardbecause she was tired of being harrassed and aggravated bysolicitors. and that she did not read the card before com-pleting it in its entirety. I find that the challenge to her cardrests upon incredible testimony. and that it constituted avalid designation of the 1Union.53. She/hY Brown (;.(' .Eh. / 7'5. Brow n was an incum-bent employee at the time of' the hearing who testified thatshe directed an unidentified individual to complete a cardtor her. This occurred at a hog killing. apparently a form ofcelebration in rural communities. which was attended byvabout 20 people. At the time union organizer Louis Wash-ington was present discussing the benefits of unionization.and seeking designations from other Stevens employees inattendance. She claims that about 10 others signed cards onthat occasion. She admits thai Washington had no directconversation with her. but claims that she agreed to desig-nate the U:nion, because she heard him say "that if wesigned the blue card that it was just to get an election in theplant. that it couldn't hurt us." She testified that befbresigning she had seen many cards, but had never read one.In this connection. she also testified that Bernice Jenkins,one of the principal employee organizers. had talked to herall the time about the Union. hut never asked her to sign acard."It was my impression that the statement Brown im-putes to Washington was not actually made, but rather,that she was relating an understanding. perhaps implantedduring the April 1977 meetings conducted by her plantmanager. which she attended. I find that Brown authorizedthe execution of a card in her behalf, and that she did sounprovoked by any improper representation. The card shallbe counted towards the Union's majority in this case.7 The card in question bears the date of "January 23. 1974." Absent aneffective challenge thereto. and considering the probabilities supported byother facts of record, it is Interred that Brown misdated his card, and that itwas actually intended to reflect "January 23. 1975." It is not insignificantthat at that time the effort on the part of the Union to obtain signed autho-rization cards had been in continuous progress for a period of 4 months.,8 Louis Washington intiall) identified the card of Shelby Brown and hetestified erroneously that her signature aippeired thereon. I would note inthis connection. unlike instances where I hase credited Louis Washington,his testimony Aisas unaided hb .i "contact card" which normally was com-pleted at a time reasonably contemporaneous with execution of authoriza-tion cards. and which was the tpe of document used as a memory refresherbh noinemployee organizers testifying at this hearing DFECISIONS OF NATIONAL LABOR RELATIONS BOARD54. Ronnie Burnev (G'.C Exh. 351): Burney was an in-cumbent employee at the time he testified. He acknowl-edged that he signed the card given him by a fellow em-ployee, describing the circumstances under which heexecuted it as follows:I got this card from a guy that works at Stevens at thetime when I was coming in. I was working on the sec-ond shift from 4 to 12 that night: and one of the guysthat worked at Stevens on first shift, he gave me thecard. I looked at him, at the time the shift was chang-ing, but I didn't read it; but I did know kind of what itwas about; but I went ahead and filled it out and lateron I read it. fie told me that in order for us to get aunion, in order for us to vote, that we had to sign upenough of these blue cards in order to get a vote for theUnion.The only evidence supporting a challenge to this card isderived from a highly leading examination on the part ofcounsel for Respondent, which appears in the record as fol-lows:Q. (By Mr. Geddie) Someone told you that youwould have to to have enough cards to have an elec-tion?A. Right.Q. (By Mr. Geddie) Did anyone tell you that thesole purpose of this card would be to get an election?A. Yes, Ray Anthony.Q. Was that your understanding when you signedthe card?A. Yes, Ray Anthony, he said that in order for us toget an election for the Union that we would have to getenough blue cards in, that is what he told me.BAt various stages of the instant hearing, counsel for Re-spondent was warned by the undersigned that he was not tolead witnesses with respect to the magic words "just for anelection." It was my expressed position that fraud in theinducement was an affirmative defense, beyond the scope ofdirect examination limited to authentication of cards byemployee signers. Counsel was repeatedly cautioned that itwas my impression, considering the entire circumstances,that such an examination was not calculated to elicit truth,but to impeach cards on the basis of trickery. Not the leastof the reasoning underlying my conclusions in this regard isthe liklihood that the leading of incumbent employeeswould produce responses favorable to company counsel.and would in all probability evoke subjective interpretationof what was said, rather than words actually used by thesolicitor. Burney's testimony as a whole substantiates thesemisgivings. Testimony of employee witnesses attests to thegenerally held knowledge during the organizational cam-paign that J. P. Stevens would not voluntarily recognize the" The gaps appearing in the above testimony involved the deletion ofobjections and rulings only. Otherwise the excerpt is a continuous reproduc-tion of the exchange between counsel for Respondent and Burney.Union on the basis of a card check but that if collectivebargaining were to commence, an election would be neces-sary first, and a union victory second. Burney had threeopportunities during his examination to express his versionof what was said by the employee solicitor. In each of thoseinstances, Burney specifically indicated that the statementsconcerning the election were perfectly consistent with thedesignation appearing on the face of the card, and reflectedan inducement which would only appeal to one willing tothrow his support to the organizational effort. The resultproduced by Respondent's leading, was seemingly inconsis-tent with these perfectly legitimate expressions by the em-ployee solicitor when in fact the witness' overall testimonyas to what was said shows that it was not that at all. Here,as in other instances, the leading of card signers was notcalculated to elicit what was said to Burney, but at bestfrom Respondent's point of view, to elicit the witnesses sub-jective understanding, or indeed, an argumentative re-sponse. I find that Burney's execution of this card was notimproperly induced, and it shall be counted toward theUnion's majority.55. John Henry Carr (G.C. Exh. 355): Carr was an in-cumbent employee of the Respondent at the time he testi-fied. He asserts that he obtained a card at the mill, carried ithome, and asked his wife to complete and sign it for him.The sole basis for the challenge to his card is derived fromthe following colloquy between Carr and counsel for theRespondent:Q. Can you remember what this person who gaveyou this card told you what it would be used for?A. Yeh, I believe that he said it would be used for aunion, the Union coming in the plant.Q. Did he tell you that it was for the Union to getan election?A. I am sorry?Q. Did he tell you that it would be used to get aunion election?A. Yes, he did.Q. Did he tell you the sole purpose of the card wasto get a union election?A. Yes.Q. Did he tell you then that they had already signedup a majority of employees?A. Yes, sir, they did.Respondent not suprisingly omits this card from the manyspecifically challenged on the basis of an improper repre-sentation concerning the election. It is contested solely ongrounds that a fraudulent misrepresentation was made as tothe union's majority support. That issue is controlled by thefollowing statement appearing in N.L.R.B. v. Bover Broth-ers, Inc.. 448 F.2d 555, 562 (1978):Misrepresentation that a majority of employees hadalready signed authorization cards does not in everycase require invalidation of a card signed in reliancethereon ...such a misrepresentation is fatal onlywhere it is a means of coercing the employee throughfear of majority reprisal. Ocitations omitted]438 J P. SF1 VENS & CO.. IN(CFirst, although the Iinion may not have attained majoritystatus in this large unit as of ) December 19. 1974. the dateon which Carr executed his designation. ('arr clearlx didnot act on such a claim.'Second. there is no suggestionwhatever that the claim of majority was made against abackground of prounion coercion. Accordingl,. this cardconstituted a valid designation, and it shall be countedtoward the Union's alleged majorit.56. David Lee (arter (G.C. Exh. Ill) I nd 15 and 15 andManSmith Carter i.C. Exh. 113): They are husband and wile.At the time of the hearing both were employed b J. P.Stevens. Mary Smith Carter made the informational entrieson both cards whereupon she and her husband added theirsignatures. I discredit the testimony of the Carters that the,signed cards on the representation that it would be usedonly for an election.' David Lee Carter had a limited ca-pacity for recollection, and his testimony struck me as anargumentative attempt to serve his employer's interest inthis proceeding. I discredit Mary Smith Carter insofar asshe confirms the testimony of her husband as to what wassaid by the union organizer. Her testimony that she did notread the card fits a customary pattern of unbelievable testi-mony.92She testified that she changed her mind about theUnion after the election, and it was my impression that herattempt to repudiate her designation was in an attempt toimplement this change in attitude, perhaps, aided by ideasimplanted through her attendance at the April 1977 meet-ings conducted by Plant Managers Shelton. The cards ex-ecuted by the Carters were not shown by any credible evi-dence to have been improperly induced, and I find that theywere valid designations, contributing to the Union's allegedmajority in this case.57. Janet Cartwright (G.C. Exh. .?58). Cartwright was ac-tively employed by Respondent at the time of the hearing.The sole basis for the challenge to her card was derivedfrom her following exchange with counsel for Respondent:Q. What did he say to you with regard to the unioncard?A. We talked about 20 or 30 minutes and mostly heasked a lot of questions: a lot was said: I don't remem-ber everything.Q. All right. Was this the first time that he had beenby to see you?A. Yes, sir.Q. Did he tell you that signing the card was only forthe purpose for obtaining an election so that every-body could vote?A. Yes sir.I am unwilling to accept Cartwright's response to this lead-ing question as a credible indication that an improper rep-1 Carr testified that he signed the card "because I wanted a union if itwould do what it would say that it would do."9 I am convinced that Mary Smith Carter was in error in identifyingPhillip Pope as the union organizer who visited her home and who allegedlymade such a statement.9n In this connection Mary Smith Carter testified that she obtained cards atthe plant gate, carried them home, completed one for herself and one for herhusband and after they were signed, placed them in the mail It is her testi-mony that through this entire process she did not read the card. David LeeCarter also is discredited insofar as he denied reading the card before sign-ing.resentatlion concerning the election was made. The inipro-priet in that form of examination and ni i cles that theresponses thereto were untiorth, of, credence has been ex-pressed heretofore. Respondent's claim that ('artwright'sexecution of this card was improperly induced was unsubh-stantiated by credible evidence, and it shall be countedtoward the Inion's majority in this case."58. Jamex ,. (' arlenaugh ((C.( EFsh. I,4).' ('avenaug hwas an incumbent employee at the time of the instant hear-ing. He testified that when he signed his card. he was toldthat it would be used "so they could have an election insidethe plant." He further testified that he was not told that thecard would be used for any' other purpose. Although C(ave-naugh testified that at the time of signing he ldid not readthe "fine" print on the card, he indicated that the unionorganizer told him that it was a "union card." ('asenaughfirst admitted then denied that he had previously read cardswhich he had not signed. He acknowledged all handwritingon General Counsel Exhibit 184 as his own. It was datedJanuary 28. 1975. almost 5 months after commencement ofthe campaign to secure signed authorization cards. Further-more, the election had already been scheduled at that time,.and it is not insignificant. that general manager Walker ingiving a speech on that very date, expressed the view that itwas probably common knowledge that the election wouldbe held on February 19. 1 did not believe Cavenaugh's tes-timony that he did not read a card before signing, and inother respects his testimony furnishes no substantial basisfor rejecting his card, it shall he counted toward theUnion's majority.59. Hershal W Cavc'enagh (G.C. E.vh. 5O): Cavenauttghwas actively employed by the Respondent at the time of thehearing. Hie testified that he signed a card at the request ofemployee organizer Bernice Jenkins. According to Cave-naugh, Jenkins asked him to sign on 2 or 3 different daysand on the third day he read it and signed. Cavenaughspecifically expressed that Jenkins told him that "afterenough people signed them, they had to get enough signa-tures on the cards to have an election." While this state-ment was consistent with the clearly expressed designationappearing on the face of the card, in later portions of theexamination, an attempt was made to alter the representa-tion into something quite different. Thus. a colloquy be-tween Cavenaugh and Respondent's counsel reflected thefollowing:Q. Did he say the only thing it would be used forwould be to get an election?A. Right.For reasons heretofore expressed, I find that this prejudicialform of examination produced results unworthy of cre-dence, and failed to substantiate any improper representa-tion. I find that this card constituted a valid designation*l Cartwright indicated that she thought she read the card before signing.Her testimony that she signed the card as a gesture of courtesy to a unionorganizer who had spent his time discussing the ssue with her is merelyreflective of her subjective state of mind and does not constitute a basis forinvalidating her card. See Federal Alarm. 230 NLRB 518 (1977) (Marsteller):N L R v s WKRG-TI'. Inc, 470 F 2d 1302. 1318 15th Cir. 1973).439 DI ('ISIONS ()1 NA IONAL L.ABOR R.A'(IONS BOARI)and it shall be counted toward the Union's alleged major-ity.w60. Williamn (C, (lrk, Jr. ((;.C. E'-t. 75).' Clark at thetime of the hearing was an active employee of Respondent.He testified that he signed the card at the request of anunidentified individual, who visited him at his home. Heindicated that the solicitor told him that the purpose of thecard was to get an election. He indicated that he was nottold that the card would be used for any other purpose. Oncross-examination Clark admitted that at the time he signedhe knew that there had to be an election before the Unioncould come into the plant, that the solicitor told him that ifthe Union were to get in, it would improve his workingconditions, and that he was working for the Union and thathe was trying to get people to sign cards to help get theUnion in. Clark testified that he did not think that he hadread the card before he signed it. It is noted that at the timeClark signed his card the union election had already beenscheduled. Paulhus testified credibly, without contradiction,that all entries made on the card were in the handwriting ofClark. The latter afforded no explanation as to what hadmade him think that he had not signed the card. ('larkattended the meeting addressed by his plant manager inApril 1977, but seemed to have little recollection of whattranspired on that occasion. To the extent that Clark deniedreading the card he is discredited and as it is my conclusionthat this card was executed without any proper inducement,it shall be counted toward the Union's alleged majority.61. Martha Cobia (G.C. Exh. 114). Cobia was also anincumbent employee at the time that she testified. Cobiaalso indicated that she did not read the card that shesigned.9She stated that the solicitor of the card told her"he was going around trying to get enough people to get anelection in J.P. Stevens." She goes on to indicate that he didnot tell her that the card was for any other purpose. Cobiawas an untrustworthy witness who seemed too willing torespond at every turn in a fashion supporting Respondent'sinterest in this case. In many of these instances her re-sponses were implausible and did not have a ring of truth. Idiscredit her and find that she executed the card withoutimproper inducement, and it shall count toward theUnion's majority.62. Willie Coston (G.C. Exh. 110): Coston was employedby Respondent at the time he testified. Coston claims thathe was visited at his home by an unidentified union repre-sentative who told him that the card would be used "for anelection." Coston on direct examination and in response toa leading question, indicated that the union representativedid not tell him that the card would be used for any otherpurpose. He, as was true of so many other incumbent em-ployees seeking to repudiate cards testified that he did notread it before signing.9 Coston attended the April 1977meetings relative to this proceeding presided over by hisplant manager. On cross-examination Coston admitted that" Although not necessary to the result, I also did not believe Cavenaugh'stestimony that Jenkins, in his three efforts to obtain a signature, at no timetalked to him about the Union, discussed benefits, or working conditions.9 Here again all handwriting on the card was admittedly that of Cobia." Union organizer Raymond Paulhus credibly, without contradiction. tes-tified that except for the name of the Company, all entries on G.C. Exh. t10were made by Coston.he knew at the time that he signed that the Union could notcome into the plant without an election, that he knew thatthe union representative who visited him worked for theUnion and wanted to get the Union in the plant, and thatthat was the reason he wanted to get an election. I do notbelieve Coston's testimony that he did not read the card atthe time he signed, and find that there was no improperrepresentation made to him by any union representative.Accordingly, his card shall be counted toward the Union'smajority in this case.63. Cllie Crontartie (G.('. Ehs. 582) lnd 64. Jesse Cro-martie (G.(C. Eh. 583): Callie Cromartie was an incumbentemployee of Respondent at the time she testified. She iden-tified her own and the card of her father. Jesse. Miss Cro-martie relates that she completed and signed a card on be-half of her father at his request.7Cromartie claims that sheobtained the card from an unidentified union organizer, butshe could not recall what he said concerning an election.Cromartie claims that she told her father that the card wasgoing to be used to get an election. The testimony of Cro-martie does not substantiate that any union official, agent,or solicitor, ever made a representation cancelling the clearexpression on the face of the card. which Cromartie admit-tedly "glanced over." The record does not substantiate thatJesse Cromartie, before authorizing his daughter to com-plete a card on his behalf, did not have occasion to readsuch card. Accordingly. both cards are deemed validly ex-ecuted and shall be counted towards the Union's allegedmajority.65. Nellie P. David (G.C. Exh. 37): Davis was an incum-bent employee when she testified. She could not recall allthat was said by the union organizer at the time she signedthe card but did specifically assert that he told her that "ifthey got enough signed that it would be to get an election."Accepting Davis' testimony in this regard, such a commentis not inconsistent with the expressed designation on theface of' the card and constitutes no valid ground for reject-ing it. Her card shall be counted toward the Union's allegedmajority in this case.66. Betal English (G.C. Exh. 376): English was an incum-bent employee at the time of her testimony. She related thatshe signed and completed a card but did not date it. In thislatter respect she clarified that the date was on the card atthe time she received it, and that it was executed prior tothe election." She further testified that union organizerBrenda Williams told her "that she had several union cardsand she wanted to see how many union cards she could getsigned up and get the election." Notwithstanding an at-tempt by Respondent's counsel to distort this into an im-proper election representation, I conclude that this was allthat was said concerning the election within the recollectionof' English. English admittedly read part of the card.99 I find19 Jesse Cromartie was not called. His name appears on Resp. Exh. 15(a),a current payroll listing.9 1I reject Respondent's contention that this card should be rejected be-cause unauthenticated as to date. It clearly was executed before the criticaldate for assessing the Union's majority in this proceeding.9 Respondent's counsel made a challenge to this aspect of English's testi-mony by confronting her with the pretrial affidavit in which she indicatedthat she had not read the card. It was not my impression that either she orany other incumbent employees called to verify their cards engaged in aviolation of the oath in order to support the Union's interest in this regard.440 J. P. SEVENS & CO., IN('that the card executed by English was a valid designationand it shall be counted toward the Union's majority in thisproceeding.67. Herbert C. Forbes (G.C. Exit. 88). Forbes was an in-cumbent employee at the time he testified. He claims thathe received several visits from union representatives who,concerning the purpose of the card, indicated that "theyhad to have a certain percentage of numbers of people tosign before they could have an election." Forbes went on totestify that this was the extent of' their remarks concerningthe card's purpose. Forbes did not absolutely deny readingthe card, but his version was "I glanced at it ...didn'treally read it ... couldn't really tell you what was on it." Inaddition Forbes admits to possessing 3 or 4 union cardsbefore the visits by a union representative but denied read-ing any of them. Also noteworthy is the fact that all entrieson the card signed by Forbes are in his handwriting.'1Forbes attended the meetings in April 1977 by his plantmanager, which pertained to the card issue in this proceed-ing. I did not believe testimony by Forbes that he had notread the clear designation on the cards before he signed.and conclude that no improper representation was made inthe execution of his card. It amounted to a valid designa-tion of the Union.68. Evelyn Estelle Gore (G.C. Exh. 71). The signature onthis exhibit was initially authenticated by union organizerRaymond Paulhus. Gore at the time of her testimony wasactively employed by Respondent. Gore admitted to at-tending the speech that was given by the plant managers inApril 1977 pertaining to the Union's effort to come into theplant and this proceeding. In the prepared speech read atthose meetings the following appears:In the upcoming legal proceeding, those employeeswho signed cards prior to the last election will becalled into court to testify about their signature. Unlessan employee can prove that he/she was misled or de-ceived into signing the card, or fraud was involved, orthe card was not signed by the employee, the LaborBoard will count the card for the Union.Gore, when given an opportunity to authenticate G.C. Exh.71, denied that it contained her signature. However. sam-ples acknowledged to be penned in her hand, are in evi-dence as General Counsel Exhibit 627(a)and (b). Compari-son reflects that the signature appearing on the card isalmost an exact replica of those appearing on the sam-ples.'° I did not believe Gore and discredit the entirety ofher testimony which is inconsistent with the designation ex-pressed on the face thereof. It was a valid designationwhich shall be counted toward the Union's majority. Al-though one cannot be entirely certain as to the origin of herincredible testimony, it is entirely possible that the radiatingeffects of the April 1977 meetings were far more effectivethan even the Respondent contemplated.69. Luther Gore (G.C. Exh. 481). Gore was an incumbentemployee at the time he testified. He relates that fellowzI Based on the credited uncontradicted testimony of union organizerPaulhus.101 The Gore incident is the only example of an attempt by any witness torenounce a designation on the basis of an alleged forgery where handwritingsamples reflected no perceptible differences.employee Willie Brice gave him a card. advising that "hewanted to help get an election started." Through a leadingquestion by Respondent's counsel, Gore indicated thatBrice did not inform him that the card had any other pur-pose. Gore acknowledged that he read the card. Under con-trolling precedent the statement imputed to the employeesolicitor did not constitute a substantial ground for invali-dating the card, and it shall be counted towards the Union'smajority in this proceeding. J. P. Stevens Co. Inc., GullistanDivi.son v. '.I..R.B., 441 F.2d 514, 524. fn. 14. (15th Cir.19711).Ruth 11. Grahamt (G.C. Exh. 389).J Graham at the time ofthe instant hearing was actively employed by the Respon-dent. Graham testified that she was told bN an unidentifiedindividual that with respect to the purpose of the card,"the3needed a certain amount of people to sign the card,you know, inside the plant so that they could come in andhave an election: and other than that they wouldn't allowthem inside the plant." When she claimed to have asked ifit would count as a vote fo the Union, they said "no, thatwe would have to have the election." Graham admittedlyread the card. Unlike many other active employees whoimpressed me as bent on affording pattern testimony to re-pudiate their card, I consider Graham to have been a credi-ble witness. I believe her testimony that one of the employ-ees distributing cards responded to her specific inquiry byusing words to the effect that execution of the card was notsynonymous with a binding vote for the Union. This, in myopinion, amounted to the type of cancellation of the desig-nation on the face of the card, which constitutes a materialmisrepresentation. I find that the card of Ruth W. Grahamdid not constitute a designation of the Union and it shallnot be counted.70. Hazel fM. Griffin (.(. Exh. 235): Griffen at the timetestified she was an active employee of the Respondent. Shetestified that she signed the card at the request of PhillipPope who read the card to her. A summary of her testi-mony reflects that she was told about the benefits of havinga union and that it would improve working conditions andget better wages for employees. Pope indicated that hewanted an election in order to get the Union in the plant,and that he was only a few cards short of getting inside theplant to have an election, to vote the Union in or out. Thereis no evidence that Pope in reading the card to Griffin de-parted from the precise terms thereof. From a fair readingof her testimony it is concluded that she signed her cardunder no representation inconsistent with the clear designa-tion appearing thereon. Her card shall be counted towardthe Union's majority.Jernr Wayne Gurgaintou.s (G.C, Exh. 384). Gurgainouswas an incumbent employee at the time he testified. Hecould not recall when he obtained his card, but indicatedthat a union representative came to his house. before hesigned, and informed him that the card "wasjust to see howmany people would like to have an election." Gurgainousadmitted that the union representative also told him that ifthe Union got in the employees would probably get betterbenefits. The testimony as to the representation made toGurgainous was not adduced under a form of examinationlikely to provoke an unreliable response and Gurgainousimpressed me as a reliable witness.441 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough the issue is not free from doubt, it is concludedthat the representation made to him on signing the card wassufficiently inconsistent with the expressed designation onthe authorization card to warrant its invalidation. Accord-ingly, that card shall not be counted toward the Union'smajority in this case.71. Martha Janet Herring (G.C. Exh. 154): Herring wasan incumbent employee of the Respondent at the time sheafforded testimony. Before signing she read and understoodthe card. However, she testified that union organizer LouisWashington told her that the card's purpose was as follows,"if there were so many cards, we would hold an election tosee for the Union to get in." Although Herring testified, inresponse to the leading question by Respondent's counsel,that Washington indicated that the card was "just for anelection," I find that this aspect of her testimony was unre-liable as either a conclusion, impression, or deduction.rather than an expression fairly attributable to the unionorganizer. I find that nothing was said by the union orga-nizer inconsistent with the express designation of the Unionappearing on the face of the card and shall count it towardthe Union's alleged majority in the instant case.Samuel M. Howard (G.C. Exh. 72): Howard was an in-cumbent employee at the time he testified. He relates thathe did not read the card before signing it and that he wastold by a union organizer that a certain percentage of thecards would have to be signed in order to have an election.He also testified that the organizer indicated that the Unionwould get employees higher wages and benefits. Howardavowed that he knew that the card was a union card whenhe signed it and that the union organizer informed him thathe worked for the Union. Howard admits that all writingon the card was his. It was the sense of his testimony, thatwhile he was antiunion and knew that the union organizerwanted to see the Union in the plant, he took the unionorganizer at his word, and completed the card withoutreading it. Howard was an unreliable witness and I dis-credit him to the extent that he seeks to repudiate his card.It shall be counted as a valid designation of the Union.73. Geraldine Johnson (G.C. Exh. 221): Johnson was anincumbent employee at the time she testified. On direct ex-amination she testified that the purpose of the card was"just to get an election." On cross, explaining what wasactually said concerning the election, she indicated thatunion organizer Washington advised that "they had to havea certain percentage to sign the cards before they could getthe election." She admittedly read the card. It was my im-pression that the testimony of Johnson concerning the elec-tion on direct was more in the nature of her own interpreta-tion of what was said rather than the words used, and I findthat it furnishes no substantial basis for concluding that thecard, which Johnson admittedly read, was executed on rep-resentations inconsistent with the clear designation on theface thereof. I find that it constitutes a valid designation ofthe Union.74. Sara Lee Johnson (G.C. Exh. 705). Johnson was alsoemployed by the Respondent at the time of the hearing. Sheobtained her card from a fellow employee and all entriesthereon are in her handwriting. She read the card and indi-cates that she was told that it was to get an election in theplant. Johnson admittedly knew that there would be nounion representation at the J.P. Stevens plants in Wallacewithout an election. This knowledge, no doubt shared bysubstantially all of her fellow workers, appears to have beenexploited considerably at this hearing through the efforts ofRespondent's counsel to capitalize upon slender reeds ofmemory in combatting the Union's alleged majority. Thisobjective was often pursued through leading questions simi-lar to the line of examination on which the challenge to thecard of Johnson is predicated as set forth below:Q. Did that individual tell you what this card wouldbe used for?A. I read it. They said it was to get an election inthe plant.Q. The employee who gave it to you told you that itwas for an election?A. Yes, we discussed it.Q. Did he tell you that it would be used for any-thing else?A. Nothing but an election.Q. That it would be used just for an election?A. Yes.Q. Was it your understanding when you signed thiscard that the only thing it would be used for would beto get an election?A. Yes.Obviously an innocent representation through the leadingnature of the examination, was converted into prima faciegrounds for rejecting Johnson's card. Her testimony is re-jected insofar as it suggests that union representatives can-celed the clear designation on the face of the card to induceJohnson to signrr As indicated, the commonly held fact thatthe Union would not be recognized until it won an electiontogether with the fact that a percentage of cards was neces-sary to the conduct of an election provided a backgroundhighly vulnerable to manipulative production of unreliableevidence. As in other instances, the claim that Johnson'scard was obtained through a material misrepresentation isnot substantiated by credible proof. Her card shall becounted toward the Union's majority in this case.75. Gracie Lee Jones (G.C. Exh. 156). Jones was activelyemployed at the time she testified. The challenge to hercard stems essentially from the following questions put toher by Respondent's counsel:Q. Did he tell you what the cards purpose was?A. To get an election.Q. Did he say it would be used for any other pur-pose?A. No.Q. Pardon?A. No.Q. Did you read the card?A. No.Q. Did you rely on what he told you in signing thecard?A. That's right.Aside from the leading nature of this examination, it isnoted that Jones attended the speech conducted by the442 J. P. STEVENS & CO., INC.plant managers in April 1977 relative to this proceeding.Jones admitted that when she signed the card she knew thatthe election was only about 2 weeks off. The card was datedFebruary 4, 1975, and it is entirely likely that it was ex-ecuted after General Manager's Walker's January 28, 1975.speech in which he acknowledged the well known fact thatthe election had been scheduled at that time. Jones furthertestified that she had 4 or 5 cards prior to executing thatwhich is in evidence but claims that she read none of them.Jones was an unreliable witness who impressed me as oneengaged in an argumentative and untruthful effort to repu-diate her valid designation of the Union. I discredit hertestimony and find that the card she executed should becounted toward the Union's majority in this case.76. Jimmv M. Jones (G.C. Eh. 321): Jones was an in-cumbent employee when he testified. He attended thespeech given by his plant manager in April 1977. He assertsthat prior to signing he was told that the Union needed afew more signatures in order to get inside the plant to holdan election. When queried as to whether he had read thecard his response was as follows: "I think I did. I'm notsure now." His testimony shows little more than that thecard would be used for an election, a representation notinconsistent with the clear designation on the face of thecard. Accordingly, I find that the card executed by Jonesconstituted a valid designation which shall be countedtoward the Union's alleged majority in this proceeding.77. Wayne M. Keene (G.C. Exh. 424). Keene was an in-cumbent employee at the time he testified. He admits sign-ing the card, which bears his handwriting, at the behest ofunion organizer Phillip Pope. He admits that Pope read himthe card but indicates that the latter informed him that itwould be used "too, by the number of people that signedthese cards would be used to get an election." He deniesthat he was told that the card would be used for any otherpurpose.'02On the face of Keene's testimony the representa-tion concerning the election to which he attests is not con-sistent with the clear designation on the face of the card. Itshall be counted toward the Union's majority in this case.78. Betty T. Kennedy (G.C. Exh. 117). Kennedy was anincumbent employee at the time she testified. She admit-tedly attended a speech given by plant manager Shelton inApril 1977. She claims that on executing her card she wasinformed that "if they had enough people to sign the cardsit would give them the right to have an election." She as-serts that she was not told that the card would be used forany other purpose. She could not remember whether or notshe had read the card.'°' As there is no convincing evidencethat Kennedy did not read the card before signing it and asthe statement concerning an election imputed to the unionorganizer is not inconsistent with the designation appearingon the face thereof, I find that the effort to invalidate this102 Kenne indicated that he made an effort to get his card hack by letter toPope, dated April 15. 1977. It is not insignificant that this letter correspondswith the time frame in which plant managers Wellons and Shelton con-ducted meetings pertaining to this proceeding.'O Based on the credited testimony of Phillip Pope, which is uncontra-dicted, I find that all entres, except the name of the Company, are in thehandwnting of Kennedy.card is unsubstantiated and it shall he counted toward theUnion's majority in this case.79. .4Albert Earl King (G.C. Eh. 335.') King did not tes-tify, though his name appears on the current list of employ-ees on the payroll at the Carter plant. See Respondent Ex-hibit 15(b). Nonetheless, King's card was authenticated bxincumbent employee Glen Pigford. Pigford testified that hegave a card to King who completed it in his presence. Herelates that he informed King that "if we got enough wewould have a vote and get an election to get the Union." Inmy opinion. this statement does not cancel the clear desig-nation on the face of the card, and the card executed bKing shall be counted toward the Union's majoritt in thiscase.80. orwood Henry King, Jr. (G.C Eh. /57)- King wasan incumbent employee at the time he testified. He admit-tedly signed a card at the request of union organizer LouisWashington. King admittedly did not pay attention toeverything that was said bh Washington. hut he testifiedthat Washington told him "the card would determinewhether we would have an election." King went on to relatethat Washington did not tell him that the card would beused fr any other purpose. Though the card is dated Janu-ary 23, 1975, like so many other incumbent employees whotestified, King denied that he ever read the card. On cross-examination King admitted that Washington informed himthat the Union would bring about better working condi-tions. I did not believe King's testimony that he did notread the card and, accordingly, find that the representationmade by Washington was not inconsistent with the cleardesignation expressed on its face: it shall be counted towardthe Union's alleged majority in this case.81. Edward Kornegav (G.C. Ehs. 201) and 82. Sara K.Korengav (.C. Erh. 2(K)).' They are husbsand and wife.Both were actively employed by Respondent at the timethey testified. They signed cards at the behest of union or-ganizer Michael Black. Sara KornegaN attended the speechgiven hby her plant manager in April 1977. Both testifiedthat they never read a card before signing it. lowever SaraKornegay. when examined as to how she could recall notreading the card. then indicated that she could not remem-ber whether she had or not. Edward Kornegay admittedlyhad a card in his possession prior to the one he signed butindicates that he did not read that one either. Both indicatethat the union representative asked them to sign the card.advising that it would be used for an election. Edward Kor-negay testified that the union organizer used the magicwords, "just ...for an election." Sara Kornegea indicatesthat the union organizer said "if they had enough signed. itwould determine whether they would have an election inthe company or not." She admits that during his visit hediscussed the advantages of representation by a union. Itwas my impression that the Kornegays afforded tailoredtestimony in a conscious effort to repudiate perfectly validdesignations. I discredit them insofar as they impute im-proper statements to the union organizer, and their cardssupport the Union's alleged majority in this case.83. Hen' F. Lee (G.C. Eh. 85J.- Lee was an incumbentemployee at the time he testified. Upon execution of thecard he claimed to have been told that the card would be443 DECISIONS OF NATIONAL LABOR RELATIONS BOARDused "to get an election so they could get a union."'6Leeindicates that he does not think that he read the card beforesigning it. Lee was an unimpressive witness. While on thestand, he impressed me as laboring under pressures. Hisplain difficulty in recalling what transpired was punctuatedwith a clear recollection of matters supporting his consciouseffort to repudiate his designation. I find that the challengeto his card is not supported by credible substantial evidenceand it shall be counted toward the Union's majority.84. James Daniel McEachin (G.C. Exh. 752). McEachintestified that he obtained his card from another employee.signing after exchanging "a few words." The employee so-licitor asked him if he wanted a card, and without mention-ing an election, indicated "it would be used for voting pur-poses."'07In my opinion this scant testimony is tooambiguous to reflect a representation inconsistent with theclear designation on the face of the card. McEachin's cardshall be counted toward the Union's alleged majority in thiscase.85. Thomas Madigan (G.C. Exh. 332): Madigan admit-tedly signed a card at the request of fellow employeeWayne Lanier. He indicates that he read the card and thatLanier told him that "the Union had to have a certain per-centage of the cards signed by people that worked there toget in and have an election, to get the Union in and have anelection." In the circumstances this statement on the part ofthe employee organizer is not a cancellation of the cleardesignation on the face of the card and it shall be countedtoward the Union's alleged majority in this proceeding.86. Iris Jean Mathis (G.C. Exh. 304): Mathis was an in-cumbent employee at the time she testified. During the elec-tion she acted as a union observer. She testified that she andanother employee, Carol Whaley, whose card is also in dis-pute in this proceeding, obtained cards from Bernice Jen-kins who indicated that the card "was to get an electionstarted; he said that we would have better benefits andworking conditions." Mathis is among the minority of in-cumbent employees willing to admit that they read thecard. The evidence does not substantiate Respondent'schallenge, and I find that the Mathis card constitutes avalid designation of the Union.87. David L. Messick (G.C. Exh. 369). Messick was anincumbent employee at the time he testified. He testifiedthat he obtained a card at the gate, took it home, and afterI or 2 days completed it. Although Messick testified thatafter execution of the card he was visited by union orga-nizer Louis Washington who discussed the election withhim, on the face of his testimony, it appears that he effectu-ated his designation prior to any such conversation. Hiscard constitutes a valid designation and shall be countedtoward the Union's majority.88. Herman D. Miller (G.C. Exh. 64): Miller was an in-cumbent employee at the time he testified. He signed thecard at the request of a union organizer who visited hishome. He asserts that the union organizer at the time dis-'10 Lee also indicated that unidentified individuals who were passing outcards in the plant told him the purpose of the card was "just to get anelection."10 There is no indication as to whether or not McEachin read the card,but he entered all information thereon.cussed the advantages of union representation and went onto explain that they had to have so many cards signed be-fore they could have an election. Miller admittedly read thecard. I find that this representation is not inconsistent withthe clear designation on the face of the card and that itconstitutes a valid designation of the Union for purposes ofthis proceeding.89. Carolyn Moore (G.C. Exh. 204): Moore was an in-cumbent employee on leave at the time she testified. Sherelates that she signed the card at the behest of union orga-nizer Michael Black who told her that the card was "for theelection." While indicating that he did not tell her that thecard was for any other purpose, on cross-examination sheadmits that he discussed the benefits of having a union inthe plant before she signed. Moore admittedly read the cardbefore signing it. I find that she did so without laboringunder any improper inducement and that her card consti-tutes a valid designation of the Union.90. Martha C Moore (G.C. Exh. 80): Moore was an in-cumbent employee at the time she testified. She indicatesthat she signed at the request of a union organizer whovisited her home. She testified that the union organizer toldher that "the only reason he wanted us to sign was to getenough signed so that they could have an election," andthat when she asked him, he indicated that employees couldnot retrieve their cards, since it would never be held againstthem because it was just to get an election. On cross-exami-nation Moore admits that the union organizer discussed hisview that designation of the Union would mean betterworking conditions. Although on direct examination shesuggested that she did not read the "little writing downthere" on the card, on cross-examination, when confrontedwith the fact that she had completed the card in its entirety,she admitted that she had read the card. Moore admittedthat she attended the meetings conducted by her plant man-agers in April 1977, the subject matter of which includedthe card issue in this proceeding. Carolyn Moore was not animpressive witness. Her testimony concerning the represen-tatives made at the time of signing is deemed too unreliableto warrant credence. I find that the challenge to this card isunsubstantiated by believable testimony, and shall count ittoward the Union's alleged majority in this case.91. Melvin C. Naylor (G.C. Exh. 218) and 92, and BrendaC. Naylor (G.C. Exh. 219): The Naylors were actively em-ployed at the time they afforded testimony in this proceed-ing. They claimed to have signed cards when two unionorganizers visited their home. The claimed that they weretold that the purpose of the card was "just to have an elec-tion." They denied reading the card though the union cam-paign had been in progress some 4-1/2 months at the timethey signed. While admitting that the union representativeswere at their home for about 45 minutes, they deny thatthere was any discussion of union benefits or the advan-tages of union representation. It seemed too convenient thatthe Naylors could recall little more from the visit by unionrepresentatives than the "just for an election" representa-tion. Their explanation that they were hurriedly gettingready for work at the time struck me as argumentative andfalse. Mr. Naylor could only state that he believed that he444 J. P. STEVENS & CO., INC.attended the speech given hby Wellons in April 1977. per-taining in part, to this proceeding. The Naylors did notstrike me as truthful witnesses. and I discredit their testi-mony as to the circumstances under which they signedcards. The cards executed by both shall be counted as validdesignations of the Union foIbr purposes of the proceeding.93. Kalhon Ray Newkirk (G.C. Exh. 241) Newkirk wasan incumbent employee at the time he testified. He ac-knowledges that he signed a card at the request of PhillipPope who visited his home. At the time he signed he claimsthat Pope told him that its purpose was to allow an electionif enough people signed. He denied that Pope told him thatthe card would be used for any other purpose. He alsodenied that he ever read one of the blue cards before sign-ing.m0 On cross-examination Newkirk admitted that Popediscussed the advantages of union representation. indicat-ing that it would result in improved working conditions.Newkirk attended the meeting conducted by his plant man-ager in April 1977, which reflected upon the issues in thisproceeding. His card was dated January 27, 1975, and at atime when the preelection hearing, which Pope had at-tended, had closed and when considering General ManagerWalker's speech of the next day, it is fair to assume that theelection had been scheduled. I do not believe Newkirk'stestimony that under such circumstances Pope would haveobtained a signature under the conditions attested by New-kirk. His insistence that he knew he did not read a card fitsa pattern of incredible testimony offered by incumbent em-ployees seeking to repudiate their cards. I find that theclaim that this card was obtained on the basis of an im-proper representation concerning the election is unsubstan-tiated by credible evidence and it shall be counted towardthe Union's majority in this proceeding.94. Donald Ray Parker (G.C. Exh. 485): Parker at thetime he testified, was an active employee of Respondent.During the campaign, he admittedly authorized his wife tocomplete and sign a card in his behalf. He claims that hereceived a card from a fellow employee who told him thatthey had to have so many cards signed in order to have anelection to see if the employees wanted a union.'09 Parkerdenied reading the card before signing. I did not believeParker's testimony that he did not read the card beforesigning, and I find that the evidence does not substantiatethat an improper representation, sufficient to invalidate thecard, was made to him."0I find that the card executed byParker constituted a valid designation of the Union and itshall be counted toward the Union's alleged majority in thiscase.95. Terry G. Parker (G.C. Exh. 183) Parker was an ac-tive employee at the time he testified. According to Parker.he received an authorization card from a fellow employeera All entries on the card are admittedly in Newkirk's handwriting.'°' Parker admits that the employee solicitor did not use the magic wordssolely for an election orjust for an election, but that he interpreted the wordsof the employee solicitor as meaning the same thing.'0 As matters turned out, Donald Parker did engage in activities on behalfof the Union during the instant campaign. He admits to having engaged inleafletting. and his name appears on a letter authorizing the use of his nameby the Union for purposes of organizing the Wallace employees. See Pet.Exh. 8.who informed him that "an election could be cast at J.P.Stevens if enough cards were signed." Hte claims that hewas told that the card had no other purpose. Parker couldnot remember whether or not he read the card. All entrieson the card bear the handwriting of Parker. It is dated l-eb-ruarv 7. 1975. about 10 days after General Manager Walkergave his speech. acknowledging the probhabilit that em-ployees were aware that the union election had been sched--uled. Although I find that the testimon, of Parker does notlay a substantial foundation for rejection of his card. Iwould note that his testimony fits a pattern of unbheliclabletestimony offered by employees in an etffort to rerudiatevalid designations in this proceeding. lie admits to hasingattended the speech afforded in April 1977 b\ his plantmanager which pertained to issues in this proceeding. Hiscard constitutes a valid designation and it shall be counted.96. Roland Pendergrass (G.C. E.xh. 4,V.): Pendergrass wasactively employed at the time he testified. lie admits that hemade all entries on the card in question. that he obtained itat the plant gate, retained it in his possession for a couple ofdays before completing it but denies that he ever read it.The challenge to his card is based upon a conversation witha fellow employee by the name of' Gary Kennedy. lieclaims that Kennedy told him that the card was to bring anelection in the plant so that employees would have a rightto decide for themselves whether they wanted a union ornot. As it is not shown on this record that GCarN Kennedyengaged in card solicitation or any other activits on behalfof the Union, apart from the possibility that he signed acard."' this statement amounts to no more than "scuttle-butt." The card of Pendergrass shall be counted as a validdesignation of the Union for purposes in this proceeding.97. Eett Pickett (G.C. Exh. 488). Pickett. an incumbentemployee at the time she testified. indicated that she ob-tained the card from an unidentified employee ,who indi-cated that the card would be used to get an election. Sheasserts that she read the card and understood its terms be-fore signing. The foregoing evidences no improper induce-ment, and her card constituted a valid designation. It shallbe counted toward the Union's majority in this case.98. Grace Delois Pickerrt (G.C. Exh. 176): Pickett was anincumbent employee on leave of absence at the time shetestified. She could recall executing a card at the request ofa union organizer who visited her home but could remem-ber little that was said other than that "he wanted to getenough cards signed to get an election." Pickett admits thatshe read a card at "sometime." I find that this card was notsigned on the basis of a representation inconsistent with theclear designation on the face thereof, and it shall becounted toward the Union's majority in this proceeding.99. James C. Pickettr (G.C. Exh. 177): Pickett at the timehe testified was an incumbent employee of the Respondent.He assertedly was visited by a union organizer who indi-m The only Gary Kennedy identified in this hearing is Gary Allen Ken-nedy. who executed an authorization card on behalf of the Union on December 2, 1974. His signature to that card does not make him an agent orrepresentative whose statements concerning the organization campaignwould be any more binding upon the Union than those of an antiunmonemployee. See, e.g., The Stride Rite Corporaion. 228 N.R 224 (977)(Ackerley).445 I)(' DISIONS OF NATIONAl. IABOR RELATIONS BOARDcated that "he wanted people to sign these cards because hewanted to have an election in the mill, that's what he said."lie denied ever reading a card. I discredit his testimony inthis latter respect a2and find that no representation incon-sistent with the clear message on the face of the card wasmade to Pickett. His designation shall be counted towardthe UInion's majorit in this proceeding.100. ('art D. Pierce (G. .Eh. 266): Pierce was an in-cumbent employee at the time he testified. According toPierce. he was visited at his home by Phillip Pope who toldhim that he worked for the Union, he had union cards thathe was trying to get employees to sign, and he had to haveso many cards signed before they could have an election inthe plant. He denied ever reading a card, though he admit-ted having several in his possession before the Pope visit.He claims that Pope did not mention the advantages ofunion representation until after he signed a card. I was notimpressed with the testimony of Pierce. Coincidentally, hisaccount fits a familiar pattern of employees who attempted,by false testimony, to repudiate their designations of theUnion. It is not insignificant that Pierce also attended meet-ings conducted by his plant manager in April 1977. Thougha reference to this proceeding was admittedly included inthe speeches delivered at those meetings. Pierce could notrecall that anything was said concerning the card issue inthis proceeding in the course of those meetings. The asser-tion that the card of Pierce was obtained on the basis of anyimproper inducement is unsubstantiated by credible testi-mony. It is deemed a valid designation and shall be countedtoward the Union's alleged majority in this proceeding.101. Eleanor Pierce (G.C. Exh. 129): Pierce, at the limeshe testified, had been continuously employed by Respon-dent for some 25 years. She testified that prior to signing acard, she was visited by union representatives on 3 or 4occasions but that each time she told them she had alreadysigned a card. She claimed that their last visit took place ata time when she had guests fbor dinner. She testified that onthis occasion the organizers told her that they had no recordof her 1h.ving signed and asked her to sign another card.She claims thit she did so to avoid having herself made outto be a liar. She asserts that each time the union organizersvisited her, they told her they had to have a certain amountof cards signed before they could get an election. Piercedenied ever reading a card before signing, though she hadpicked up cards at the gate previously. It is noted that withthe exception of the name of the Company, all entries ap-pearing on General Counsel Exhibit 129 are in Pierce'shandwriting. The testimony of Pierce impressed me as acontrived effort to repudiate an otherwise valid designation.She is discredited, and her card shall be counted toward theUnion's majority in this proceeding.102. Joyce D. Pierce (G.C. Exh. 491). Pierce was an in-cumbent employee at the time she testified. All the hand-"' Particularly unconvincing was Pickett's testimony that he signed thecard because he was tired of being around "it" though he really didn't want"it," and that he did not want an election, but signed so that the unionorganizer could have one. It is the sense of Picket's testimony that he signeda card obtained at the plant gate, a fact which mitigates the possibility thathe was subject to any form of harassment or browbeating as his testimonyseemed to suggest.writing on GC 491 is hers. She admittedly signed at thebehest of union organizer Loraine Burnett who visited herhome and asked her to sign a card. She indicates that Bur-nett told her that the card is to "help us have an electionand nobody won't know you signed it. and the Union couldget her more money if she signed the card." I he statementsimputed to Burnett are not inconsistent with the clear un-ambiguous designation on the face of the card, and I findthat the card of'Josce Pierce constitutes a valid designation.which contributes to the Union's majority in this proceed-ing.103. William P. Pierce, Jr. (.(. Exh. 213): Pierce wasan incumbent employee at the time he testified. He relatedthat an unidentified union organizer visited his home andrequested that he sign a card telling him that "it would beused strictly for election purposes." Pierce claims that hedid not read the card before signing it. When asked whetherthe organizer explained what they meant by "strictly for anelection." Pierce on cross-examination indicated that theysaid 'they were getting 51 percent of the people to signcards so they could have an election or see if they wantedthe Union in." Pierce could not recall whether during this10 or 15 minute conversation the union organizer men-tioned the advantages of having a union in the plant. Pierceknew that it was a union card that he signed and also ad-mits that he picked up a card attached to a pamphlet at theplant gate but denied reading it, claiming that he threw itinto the trash as soon as he got home. Pierce admits that allentries on the card, except for the date, are in his handwrit-ing. He claimed that he did not know he was helping theunion by signing a card. Pierce impressed me as engaged ina conscious effort to repudiate his card and, like other in-cumbent employees who testified in this proceeding, seemedwilling to take advantage of a lack of recollection by substi-tuting argumentation which would lead to such a conclu-sion."' I find that the challenge to this card is based uponincredible testimony and shall count it toward the Union'smajority in this proceeding.104. Carolyn Potts (G.C. Exh. 161). Potts was an incum-bent employee at the time she testified. She claims that shewas visited at her home by union organizer Louis Washing-ton who told her that the purpose of' the card was "to get anelection." Potts denied that Washington told her that thecard was for any other purpose. Potts admitted that, thoughshe did not read the card, Washington read it to her, andthat it said nothing about an election. She also admittedthat Washington mentioned that union representationwould lead to a "possibility" of higher pay, better workingconditions and better insurance. Upon consideration of' hertestimony, I find that it does not substantiate the existenceof any improper representation altering the clear meaningon the face of the card and that it constituted a valid desig-nation of the Union.105. Thomas Henry Pratt (G.C. Exh. 497). Pratt was anincumbent employee who testified that he picked up a cardat the plant gate and completed it. The card is dated Sep-tember 23, 1974. There is no evidence that any improper"J It is noted that Pierce attended the April 1977 meeting in which issuespertaining to this proceeding were discussed.446 J1 P1 SIEV:ENS & CO). INC'representation "ias made to obtain his signature. and hiscard constitutes valid designation of the nion whichshall he counted towards the nion's alleged inmjorit inthis proceeding. 4106. yrone .Robinson (.(. Exh. 504): Robinson wasan incumbent employee at the time he testified, lie indi-cates that he obtained a card from an unidentified individ-ual who told him that he had to "get so many to sign cardsto see whether we can have an election, to see who wantedthe Union." That individual did not indicate that the cardwould be used for anything else. Robinson read the card.and as I find that no improper representation was made, itconstitutes a valid designation of the tlnion which shall becounted towards the alleged majority in this case.107. David E. Rogers ((G.C. E.h. 260) and 108. and FayH. Rogers (G.(. E.sh. 261):. They are husband and wite. Atthe time they testified, only David Rogers was still in theCompany's employ. Both acknowledged that they signedcards when union organizer Phillip Pope visited their home.Fay Rogers indicates that Pope explained that the card was"for an election," and that he did not explain that it wouldbe used for any other purpose. Fay Rogers acknowledgesthat Pope did discuss the advantages of having a Union inthe plant. Both denied ever reading a card, although DavidRogers indicated that he had picked one up at the gate andbrought it home previously, asking his wife if she wanted toread it. On their testimony, I do believe that Pope mighthave made some reference to an election. but I do not ac-cept their testimony insofar as they impute to Pope a state-ment inconsistent with the clear designation on the face ofthe card. Neither was considered trustworthy. Particularlyunbelievable was their testimony that they had not read acard before signing, which once again echoed the familiarincredible ring of an excessive effort on the part of employ-ees to repudiate valid designations."' I find that no credibleevidence has been offered supporting a substantial chal-lenge to the validity of these designations, and they shall becounted toward the Union's majority in this case.109. Angela Faye Rouse (G.C. Exh. 291): Rouse was anactive employee at the time she testified. In affording hertestimony she manifested difficulty in recalling the eventssurrounding her signing. Her description of what was saidto her concerning the purpose of the card she signed variesfrom statements to the effect that they would be used to seeif enough people were interested in the Union to hold anelection to the simple explanation that the card was to beused "to hold an election." Rouse admittedly had read acard before signing it. A fair assessment of her testimonydoes not reveal that any representation was made to her.varying the clear designation on the face of the card, and I"'Counsel for Respondent seeks to highlight certain testimony by Prattthat at a union meeting he attended in October 1974, union organizer PhillipPope indicated that the sole purpose of the card was to determine whether ornot the Union would get an election. There is no question in my mind thatPratt was an objective witness. However, the line between an improper andperfectly permissible representation touching upon the matter of an electionis often faint and one which a lack of memory may blur. It was my impres-sion that Pratt had no clear recollection of the precise words used at theunion meetings, and further I do not believe that Pope in so many wordsused the language attnbuted to him by Pratt."' David Rogers admittedly attended a meeting presided over by his plantmanager in Apnl 1977 in which the hearing was discussed.find that it constitutes a valid desination which shiall hecounted toward the Union's alleged malorit, in this pro-ceeding.11"I O. 4i nrhonr Jerome Sholar (6 (i. ( it. .50i1) Sholar wasan incumbent employee at the time he testified. A fiirassessment of his testimony limits the challenge to his cardto a statement attributed to employee Bernice Jenkins thatits purpose was to see it' there was enough interest in theUnion to have an election. Sholar admittedly read the cardIn my opinion his testimony. fairly construed. does not re-flect an improper inducement and it shall he countedtoward the Union's majority.I I I. Tlimnil J. Shotlar (G. C. Ex-h 2(17). At tile time ofthe hearing Sholar had been continuouslyi employed by Re-spondent fr about 20 years. He testified that he signed acard at his home at the request of' union organizer MikeBlack. Black allegedly advised him that the purpose of thecard was to "see whether or not we would have an elec-tion." Sholar, in response to a familiar leading question.indicated that he was not informed that the card was forany other purpose. his despite the fact that on cross-ex-amination Sholar admitted that Black discussed the advan-tages of union representation including better working con-ditions and more pay. Although Sholar admitted that heknew the card was a union card and that he possessed onethat he obtained previously at the plant gate. he deniedreading that or any other card before signing. Sholar at-tended the April 1976 speech given by Plant Manager Wel-Ions. I did not believe that with the union campaign inprogress for some 4 months he did not read a card beforesigning, and I mistrusted his capacity to recall, in a manneraffording a fair and accurate accounting. the precise wordsexpressed to him by any union representative or agent priorto his execution of the card. It is considered a valid designa-tion and shall be counted toward the union's alleged major-ity in this proceeding.112. Donnie Mac Smith (G.C. Exh. 96): Smith was anincumbent employee at the time she testified. She signed acard at the request of Phillip Pope. According to Smith,Pope told her that the purpose of the card was "just for anelection." She further testified that when Pope asked her toread the card she did so and that before she signed he dis-cussed the benefits that employees would realize throughunion representation. I was not convinced that her testi-mony concerning the "just for an election" representationwas an accurate rendition of Pope's words on that occasion.While possibly her interpretation of what was said, her tes-timony seemed "too pat." and might well have been in-spired by matters contained in the prepared speech givenby the plant managers in April 1977 as to the circumstancesunder which the Board would decline to count cards as"' Rouse attended the April 1977 group meetings and speech presidedover by the plant manager in connection with this hearing. Although havingnothing to do with the validity of her designation. it is noteworthy that hertestimony concerning the events at that meeting has the same evasive charac-ter of several other witnesses. She, as other witnesses whose testimony hasbeen discredited, testified that plant manager Shelton simply told them that"that there is going to be a heanng down here and if we were called, to comeand tell the truth." It is clear from the prepared speech delivered hy Sheltonand Wellons that they said far more. I is a striking coincidence that fewemployees could recall the drift of that speech insofar as it related to thisproceeding447 D[)('ISIONS OF NATIONAL LABOR RELATIONS BOARD[union designations. I ind that there is no credible testi-mony supporting the challenge to this card and shall countit toward the Union's alleged majority in this proceeding.113. Ervin R. Smih (G.C. Eh. 512) This exhibit wasauthenticated by Tommy Lee Smith who told the signerthat the purpose "was to see ift there was enough people inthe plant that wanted the election, so it could be held, todecide whether we needed a union or not, or wanted one."There is no evidence that Ervin Smith did not read the cardbefore signing. I find that the representation in questionwas not inconsistent with the clear designation on the faceof the card, and it shall be counted toward the Union'smajority in this proceeding.114. Shirley P. Smith (G.C. Exh. 314). Smith was an in-cumbent employee at the time she testified. At the time sheexecuted a card, she was told that the purpose of the bluecard was "that if we could get enough cards that they couldhave an election at J. P. Stevens." She read the card beforesigning. Such a representation is not inconsistent with theclear designation on the face of the card, and Smith's cardshall be counted toward the Union's majority in this pro-ceeding.115. Tommy Lee Smith (G.C. Exh. 517): Smith signed acard given to him by his brother, Ervin Ray Smith. Hisbrother indicated that the card was "to see if we could getenough people together to get a union election." Smithsigned several cards during the campaign, and with respectto that in issue here, there is no evidence that said represen-tation was inconsistent with the clear designation on theface of the card. It shall be counted toward the Union'smajority in this proceeding.116. Audie S. Spell (G.C. Exh. 61). Spell was activelyemployed by the Respondent at the time he testified. Hesigned a card during the campaign at the request of unionorganizer Ray Paulhus. According to Spell, Paulhus toldhim that the card would be used "to have an election, to getenough blue cards to have an election." Spell acknowledgesthat Paulhus read him the card in the presence of his wife.There is no evidence that Paulhus, in reading the card, de-parted from the precise terms thereof. No representation atodds with the clear designation or the face of the card wasshown and it shall be counted as a valid designation.117. Thelma Virginia Stokes (G.C. Exh. 263) and 118.and William G. Stokes (G.C. Exh. 264): They are husbandand wife. Thelma Virginia Stokes no longer works for J. P.Stevens, but her husband was actively employed at the timehe testified. Union organizer Phillip Pope initially authenti-cated their cards. According to Thelma Virginia Stokes,Pope told her that the card "wouldn't be used for anythingexcept to get enough to elect, to vote for it, to come into theplant and vote," She acknowledged that she read the cardbefore signing it and testified that she signed the card be-cause her husband told her he was going to sign it, and sheindicated that he told her that he did so because "he wantedthe union in." William Stokes denied reading the card. Heclaims that Pope told him that the card would be used tohave a vote. Thelma Virginia Stokes had little recollectionof what transpired in her conversation with Pope, and Wil-liam Stokes was an unbelievable witness who manifested alack of candor in describing his union sentiment during thecampaign under scrutiny here. Contrary to his wife, heclaimed that he did not particularly want a union in theplant at the time he signed, adding that he had not changedhis mind concerning union representation. He attended thespeeches in April 1977 which were presided over by theplant manager and which pertained to the issues in thisproceeding. William Stokes was evasive and seemed benton excusing his earlier support of the union as a by-productof union trickery rather than his own judgment. His testi-mony that he did not read the card before signing it wasunbelieveable. With respect to these cards, I find that credi-ble evidence does not support Respondent's challengethereto and both shall be counted as valid designations inthis proceeding.118. Helen R. Surcy (G.C. Eh. 248): Surcy's card wasinitially authenicated by Phillip Pope. According to Surcy,she signed the card when Pope visited her home, and ex-plained that "it would be used for better -to get an electionin and for the people to vote whether they wanted a unionin or whether they didn't." She also testified that Pope toldher that the Union would help benefit the employees bygetting better wages. She indicated that she did not read thecard, but that Pope read it to her, and that what he read didnot mention anything about an election. Previously, Popetestified that he read the card to Surcy in the presence ofher husband. I am convinced that Surcy was accuratelymade aware of the content of the card, and that the repre-sentation she attributes to Pope did not alter the clearmeaning thereof. It shall be counted toward the Union'smajority in this proceeding.120. Brenda Taylor (G.C. Exh. 524). Taylor testified thatshe signed a card given by a fellow employee. She was toldby the latter that if enough cards were signed, they couldhave an election to vote the union in. She was told thatexecution of the card did not obligate her in any way. Al-though in my opinion no representation was made inconsis-tent with the clear designation on the face of the card, it isalso noted that Taylor testified that she did not rely on anysuch representations, but signed the card because shewanted the union. Her card constitutes a valid designationof the Union and it shall be counted toward the Union'smajority in this proceeding.121. John Harvey Taylor (G.C. E.xh. 58): Taylor wasgiven a card by an unidentified employee who told him itwas for a union election. Pursuant to a leading question byRespondent's counsel. Taylor indicated that the employeesolicitor did not tell him that it would be used for any otherpurpose. Nonetheless, Taylor read the card, and any suchrepresentation did not cancel out the clear designation onthe face thereof. It shall be counted toward the Union'salleged majority.'1"7 According to the credited testimony of Raymond Paulhus who initiallyauthenticated the card of John Taylor. the latter made all entries thereon.Although Taylor was not employed by the Respondent at the time of theheanng and accordingly appeared to be disinterested, I have some difficultybelieving his testimony that he signed the card on an explanation that it wasnecessary to obtain an election. His card is dated February 4, 1975, andhence, it was executed at a time when the election had already been sched-uled and apparently at a time when this fact was a matter of common knowl-edge. Taylor impressed me as lacking a clear recollection of what occurred atthe time he signed and he seemed a bit confused in relating the circum-stances under which he executed his card.448 J. P. STEVENS & CO.. INC.122. Barbara B. Torrans (G.C. Eh. 193) and 123. EllisRay Torrans (G.C. Exh. 192). They are husband and wife.Neither were employed by Respondent at the time theytestified. Both signed cards when visited at their home byunion organizer Michael Black. It is the sense of their testi-mony that Black discussed the benefits that the Unioncould gain for them and told them that the Union had tohave a certain number of cards signed before it could comeinto the plant to get an election. Ellis Ray Torrans read thecard before signing it. Barbara Torrans denied reading thecard, but with the exception of the date, her card appears tohave been completed in her handwriting. Although BarbaraTorrans was not actively employed at the time she testified,I viewed her testimony in this latter respect as suspiciousand once again find it difficult to accept that an individualcould have such a clear recollection that they did not read adocument they signed in the course of a controversial unioncampaign. I discredit her in this respect, and find that thestatements concerning an election attributed to Black didnot cancel the clear designation on the face of the authori-zation cards. Both cards validly contribute to the Union'salleged majority in this proceeding.124. Richard G. Tucker (G.C. Exh. 307). Tucker was anactive employee at the time he testified. Employee BerniceJenkins approached him and asked if he "wanted to sign acard so that they could see if they could get up enough bluecards to hold an election." Tucker is among the many in-cumbent employees who sought to repudiate cards throughincredible testimony that they did not read it before sign-ing. I did not believe him in this respect. In passing it isnoted that Tucker attended meetings conducted by PlantManager Wellons in April 1977 which pertained to thisproceeding. I find that the challenge to Tucker's card isunsubstantiated by credible evidence, and it shall becounted toward the Union's majority in this proceeding.125. Alice Faye Underwood (G.C. Exh. 107): Underwoodwas actively employed by Respondent at the time of hertestimony. She signed a card at the behest of employee or-ganizers who advised her that the card would be used to getan election to get the Union in. She claims that she did notread the card but that the union organizer read it to her. Inmy opinion the testimony of Underwood fails to disclose arepresentation inconsistent with the designation on the faceof the card, and it shall be counted toward the Union'smajority in this proceeding.126. Walter L. Wade (G.C. Exh. 253): Wade was an in-cumbent employee at the time he testified. He signed a cardat the request of union organizer Philip Pope, who told himthat it would be used "to get enough cards signed to havean election in the plant." Wade denied that he read thecard. Here we have another employee, signing a card some4-1/2 months after the union campaign commenced, whoapparently communicated with clear recall that he neverread an authorization card during the union campaign. Al-though reluctant to speculate as to the source of this wide-spread pattern of unbelievable testimony, I would note thatWade attended a meeting conducted by his plant managerin April 1977. 1 find that the card he executed constituted avalid designation of the Union.127. Rose J. Wainwright (G.C. Exh. 533) and 128. Wil-liam A. Wainwright (G.C. Exh. 534): They are husband andwife. Both were actively employed at the time they testified.There is no evidence whatever suggesting an improper in-ducement contributing to the execution of a card by Wil-liam Wainwright. It shall be counted toward the Union'smajority. Rose Wainwright testified that she picked up thecard at the plant gate and took it home. She indicated thatshe had a discussion with a "union representative."" whotold her that the Union lacked a few cards necessary tohold an election.'9Rose Wainwright admittedly read thecard, and the representation to which she attested is notinconsistent with the purpose expressed thereon. Accord-ingly, I shall also count her card toward the Union's major-ity in this proceeding.129. Milton Stanley Wells ((;.C. Exh. 119). Wells was anincumbent employee at the time he testified. lie related thathe was given a card by Union Organizer Ray Paulhus whoinformed him that "there were several of the union agentsin town going around to the employees and trying to getthem to sign the card to see if' they would have enoughpercentage to hold an election." According to Wells. Paul-hus did not indicate that the card would be used for anyother purpose. Wells admittedly read the card. and I findthat the representation he ascribed to Paulhus was not in-consistent with the clear designation on the face thereof. Itshall be counted toward the Union's majority in the instantproceeding.130. Carol F. Whaley (G.C. Exh. 303) Whale) was anincumbent employee at the time she testified. She claimsthat she received a card from Bernice Jenkins, who told herto sign it "so that we can get enough people, you know, toget an election." Her denial that she read the card wasamong the least credible of the witnesses taking that similartact. On obtaining the card she did not sign it immediatelybut carried it back to her work station where she filled outthe card in its entirety and then returned her card to Jen-kins. She claims that she did not read the card while it wasin her custody. Significantly, Whaley admits to reading ablue card which was attached to a leaflet but insists thatthis did not occur until after she executed her own card. Noexplanation is offered as to what stirred her curiosit onthat occasion. I discredit Whaley's denial that she read thecard before signing it, and find that the representation sheimputes to fellow employee Bernice Jenkins was not incon-sistent with the clear designation on the face thereof. Hercard shall be counted toward the Union's majority in thisproceeding.131. Sylvia Wheeler (G.C. Exh. 552): Wheeler was an in-cumbent employee at the time she testified. She testifiedthat she signed and completed a card at the request of Phil-lip Pope and an unidentified union organizer. According toWheeler, she was told that "they needed a few more cardssigned so they could get into the mill and hold an election"' This expression by Rose Wainwright was in response It a questionpropounded by Respondent's counsel. which lacked a proper filundation inthat it assumed that the unidentified individual Rose Wainwright spoke toconcerning the purpose of the card was, in fact, an agent of the ,mnion119 With respect to any conflicts In credihilhts as between the Wainwrights.although it is unnecessary to resolve them, It is noted that the testimony ofWilliam Wainwright was the more straightforward and direc. and his ac-count was deemed reliable449 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand see how the employees would vote." She could notrecall whether the union organizers said that the only thingthe card would be used for would be an election. She admit-tedly read the card. The representation attested to byWheeler is not inconsistent with the clear designation onthe face of the card, and it shall be counted toward theUnion's majority in this proceeding.132. Edward Franklin Williamson (G.C. Exh. 35): Wil-liamson was actively employed at the time he testified. Heclaims that he signed a card, with information receivedfrom union organizers, "that the card would be used to holdan election." He claims that at the time he signed the cardhe was not aware that an election was scheduled for Febru-ary 19, 1975. It is noted in this connection that his cardbears the date February 15, 1975. Williamson admits thathe read the card before signing it. Although I have difficultybelieving the testimony of Williamson that union organizerswould have made such a representation concernning theelection at that time, in any event their alleged statementsdid not constitute a renunciation of the clear designation onthe face of the card. The Williamson card shall be countedtoward the Union's majority in this proceeding.133. Wanda Wolford (G.C. Exh. 305). Wolford claimsthat she signed a card which she obtained from employeeorganizer Bernice Jenkins. She asserts that he told her thatthe card would be "used for an election, to get an election."Wolford could not recall how long she possessed the cardbefore returning it to Jenkins, but insists that she did notread the "fine print" on the card. When initially askedwhether she filled in all the information on the card, Wol-ford indicated that she only signed her name on it. How-ever, when confronted with the card, she admitted that allentries were her own. Although Wolford was no longer em-ployed by Respondent at the time she testified, she wasconsidered to be an untrustworthy witness, and I did notbelieve her testimony that she did not read the card in itsentirety before signing. Otherwise, her testimony reveals norepresentation inconsistent with the clear designation onthe face of the card, which shall be counted toward theUnion's majority in this proceeding.134. Mabel J. Wood (G. C. Exh. 209) and Joseph P. Wood(G.C. Exh. 210): They are husband and wife. Both wereemployed at the time they afforded testimony in this pro-ceeding. Union organizer Michael Black, in authenticatingtheir cards, testified that he first signed up Joseph Wood,who suggested that he solicit his wife who apparently wasnot present at the time. Black did so and obtained her carda few days later. Both denied that they read the card andadopted a posture on the witness stand designed to createthe impression that they were "sweet talked" into signing.They attended the meetings conducted by the plant manag-ers in April 1977, but had a scant recollection of what tran-spired on that occasion.' Mable Wood was a thoroughlyunimpressive witness. Her testimony that she did sign thecard, though she in fact completed it in its entirety, fit thefamiliar pattern of incredible testimony afforded in this pro-12O Mable Wood could recall that Plant Manger Shelton stated that em-ployees who are called to testify in this proceeding should tell the truth. Shecould recall little else.ceeding. Other aspects of her testimony struck me as a con-trived effort to place the onus for her decision to supportthe Union upon certain untoward activities by the unionorganizers. I do believe, however, that the organizers re-ferred to the election, and informed both of the Woods thatthe cards would be used to enable the Union to participatein an election. In the case of Mable Wood. I find that thisrepresentation was not inconsistent with the clear messageon the face of the card, and her card shall be counted. Withrespect to Joseph Wood, however, as I believe his testimonythat he could not read, and, as it does not appear that anyone read the card to him prior to his signing,'2' I shall rejecthis card.135. Mairo Ann Wood (G.C. Exh. 56): Wood was an in-cumbent employee at the time she testified. Altghough thecard in evidence bearing her signature reflects that it wascompleted in its entirety by Wood, she too denied readingthe fine print before signing, or that she read any other cardthat she had picked up previously. She attended the April1977 meeting with her plant manager in which this hearingwas discussed. She testified that she signed the card at therequest of union organizer Ray Paulhus, who told her "theyhad to have enough signatures on the blue cards in order toget an election at J. P. Stevens." Although in response to aleading question by Respondent's counsel, she indicatedthat that was the only thing that Paulhus told her about thecards, she goes on to indicate that he discussed the advan-tages of union representation. Wood was an argumentativeand evasive witness, and I particularly did not believe herspecific recollection that she only read the first three lines ofthe card that she signed 2-1/2 years previously. I am un-willing to except her testimony as credible evidence that shesigned the card on an improper representation and shallcount it toward the Union's majority in this case.By way of summary it is noted that of the authorizationcards specifically contested in Respondent's brief: 135 cardshave been found to constitute valid designations of theUnion.(3) Unchallenged designationsWith respect to properly authenticated authorizationcards which are in evidence and not subject to specific chal-lenge in Respondent's brief, Appendix C lists 426 valid des-ignations. OAppendix C omitted from publication.] With re-spect to each, the record has been reexamined by theundersigned, and it has been concluded that all were prop-erly authenticated by credible evidence and that neithermisrepresentation nor any other infirmity bars their beingcounted toward the Union's majority in this case. However.certain of these cards, while not specifically challenged inthe Respondent's brief and considered valid, warrant clari-fying comment as follows:David Blanton (G.C. Exh. 18). Blanton was actively em-ployed by the Respondent at the time he testified. He is anilliterate, whose card was initially authenticated by em-ployee organizer Jimmy Lee Smith. Smith credibly testified2I Joseph Wood signed the card on December 9. 1974, and he was alonewith the union organizers at the time. He concedes that the did not tell theunion organizers that he was illiterate.450 J. P. STEVENS & CO.. INC.that he read the card to Blanton because the latter couldnot read or write. Blanton denied this, and claims that hesigned on the representation by Smith that "all it was sup-pose to be used for was just to have a vote, get enough cardssigned to have a vote on it." Blanton was not considered areliable witness, both as to the denial that the card was readto him and insofar as he attempts to create the impressionthat he signed the card on a representation that it would beused solely for purposes inconsistent with the clear designa-tion appearing on the card. His card shall be countedtoward the Union's majority.Joseph Leon Brooks (G.C. Exh. 181): Brooks was an in-cumbent employee at the time he testified. He related thathe signed a card when visited at his home by a union orga-nizer.' He claimed that he was told by the union organizerthat the card would "just be used for an election." Brooksdenied that he read the card before signing it. This, despitethe fact that all entries appearing on his card were in hishandwriting. His testimony that during the 5 months beforehe signed the card that the campaign was in progress he didnot read any such document was unbelievable. Further-more, his card dated February 1. 1975. was executed afterthe election had been scheduled, and after, according to thespeech of General Manager Walker on January 28, 1975.that fact was probably a matter of common knowledge.Brooks was an incredible witness who struck me as inclinedto afford any testimony necessary to serve his Employer'sinterest. Motley was an experienced organizer and it strikesme as improbable that he would make the statement of thetype Brooks imputes to him concerning a election at such alate date. The denial by Brooks that he read the card isdiscredited as is his testimony that any improper induce-ment was extended at the time he signed. His card shall becounted toward the Union's majority in this proceeding.Laverne Brown (G.C. Exh. 141): Brown was an incum-bent employee at the time she testified. While on the standand under oath, she unleashed one of the more fancifulcanards as to the circumstances surrounding the executionof an authorization card. She claimed that she was visitedby a union organizer who remained at her house discussingthe Union for about 30 to 45 minutes, after which he askedher to sign a card. She allegedly told the organizer that shewas not for the Union. Brown goes on to explain, nonethe-less, that she "signed the card becaus he said that that wasto show that he had been to see me." She denied readingthe card and on direct examination claimed that she justlooked at it enough to "sign it.""' Later in her examinationBrown admitted that her signature on the card alone wouldhave suffiiced to furnish the proof of presence requested bythe solicitor. When first confronted with the card, she indi-cated that she was not sure that entries, other than hersignature, were in her handwriting. Her difficulty in identi-fying her handwriting on the card was followed by a com-plete shift in testimony. Thus, Brown on direct examination122 The Brooks card was initially authenticated by union organizer AlfredL. Motley.Im Union organizer Cecil Jones had initially authenticated Brown's cardand in doing so credibly testified that all writing on that card was that of thesigner.had testified that the organizer told her that the only reasonshe was to sign was to evidence his appearance at her home.Later, after her difficulties in identifying her own handwrit-ing, she indicated that the union organizer told her that thecard "was for the election." It is noted in this connectionthat her card bears the date of February 9, 1975. well afterthe election had been scheduled, and after common knowl-edge of this fact was acknowledged in the speech deliveredto employees by General Manager Walker. In my opinionBrown was a thoroughly untruthful witness, not above de-ception, in her deliberate effort to repudiate the clear desig-nation evidenced by the card bearing her signature. It shallbe counted toward the Union's majority in this case.Luther Edward Carraway (G.C. Exh. 33) and Shirle' Car-rawav (G.C. Exh. 32): They are husband and wife. Bothwere employed by the Respondent at the time they affordedtestimony in this proceeding. There testimony that they didnot read cards before signing was shaky and unbelievable. Ialso reject as incredible, their assertions that union orga-nizer Harold Mclver, with all his experience, would fostersolicitation of cards as of February 6, 1975, when the Car-raway's signed, on expressions that the cards were neces-sary for an election. In my opinion these employees en-gaged in an incredible effort, while under oath, to repudiatetheir cards. Their cards constitute valid designations andshall be counted toward the Union's majorit in this case.Jesse David Cottle (G.C. Exh. 338). Cottle was an activeemployee of the Respondent at the time he testified in thisproceeding. He claims that he obtained a card from fellowemployee. Roy McCallop. who told him "it was just for. tohave an election, or a vote." Cottle admits that McCallopread him the blue card and that in doing so he made nomention of an election. Warren McCallop, who was also anincumbent employee at the time he authenticated Cottle'scard, testified without contradiction that all entries on thecard were made by Cottle and that there was no referenceto an election in their conversation. In my opinion the testi-mony of McCallop is more reliable. The Cottle card shallbe counted toward the Union's alleged majority.Floure Fields (G.C. Eh. 21). This card was authenticatedby Roger Glasper. Glasper testified that he signed his owncard (G.C. Exh. 20) before Fields completed her card. Glas-per was mistaken in this regard, but it was my impressionthat he was an otherwise credible witness, and this discrep-ancy in his testimony is insufficient to repudiate his other-wise believable testimony as to the authenticity of GeneralCounsel Exhibit 21. It shall be counted toward the Union'smajority in this case.Bnran H. Heath (G.C. Eh. 233). Heath was an incum-bent employee at the time he testified in this proceeding.According to Heath, he signed a card at the request ofunion organizer Phillip Pope, who told him of the value insigning it and that it would be used to get an election inJ. P. Stevens. Heath claims that some time prior to theelection he requested that Pope return his card, but Heathcould not relate exactly when this occurred. AlthoughHeath, on examination by Respondent's counsel. indicatedthat Pope did not tell him the card would be used for any-thing other than the election, on cross-examination, he ad-mitted to being informed that the card would also be usedto improve working conditions. Heath acknowledged that451 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPope read the card to him. With respect to the alleged rep-resentation, I am not convinced that Heath's testimony re-flects an accurate portrayal of what was said by Pope inthat connection. As for his efforts to retrieve his card, itcannot be determined that this effort predated the unfairlabor practices committed by Respondent in the course ofthis campaign, and therefore, any action in this respect onthe part of Heath was not clearly uncoerced. His card isdeemed a valid union designation.Elvin C. Smith (G.C. Exh. 195). This card was authenti-cated by Michael Black. It was dated December 1974.Black acknowledged that Smith, after signing the card.asked that it too be returned. Black acknowledges that hedid not return the card. Black, in my opinion, honestly ex-pressed a lack or recollection as to when this occurred, butappeared to speculate that it was a week of two after Smithsigned the card. The question as to whether the revocationwas valid, as preceding significant unfair labor practicesneed not be reached, as Smith's card could not affect thequestion as to whether the Union represented a majority. Ido not pass upon the question presented by this card.Lonnie Turner, Jr. (G.C. Exh. 273): Turner was activelyemployed at the time he testified. He admits that he signeda card at the request of union organizers Phillip Pope andLouis Washington. Apart from his assertion that the orga-nizers told him that they needed so many cards signed inorder to have an election and his claim that he did not readthe card, Turner could not recall anything that transpiredat the time he signed. Turner impressed me as an untruthfulwitness who took the stand with the purpose of refuting hisvalid designation of the Union. I discredit his testimonyinsofar as he imputes any improper representations to theunion organizers, and further, I did not believe his assertionthat he did not read the card. Although my assessment ofTurner's credibility is based exclusively upon personal ob-servation and consideration of his testimony against theprobabilities, it is noted in passing that Turner did attendthe April 1977 meetings presided over by plant managerShelton in which this hearing was discussed. Like other em-ployees who sought to repudiate their cards on the basis ofunbelievable testimony, Turner seemed only too willing toeuphemize what was actually stated by Shelton on that oc-casion24by describing Shelton's reference to this hearing aslimited to an expression that employees who signed bluecards simply tell the truth. His card shall be counted towardthe Union's majority in this case.Jedger Whaley (G.C. Exh. 254): Whaley testified that hesigned a card at the request of Phillip Pope. He allegedlytold Pope that he was not for the Union but asserted that hesigned when Pope kept suggesting that he sign a card "be-cause it was just to show that he did not object to the Unioncoming in and having an election that the card wouldn't becounted as a vote." Whaley denied reading the card. Wha-ley is an incredible witness. His testimony that he could notrecall what if anything was stated by plant manager Wel-Ions at the meeting he attended in April 1977 concerningthe blue card or this proceeding struck me as somewhat lessthan candid. It is my conclusion that any infirmity in theexecution of this card would arise solely from Whaley's in-24 See. C.C. Exh. 626.credible testimony. His card shall be counted toward theUnion's majority in this case.(4) The Union's majorityBased upon the foregoing. I find that at least by Febru-ary 19, 1975, the Union held validly executed authorizationcards from 561 employees,' a majority of the work force of1,000 which was then employed.263. The refusal to bargainThe standard for finding that Respondent violated Sec-tion 8(a)(5) and (I) of the Act by refusing to recognize andbargain with the Union as prescribed in N.L.R.B. v. GisselManufacturing Co., supra, has been adequately substanti-ated on this record. As heretofore found, the Union madeeffective continuing demands for recognition in the appro-priate unit in which it had received valid designations froma majority of the employees. Furthermore, in the course ofthe organization campaign, Respondent engaged in a pat-tern of unlawful conduct designed to foment reversal of thechoice manifested through authorization cards under condi-tions rendering those designations as a more reliable mea-sure of employee choice than the results of the February 19,1975 election.In this respect it is noted that the more serious unfairlabor practices occurred within the last 4 weeks of the elec-tion campaign. Thus, the implementation of the floor onprofit-sharing and the grant of supplemental unemploy-ment benefits alleviated employee discontent which had be-come manifest at Wallace and which might well have givenimpetus to the Union's organizational effort. Elimination ofthis unrest by the unlawful actions of January 21 and Feb-ruary I 1. respectively, occurred shortly before the electionand in all probability contributed significantly to the rever-sal of union support subsequently reflected at the polls. Inaddition, the dramatic, unjustified interference with em-ployee distribution on the eve and day of the election re-flected the Employer's disdain for clearly established statu-tory rights at a time proximate to the casting of ballots.That action might well have impeded employees from com-municating important prounion information to their fellowworkers, and while this aspect of the interference mighthave been significant, the Respondent's overall conduct onthat occasion subjected employee organizers to open hu-miliation and again reminded employees demonstrably ofStevens' defiance to legitimate employee rights in a mannerreinforcing past management expressions as to the futilityof union organization by its employees.These unfair labor practices occasioned a serious and ir-reparable disruption of the election process and contributedto the Union's loss of majority.' As for the grant of bene-25 [Appendixes B and C omitted from publication.l126 Appendix D [omitted from publicationl attached hereto lists the namesof 18 employees whose cards were rejected on various grounds, and onewhose card was left unresolved.'27 Respondent's assertion that any loss of majority in this case was attrib-utable to employee reaction to the boycott is afforded no weight in assessingthe propriety of a 8(a}(5) violation in this case. As the perpetrator of unfairlabor practices. Respondent is not to be favored by speculation as to thepossibilities that its own unlawful conduct may not have been the controllingcause of employee defections from the Union.452 J. 1'. STEVENS & (O., INC.fits, conventional Board remedies are ineffectual to restorethe stallus qulo (ilIt' or to affird assurances that a rerun elec-tion could be held devoid of their lingering effects. Further-more, this record once more attests to repeated violations inareas where J. P. Stevens had been ordered to effect rem-edies in the past, and, indeed, the propensity of that firm toignore statutory remedies is underscored by the fact that.while the Wallace campaign was conducted within the pro-tective province of a contempt order, analysis of the evi-dence suggests convincingly that highranking officials ofRespondent acted deliberately and with a directness of pur-pose in contravening unmistakable statutory guaranteesand the spirit of the contempt order to frustrate employeechoice during that campaign.Upon the entire record I find that Respondent's viola-tions of Section 8(a)( I ) were sufficiently serious to supportthe conclusion that it refused to bargain in violation of Sec-tion 8(a)(5) of the Act since January 21, 1975, when it em-barked upon its illicit campaign to undermine the Unionand to destroy the atmosphere in which a fair election couldbe conducted."'Having so found, it is necessary to point out that at thehearing on June 15. 1977, the complaint was amended toallege that Respondent further violated Section 8(a)(5) and(I) of the Act by, on or about April 1976. unilaterally limit-ing membership and participation of hourly employees inits profit-sharing plan and instituting a pension plan forhourly employees, all without affording notice to, or con-sulting with, the collective-bargaining representative of itsemployees.The affidavit of Herbert Hastings Foster Jr.. a formergeneral counsel of Respondent,'2' acknowledged that inApril 1976 Respondent announced that effective January 1.1976, the profit-sharing plan would be replaced with a pen-sion plan and that this substitution would be implementedby preservation of the rights of existing participants in theprofit-sharing plan, while suspending further contributionsto their accounts and by curtailing all participation in theplan by new employees.30It being clear that the Union at no time was recognizedat Wallace as the representative of employees, these modifi-cations in terms and conditions of employment constitutedrevisions in mandatory subjects of bargaining, and Respon-dent's failure to negotiate with the Union before imple-menting them, constituted further violations of Section8(a)(5) and (I) of the Act. I so find.IV. CASE t t-RC-3987The objections to Employer conduct interfering with freechoice in the election conducted on February 19, 1975. re-121 It is noted that the 8(aX5) violation is predicated upon independentunfair labor practices which, as found below, are also the subject of merito-rious objections in Case II -RC 3987.I" See. G.C. Exh. 602(b).'I Hastings Foster testified on June 22, 1977. I week after the GeneralCounsel's request to amend the complaint in the above particulars had beengranted. His affidavit was in evidence at the time, and he did not disavow itscontents insofar as relevant to these new 8(a)tS) allegations. In these circum-stances, I find that the relevant portions of the affidavit constitute declara-tions against interest by an agent of the Respondent amounting to probativeproof as to the nature and timing of the changes.main tor consideration. Of' the nine objections. several arepredicated upon misconduct which was coextensive withindependent 8(a)(1) violations found above. These includeobjection I (prohibition of distribution at the Holly andCarter plants on February 18 and 19). Objection 2 (surveil-lance of union activity ),1II Objection 3 (the threat communi-cated by (ranlford to employee Carroll). and Objections 5and 6 (the implementation of a floor on profit-sharing andthe announced intention to pay supplemental unemploy-ment benefits). Accordingly. Objections I. 2. 3. 5. and 6 arehereby sustained.With respect to the balance of' the objections. no evidencewas adduced to substantiate Objection 9 relative to thirdparty conduct on the part of a local area merchant, andaccordingly Objection 9 is hereby overruled. Objection 8 ispredicated upon a claim that in the course of the campaignthe Employer made material misrepresentations under con-ditions precluding an effective response. On authority of theBoard's decision in Sopping Kart Food Malrket. Inc.. 228NLRB 1311 1977). Objection 8 is overruled.As for the balance of the issues, Objection 4 related to thealleged failure of the Respondent to release second shiftobservers to participate in the polling during their shifts. Itwill be recalled that at the Carter plant, where this allegedmisconduct occurred, there were two polling periods-6 to10 a.m. and 4:30 to 6 p.m. On the morning of the day of theelection, a preelection conference was held at 5:30 a.m.Phillip Pope claimed to be the union representative respon-sible for making the arrangements for the election. He testi-fied that at the preelection conference held that morning hepossessed a list of observers containing the names of desig-nated observers containing the names of designated obser,-ers from all three shifts. The observers selected by theUnion from the third and second shifts attended the morn-ing conference?:2In the course of the conference. Popeclaimed that he indicated that the second shift observerswere not in attendance because theN left work at 12 mid-night, and their return to the plant at that early hour wouldimpose an inconvenience."' Jack Cottle. the personnel man-ager at the Carter and Holly plants testified that Pope didnot speak directly to him during the 5:30 a.m. conference,and that he "didn't hear" him say that no employees werepresent from the second shift. I was not impressed withCottle's capacity to recall precisely everything that was saidat that time and regarded Pope's testimony as the morecredible.The second shift started at 4 p.m. A preelection confer-ence opened at about 4:15 p.m. According to Pope's uncon-tradicted testimony he at the time asked company represen-m' In sustaining this objection. I rely only upon conduct of supervisorsStallings and Cranford on February 18 and 19 and the conduct ol all super-visors at the main entrance during the second shift change at the Carter planton February 19. all of whom observed employees who were asserting theirprotected right to distribute literature. The Jenkins-Scholar incident was notshown to have occurred during the critical preelection period, and thereforeit is not relied upon as a ground for setting aside the election.12 Initially, the observers then working on the third shift were not present.At request of the Union. the Employer. after complaining that the Unionhad afforded too short a notice, did release three observers from work toattend that conference"' I credit Pope in this regard.453 I)Il('ISIONS ()OF NAIO()NAIL I.ABOR REL.A'TIONS BOARDtatives for the release of Sarah ennell, .linmms Smith. SalsNavalroli. and lrmiko Keith. all second shift emnployees whowere then working, but designated h the Union to act asobscrvers. At no time prior to this conference had theUnion disclosed the identity of these observers.'4Pope tes-tified without contradiction and credibly that the CompanNindicated that as the had received no prior notification.they did not have sufficient time to release the observers.Pope then turned to the Board agent and argued that theCompany had released the third shift observers in orderthat they might attend the 5:30 a.m. preelection conferenceand therefore Pope saw no reason why the second shiftworkers could not be released as had been done in themorning. The Board agent said "Well. I don't know, it'sgetting time to open the ballot box, if you got your observ-ers here I got to proceed with this election."'It does not appear that any of the four second shift em-ployees designated by the Union participated as observersduring the second polling period at Carter. The Unionclaims that the foregoing interfered with the conduct of theelection. The question is not free from doubt. The presenceof observers other than Board agents is not required by theAct, and the Board has held that the use of observers at adirected election is a privilege, not a right.", Thus, where anobserver is unavailable to a party, the election is not to beset aside in circumstances where that party's plight is attrib-utable to its own lack of diligence. See, e.g.. WestinghouseApplicance Sales and Service Co., a division of WestinghouseElectric Corporation, 182 NLRB 481 (1970). More specifi-cally, the Board declined to set aside an election where aunion observer was prevented from serving by an employerwho denied that employee permission to leave work duringthe election, where the employee had made no arrange-ments with the employer to allow for his release from work.See San Francisco Bakery Employer Association, e al., 121NLRB 1204. 1206 (1958). Yet, that case is not necessarilydispositive here.In the instant case. Petitioner was denied the use of des-ignated observers, not on the basis of its own lack of dili-gence, but due to conduct on the part of the Employer fromwhich it could rightfully assume that the second shift em-4 I do not find that in the course of a telephone conversation at about Ip.m., on the afternoon of February 19, 1975. union organizer Mike Krivoshidentified second shift observers to Cottle. Cottle denied that this occurred.In this respect, the Petitioner's evidence is too vague to support a finding thatthose designated to serve were identified at that time. That testimony indi-cated that Pope told Krivosh to obtain a list of observers from union orga-nizer Ray Paulhus and to telephone Cottle identifying the observers. Kri-vosh. with corroboration from Paulhus, claimed that he did so. Howeverneither Paulhus nor Krivosh could identify the list used, nor could theyafford direct testimony that the second shift observers were on any such list.It would be entirely speculative to assume that whatever list was read byKrivosh on that occasion, contained the names of the specific second shiftobservers that later in the day Pope asked to be released.13 Pope identified Cottle and George Shelton. manager of the Carterplant. as having declined to release the observers on that occasion. Cottleclaims that he did not attend that conference. explaining that he was at theHolly plant. Shelton did not deny the conduct which Pope attributed to himat the 4:15 p.m. conference, and the fact that Pope might have been mis-taken as to the presence of Cottle, does not alter my belief of Pope's testi-mony concerning Shelton."'See, e.g.. Breman Steel Company, 115 NLRB 247. 249 (1956); Semi-Steel Casting Co. v. N.L.R.B., 160 F.2d 388. 393 (8th Cir. 1947).ployees would be released without problem. Thus, companyrepresentatives at the 5:30 a.m. conference were aware thatsecond shift observers were not present, and were specifi-cally advised by Pope as to the Union's intention to usethem during the polling period which corresponded to theirshift. No opposition to the release of these employees, norrequest that their identity be revealed, was made by theEmployer at that morning preelection conference. Awarethat the Employer released the third shift employees fromwork to attend the 5:30 a.m. preelection conference, theUnion could rightfully assume that a similar course wouldbe followed with respect to the second shift observers. Ab-sent proof that the release of these employees when specifi-cally requested at 4:15 p.m. would occasion a significantdisruption in plant production or discipline. the Employer'sfailure to release the observers was unfair, and consideringthe entirety of its conduct that day, smacked of an entrap-ment, impeding the Union's opportunity for assuring thatits interests were served during the conduct of the election.I shall sustain Objection 4.Objection 7 related to alleged failure of the Employer tocomport itself in accordance with terms specified by a de-cree of a United States Court of Appeals. Thus, it appearsthat the United States Court of Appeals for the SecondCircuit, on September 13, 1972, in J. P. Steren.s & Co. v.N.L.R.B. 464 F.2d 1326, decreed that Respondent effect thefollowing remedies:10. If within the next 2 years, the Board schedules anelection in which the Union participates at any of thefive plants, then. upon request by the Union. the Com-pany shall afford it reasonable access to each of theCompany's said plants and appropriate facilities to de-liver a 30 minute speech to employees on workingtime, the date thereof to be within 10 working daysbefore but not within 48 hours prior to any such elec-tion.I .In the event that during a period of 2 years follow-ing entry of this order, any supervisor or agent of theCompany convenes employees at any of the five plantsand addresses them on the question of union represen-tation, upon request of the Union, the Company shallmake available to the Union and its representatives oneach such occasion at a mutually agreeable time, simi-lar facilities so that the Union may present its view tothe employees assembled on company time for a simi-lar period.There is no dispute that the cited terms of the decree ap-plied to the election campaign under scrutiny here. Nor isthere denial that the Company complied with the basic ob-ligation to afford access to a union representative to makespeeches at times defined in the decree. The sole question iswhether the Company afforded "appropriate facilities" fbrsuch speeches, and extended "similar facilities" for suchpurposes. The Charging Party contends that Respondentviolated the decree by disparately notifying employees thatattendance at speeches given by the plant manager weremandatory, while those given by the union representativewere voluntary: by keeping machines running duringspeeches given by the union representative, while shuttingthem off completely during speeches given by the plant454 J. P. STEVENS & CO.. INCmanager: and through an incident in which superintendentRobert Cranford impeded employees Glasper and Englishfrom soliciting the attendance of fellow employees at aspeech given by the union representative.In agreement with Petitioner the standards set forth inthe Court's decree are subject to enforcement in this pro-ceeding pursuant to the Board's authority to police post-election misconduct. As the Petitioner observes, for pur-poses of this election, the contempt order has as much forceand effect as any longstanding policy of the Board calcu-lated to assure that employee choice is exercised in an at-mosphere of free choice.However, with a single exception, the evidence does notpersuasively establish that Respondent engaged in miscon-duct in this regard. Petitioner called four employees to tes-tify in support of the claim that machines were kept run-ning during speeches given by the union representative. Ofthis group, James Norman Newkirk impressed me as ahighly biased witness with faulty recollection, except as tothose matters prejudicial to the Employer. His testimony inmaterial part struck me as reflecting a propensity to relay asfact, matters beyond his knowledge. with respect to RobertGlasper, Gloria English and Reba Young, although there isperhaps some truth in the fact that machines might havebeen in operation when they left their work areas to attendspeeches given by the union representative, it is doubtfulthat any machines were running in the course of thespeeches. The equipment utilized in a textile mill is hardlynoise free. and it is unlikely that, if in operation, machinerycould not be heard throughout the plant. Mclver, the unionrepresentative who made the speeches. did not testify toever having heard equipment running while addressing theemployees."' From the entirety of the credible evidence, itwas my impression that any failure on the part of the Em-ployer to cut off all machinery promptly and simulta-neously before releasing employees, neither interfered withthe union meetings nor constituted a substantial noncom-pliance with the terms of the contempt decree.Also unreliable was the testimony of these employeessuggesting that attendance at the Mclver speeches was vol-untary. but mandatory for those given by the plant man-ager. None testified unequivocally that they were told thatthis was the case. The notices which are in evidence an-nouncing all meetings point out that attendance was notmandatory. One union witness, Gloria English, testifiedthat from reading notices posted on the bulletin board sheknew that the attendance at company meetings was volun-tary.'3I do find, however, that superintendent Robert Cranforddid impair employee access to a speech given by Mclver.This relates to a single incident involving employees Gloria"3 Gloria English testified that she could not say that any machine wasever left running during a meeting addressed by Mclver.J~ It was my impression that the testimony of other union witnesses was aproduct of their own understanding and their sensibilities concerning theconsequences of a failure to attend a management sponsored meeting. ratherthan what they had been told. Their testimony is not deemed credible. inso-far as they would have me find that any supervisor or representative ofmanagement informed them that attendance at a Walker speech was re-quired.English and Robert Glasper. Being dissatistied with thesmall attendance at one such meeting. Glasper and Englishelected to go through the plant and to inform others of thespeech and urge them to attend. While doing so they en-countered Cranford and supervisor David Chestnutt. Thereis no dispute that Cranford asked Glasper "if he couldhelp" him. Receiving no response. Cranford repeated thisinquiry. Glasper answered that he was looking tor employ-ees that might not have known about the Mclver speech."'Cranford told them that they could go to the meeting bhut toleave the rest to Cranford and Chestnutt. Nonetheless.Glasper went up to certain employees to speak with themconcerning the meeting, when Crantord again approached.admonishing. "I told you that you are welcome to go to themeeting, hut leave the rest of them alone."','There is no question that the effort by (ilasper and Eng-lish to enlist others to attend the union meeting was pro-tected by Section 7 of the Act. Cranford. according to thecredited testimony. attempted to, and perhaps did in fact.curtail effectively this activity. In doing so, he impaired em-ployee rights sanctioned by both the court decree and Sec-tion 7 of the Act. and in this respect Objection 7 is sus-tained.CON(CI.I SIONS ()0 LAA'I. J. P. Stevens & Co.. Inc.. is an employer engaged incommerce or an industry affecting commerce within themeaning of Section 2(6) and (7) of the Act.2. Amalgamated Clothing and Textile Workers Union.AFL-CIO CLC. the successor to Textile Workers Union ofAmerica. AFL-CIO. is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent independently violated Section 8(a)(1) ofthe Act, by orally instructing employees not to engage indistribution of union literature in nonworking areas on theirown time: by physically preventing them from doing so: bythreatening to call law enforcement authorities to preventthem from doing so: and by telling employees who engagedin such activities to go home, rather than work.4. Respondent independently violated Section 8(a)(1) ofthe Act. by engaging in surveillance of employees distribut-ing union literature in nonworking areas on their own time.and by creating the impression that union activities weresubject to surveillance.39 The "can I help you" statement made by Cranford struck me on therecord as a whole as a gratuitous. condescending. and unjustified remark.Attendance at the speech was admittedly voluntary, and there was no re-striction during such period of movement by employees throughout theplant. The only restriction on employees not attending was that they "con-duct themselves in an orderly manner at all times." See. e.g.. Resp. Exh. 32.Though many employees were scattered about the plant at the time. Cran-ford admits that he made no similar inquiry to anyone else. The inference isclear that Cranfoid intervened because he knew and disapprosed of whatGlasper and English were up to."I This is based upon the credited testimony of English, whose testimonyin material respects was corroborated by Glasper. Their testimony reflects anaggressive concern by Cranford with respect to their union activity, and itseemed more reliable, and probable, than Cranfiord's effort to mitigate theentire incident. A dispute exists. however, concerning the question as towhether Cranford's zeal caused him to physically assault Glasper during thesecond confrontation In my opinion, it is unnecessary tIo resolve this issue.since at best from the Petitioner's point of siew. if it did ,ccur. it was simplyan expression of rage, incidental to the clear interference hy Cranl;rd nthat occasion with the Section 7 rights of employees455 DECISIONS OF NATIONAL LABOR RELATIONS BOARD5. Respondent independently violated Section 8(a)( ) ofthe Act, by advising an employee that an active union ad-herent, because of his union activity, should have been dis-charged earlier.6. Respondent independently violated Section 8(a)( I) ofthe Act, by, on February 11, 1975, granting supplementalunemployment insurance compensation to certain employ-ees at the Carter plant.7. Respondent independently violated Section 8(a)( ofthe Act, by, on January 21, 1975, announcing to employeesthat a floor would be placed upon losses which had dimin-ished the value of their accounts under its profit-sharingplan.8. Respondent independently violated Section 8(a)( ) ofthe Act, by, in April 1977, telling employees to inform onother employees engaged in union activity.9. By the conduct described in paragraphs 3. 4, 5. 6 and7, and on the basis of the findings heretofore made withrespect to Petitioner's Objections 1. 2, 3, 4, 5, 6, and 7,Respondent-Ernployer engaged in preelection misconductinterfering with the free choice of employees at the electionconducted on February 19, 1977. and that election shall beset aside.10. The following employees constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All production and maintenance employees employedat the Employer's Carter plant, Holly plant, and ware-houses at Wallace, North Carolina, including plantclerical employees, watchmen, computer programmerin the dye house, electrical technician, and plantdriver; excluding office clerical employees, professionalemployees, cloth store clerk, managerial employees.guards, and supervisors as defined in the Act.II. On or before February 19, 1974, a majority of theemployees in the unit described above, designated and se-lected the Union as their representative for purposes of col-lective bargaining.12. At all times since February 19, 1975, and continuingto date, the Union has been the representative for purposesof collective bargaining of the employees in the unit de-scribed above, and by virtue of Section 9(a) of the Act, hasbeen, and is now, the exclusive representative of the em-ployees in said unit for the purpose of collective bargainingwith respect to wages, hours and working conditions, andother terms and conditions of employment.13. Since January 21, 1975, and at all times thereafter.Respondent violated Section 8(a)(5) and (1) of the Act, byrefusing to recognize and bargain collectively with theUnion as the exclusive collective-bargaining representativeof all employees in the unit described above.14. Respondent violated Section 8(a)(5) and () of theAct, by, in April 1976, without prior notification or afford-ing the Union an opportunity to bargain, unilaterallychanging the terms of its profit-sharing plan and establish-ing a pension plan on behalf of employees in the appropri-ate unit.15. The unfair labor practices found above have an effectupon commerce within the meaning of Section 2(6) and (7)of the Act.TitI RMEDYHaving found that Respondent has engaged in certainunfair labor practices, it shall be recommended that it ceaseand desist therefrom and take certain affirmative actionnecessary to effectuate the policies of the Act. As the un-lawful conduct herein strikes at the heart of the Act andreflects a continuing indifference to the statutorily guaran-teed rights of employees, a broad cease and desist ordershall be recommended, precluding Respondent from "inany other manner," interfering with, coercing, or restrain-ing employees in the exercise of their rights guaranteed bySection 7 of' the Act.Consistent with the request of the General Counsel andthe Charging Party, the cease and desist provisions of therecommended Order and the notice posting requirementare designed to encompass employees of the Respondent atall plants. Officials at high corporate levels were among thearchitects of serious unfair labor practices in this proceed-ing. A disregard for law on their part is indicative of Ste-vens' corporate policy of antipathy to union activity andthe congressionally defined framework within which suchactivity is to be conducted.'4' The Stevens' posture of execu-tive contumacy poses a threat to employee rights whereverunion activity might emerge. In the circumstances, exten-sion to all Stevens plants of appropriate remedial provisionsis viewed as an appropriate preventive measure consideringthe continuing propensities suggested by the instant case.In addition to an order of broad geographic scope, theGeneral Counsel and Charging Party seek monetary andnonmonetary relief of an extraordinary nature. The requestfor renumeration includes reimbursement to the Union forlitigaton and organizational expenses. Nonmonetary re-dress is sought to amplify the classic 8(a)(5) refusal to bar-gain order in the interest of facilitating Respondent's coop-eration in the ensuing bargaining process throughrequirements imposing an immediate duty to furnish rel-evant negotiating data, as well as the establishment of aninterim grievance procedure. The General Counsel seeks aconditional companywide bargaining order to be effectiveautomatically through establishment of majority status atany location under conditions in which existing law im-poses a duty to bargain. Furthermore. the Charging Party'14 Administrative Law Judge Bernard Ries in J. P. Stevens & Co., Inc.,239 NLRB 738 outlined authoritative comments relative to the centralizedorigin of Respondent's history of unfair labor practices:It is elementary that Stevens' efforts since 1963 to repel the Union'sorganizational campaign are founded in basic company policy. In Sc-vens 1, 380 F.2d 292. 304 the Court said, "Othel evidence shows that theCompany's policies were not determined at individual plant levelsalone." Two years later. in Stevens V, 417 F.2d 533. 537.the Court ofAppeals for the 5th Circuit stated. "Stevens has been engaged in a mas-sive multistate campaign to prevent unionization of its Southern plants.thus, we assay the order in this atmosphere of persistent, longcontinued, flagrant violations occurring after and in spite of repeateddeclarations of illegality by Board and reviewing courts." That was writ-ten 8 years, and 13 cases, before Stevens XVIII, in which the Court ofAppeals for the Second Circuit noted that Respondent has earned a"reputation as the 'most notorious recidivist' in the field of labor law,"leaving the impression that "the Company has engaged in a 'program ofexperimentation with disobedience of the law." 96 I.RRM 2150, 2152.2159.456 J. P. STEVENS & CO.. INC.seeks through this proceeding to expand the terms of the1972 contempt decree to extend both the time and geo-graphic limitations imposed by the Court'4upon the rem-edies therein provided. These matters are considered imme-diately below.Refusal to BargainThe General Counsel seeks an expanded affirmative bar-gaining order requiring Respondent to "upon request....bargain with the Union, or any labor organization, in theappropriate unit at any of its plants, warehouses, or otherfacilities, provided the Union, or any other labor organiza-tion, is certified, or the Respondent has engaged in conductdisruptive of the election processes, thereby precluding theholding of a fair election, and the labor organization in-volved enjoyed majority status." In Hecke'. Inc., 191 NLRB886 (1971). the Board rejected such a proposal. observing.inter alia; as follows:we do not agree with the contention of the GeneralCounsel and Charging Party that such a procedure ...would provide speedier relief in appropriate cases be-cause it would bypass normal Board procedures. Un-less the parties were in complete agreement with re-spect to all matters pertaining to the representationissue the disagreements would have to be resolved bysome tribunal. In the circumstances postulated by thislatter proposal, that tribunal would be the court of ap-peals acting upon exceptions to a report of a specialmaster. There would be no guarantee that the proceed-ings before the special master would be any more expe-ditions than normal proceedings before the Board;moreover the court of appeals or its appointed specialmaster would thereby be deprived of the Board's ad-ministrative expertise in the consideration of such dis-puted matters.While one cannot be certain that employees of J. P. Stevensever will enjoy unimpeded opportunities for the exercisetheir statutorily conferred rights, the conditional com-panywide bargaining order sought by the General Counsellacks utility and might well be counterproductive to thecontinuing effort to devise remedies assuring future compli-ance with the law. For the reasons stated in Hecks Inc.,supra, the request for a companywide bargaining order isdenied.To remedy the 8(a)(5) violation founded upon the Re-spondent's unilateral curtailment of its profit-sharing plan.the General Counsel and Charging Party urge that Respon-dent be directed to restore employee profit-sharing ac-counts, so as to allow employees hired since January I,1976, to participate in the plan, and to pay into all accountsan amount equal to contributions and earnings which sinceJanuary I. 1976 would have accumulated in said accountsuntil Respondent complies with said restoration order. Thisrequest is found lacking in merit. Despite the limited natureof the litigation on this issue, it is apparent that curtailment"4 N.L.RB v J P Stevens & Co. Inc. 464 F.2d 132 (2d Cr. 1972).(Stevens XI I ).of the plan was a tradeoff whereby employees, in lieu ofprofit-sharing, would be covered by a new pension plan.which was simultaneously announced in April 1976. Theremedy sought here assumes that good faith bargainingcould possibly have resulted in the retention of both plans.The circumstances, fairly evaluated, renders such a premiseunrealistic and to provide a restoration and make wholeorder in connection therewith is viewed as oppressive and aremedy which lacks reasonable relationship to the nature ofthe violation or its effect. The recommended order, in thisconnection, shall be limited to a cease and desist againstfuture unilateral action.The Charging Party urges that the remedy include a di-rection that Respondent establish an "interim" grievanceprocedure at the Wallace facilities to compliment the bar-gaining order requested in this case. Prior to this proceed-ing, the Union had been designated as representative ofemployees in but two plants of the Respondent--States-boro, Georgia. and Roanoke Rapids. North Carolina. Todate collective-bargaining has failed to produce a contractat either location. In the course of negotiations for the firstcontract at those facilities, J. P. Stevens has been foundguilty of bargaining in bad faith. Thus, in N.L. R.B. v. J. P.Stevens & Co.. (Gullistan Division) (Stevens X VII), 538 F.2d1152 (5th Cir. 1976). such a finding was made by the FifthCircuit Court of Appeals in a contempt adjudication in-volving the Statesboro plant. Recently, a like finding wasmade with respect to the Roanoke Rapids plant by Admin-istrative Law Judge Bernard Ries. See J. P. Stevens & Co.,Inc., 239 NLRB 738 (1977). This background renders it un-likely that the bargaining order to issue in the instant pro-ceeding will be hospitably received. At the same time, Re-spondent's propensity, exhibited in several other cases, todiscriminate against employees, including those at Wallace,has been clearly established. Nonetheless the enforced es-tablishment of any formal grievance procedure comes dan-gerously close to collision with the teachings of the Su-preme Court in H. K. Porter Compan. Inc. v. N.L.R.B, 397U.S. 99 (1970). However, some measure of protection inthis area is warranted. Accordingly, it shall specifically beprovided, in addition to the convential cease and desistagainst unilateral action, that Respondent take no adverseaction, whether ostensibly oriented in economic consider-ations or necessity for discipline, against any employee orgroup of employees at the Wallace facilities, without firstnotifying the Union and affording the latter an opportunityto consult therewith.On the other hand, the Charging Party's request for anorder requiring production of certain information relevantto the administration of grievances and contract negotia-tions, together with the wage rates, classifications, and datesof hire at all plants is deemed inappropriate as bearing norelevance to the issues in this case. while delving into areasin which Respondent's affirmative duty. during the processof collective bargaining, are clearly and unmistakably es-tablished by precedent under the Act.Organizational CostsThe Board has declined to provide for reimbursement oforganizational expenditures where there is no demonstrable457 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"nexus" between extraordinary expenditures for such pur-poses and the unlawful conduct.'3Such a causual link ex-ists in this case. Thus, the 1974 1975 campaign at Wallacewas the third successive organizational effort attempted bythe Union. The first began in 1969 and was abandoned in1970 with the Union's endeavor to process unfair laborpractices arising in the course of that campaign. This latterventure met with success, and with the ostensible aid of acontempt decree, the Union renewed the effort at Wallacein early 1973. That campaign terminated at summer's endthat same year, again in the face of alleged unfair laborpractices. Neither campaign culminated in an election.It will be recalled that on July 13, 1972, the United StatesCourt of Appeals, Second Circuit, issues a contempt ordercovering the Wallace employees.'4 In that proceeding, theRespondent's contemptuous behavior was found to haveincluded the unlawful, discriminatory discharge of 3 Wal-lace employees because they supported the Union duringthe 1968 campaign. The contumacy exhibited by Respon-dent in that campaign was followed by contemptuous actsduring the 1973 campaign. Thus, violations in 1973 werethe subject of a more recent contempt determination bythat same Court, issued August 31, 1977.14'The Board's most recent pronouncement concerning thereimbursement of organization costs appears in Heck's Inc.,215 NLRB 765, 768 (1974):Whether, for instance, an award to compensate for ex-cess organizational costs ought, in the future, to beconsidered as necessary to restoring the status quo antein certain factual contexts rather than as an extraor-dinary remedy to be applied only in the case involvingfrivolous defenses, as we have heretofore held, is anissue which we do not intend here to foreclose fromthorough consideration in future cases.With the foregoing in mind, it is acknowledged that theBoard's remedial arsenal ought only be tapped in the inter-est of safeguarding employee rights. But one cannot losesight of the fact that those rights have been threatened overthe years by the efforts of J. P. Stevens to destroy the Unionthrough persistent violations of the law, Board orders, courtdecress, and contempt citations. No end appears to this un-relenting effort to exhaust the resources of this Union'*inthe hope that eventually it will be left with no alternativeother than complete withdrawal, an event which more thanlikely would provide the final stroke to the statutory guar-antees which employees in this and other plants havesought to vindicate. This record convincingly demonstratesthat past efforts by the Union to organize employees atWallace were abandoned in the face of flagrant behavior onthe part of the Respondent which violated both the Act andoutstanding court orders. Thus, the record herein warrantsthe conclusion that the Union in 1974 was required to en-"1 See Tidee Products, Inc., 194 NLRB 1234 (1972); Winn-Dixie Stores,Inc., v. N.L.R.B. 575 F.2d 1107, (5th Cir. 1978).1"464 F.2d 1326."14 N.L.R.B. v. J. P. Stevens & Co., Inc., 563 F.2d 8 (2d Cir. 1977).14 As this record attests, Respondent's unlawful conduct, in the face ofviable contempt orders, continued in 1974-75. In addition, an 8(aXI) viola-tion growing out of that campaign was found in Stevens XVI, 220 NLRB270.gage in a renewal of a prolonged attempt at organization,requiring extraordinary expenditures, which it would nothave sustained were Wallace employees afforded the oppor-tunity to effect their right of self determination in an atmo-sphere free of employer misconduct. In view of the forego-ing, restoration of the status quo ante to the extent possibleis imperative, and saving the Union whole for unnecessaryorganization costs is viewed as contributing to that end. Itshall be recommended that Respondent reimburse theUnion for all reasonable and necessary costs and expensessustained in the course of the 1974-75 campaign plus inter-est as prescribed in Florida Steel Corporation, 231 NLRB651 (1977).Litigation ExpensesWith respect to the claim that the Charging Party bereimbursed as to its costs of litigation, the Board has indi-cated that normally "litigation expenses are not securableby the Charging Party in a Board proceeding even thoughthe public interest is served when the Charging Party pro-tects its private interest before the Board."'47It has, how-ever. with court approval, recognized an exception to thatpolicy in order to discourage frivolous litigation.'48Such re-lief has been withheld, on the other hand, where defenseswere debatable, notwithstanding the aggravated nature orpervasiveness of a respondent's unfair labor practices."'49Nonetheless, the appropriateness of such relief in aggra-vated cases, remains open to consideration. For the Board,upon remand of Heck's Inc., supra, from the SupremeCourt,'? reaffirmed its distinction between the award of ex-cessive litigation fees to discourage "frivolous" litigation,and the denial of such relief where the unfair labor prac-tices are simply "aggravated." In doing so, however, theBoard states:Nor do we intend to exclude from considerationwhether, in determining the appropriateness of awardsof attorney fees, litigation costs, and excess organiza-tional costs, we ought to apply some more definitivecriterion than the distinction between "debatable" and"frivolous" defenses which thus far we have been uti-lizing.''Unquestionably, confining awards of litigation costs to cir-cumstances where litigation is frivolous serves administra-tive convenience, for the Board as a regular and routinematter is confronted with violations on the part of employ-ers and unions that may rightfully be described as "aggra-vated."But few, if any, who are subject to regulation under thisAct, have achieved the excesses of J. P. Stevens. Its historysuggests a third standard for measuring the appropriateness"47 Tiidee Products, Inc., 194 NLRB 1234, 1236 (1970).i See International Union of Electrical, Radio and Machine Workers,AFL CIO [Tiidee Products, Inc.] v. NL.R.B., 426 F.2d 1234 (1970), cert.denied 400 U.S. 950 (1970).91 Heck's Inc., 191 NLRB 886, 889 (1971). See also Teri-Flex Products,Inc.. 200 NLRB 3 (1972). and Condon Transport, Inc.. 211 NLRB 297 (1974).50N.L.R. B. v. Food Store Employees Local 347 Hecks Inc.], 417 U.S. I(1974).I' 215 NLRB 765, 768 (1974).458 J. P. STEVENS & CO.. INC.of the type of relief under consideration here. Though some15 years have passed since the Union's first organizationaldrive, J. P. Stevens has yet to alter its dedication to outrightrejection of this Statute and to frustration of the administra-tive and judicial remedies contemplated thereby. The expe-rience at Wallace, North Carolina. has been nothing shortof outrageous. To date, two separate contempt citations aretraceable to unlawful conduct at those facilities. Althoughthe campaign under scrutiny in the instant proceeding wasconducted under safeguards of a prior contempt order, ittoo was spurned, with Stevens once more reversing the ex-pressed choice of employees through unfair labor practicesinitiated at high management levels.Obviously the pattern of disobedience manifested at theWallace plants and elsewhere has burdened the Union. theBoard, and the Courts with repeated litigation. As mattershave stood for some time, the ability of the administrative-judicial system to withstand the Stevens assault upon itsintegrity is owing, in large measure, to the Union's vigi-lance, and unrelenting will to commit its legal resources tothe fray. Were it to succumb, the exploits of J. P. Stevenswould serve as a historic touchstone for those who woulddefy the law by subjecting employee organization to thetype of endurance struggle experienced here.In sum, it shall be recommended that Respondent reim-burse the Union for all reasonable and necessary costs in-curred in litigating this proceeding. The predicate for suchrelief is not limited to the seriousness and sustained natureof the violations found herein, but also finds support inStevens' policy of intransigence whereby court-enforced or-ders of the Board have been flouted and contempt decrees,reduced to mockery. In the circumstances, the aware oflitigation expenses is viewed as remedial and nonpunitive,and a remedy which contemplates the recovery of costswhich by no means should be viewed as collateral.Although not specifically requested. this remedy shall beextended to the Board as well. Once again, in this proceed-ing, J. P. Stevens has engaged in deliberate violations of thelaw and when considered against the history of contumacyexhibited by this Employer, it is only reasonable that thegeneral tax paying community be relieved from shoulderingthe expenses entailed in protracted litigation at the hand ofStevens' lawlessness. Thus, it shall be recommended thatRespondent be required to reimburse the Board and theUnion for their expenses incurred in the "investigation,preparation, presentation, and conduct of these cases, in-cluding the cost and expenses incurred for reasonable coun-sel fees, salaries, witness fees, transcript costs, printingcosts, travel expenses and per diem, and other reasonablecosts and expenses."'The Access PackageThe Charging Party's request for renewal of the "accesspackage" set forth in the 1972 contempt adjudication hasbeen accomodated by the action of the Court of Appealsfor the Second Circuit in the 1977 contempt adjudication."' See Ttdee, supra, 194 NLRB ati236 37Thus, on October 19. 1977, that Court entered an orderagainst the Respondent.' which included the following:I .Upon request of the Amalgamated Clothing andTextile Workers Union of America, AFL CIO (theUnion), made within two years from the date hereof.the Company shall immediately grant the Union andits representatives reasonable access to the plant bulle-tin boards and all places where notices to employeesare customarily posted. at each of the Company'splants in North Carolina and South Carolina for a pe-riod of one year from the date of request.12. In the event that during a period of two yearsfollowing entry of this order any supervisor or agent ofthe Company convenes any group of employees at anyof the Company's plants in North or South Carolinaand addresses them on the question of union represen-tation, the Company shall first give the Union reason-able notice thereof and afford two Union representa-tives a reasonable opportunity to be present at suchspeech, and, upon request of said representatives, theCompany shall permit one of them to address the em-ployees for the same amount of time as the Company'saddress.13. If within the next two years, the Board sched-ules an election in which the Union participates at anyof the Company's plants in North or South Carolina,then, upon request by the Union. the Company shallafford at least two Union representatives reasonableaccess to each of the Company's said plants and appro-priate facilities to deliver a 30-minute speech to em-ployees on working time, the date thereof to be within10 working days before but not within 48 hours priorto any such election.14. Upon request of the Union, the Company shallimmediately furnish it with lists of the names and ad-dresses of all of the Comlpany's employees at each of itsplants in North and South Carolina as of the latestavailable payroll date, and shall furnish a corrected,current list to the Union at the end of each six monthsthereafter during the two year period.15. For the two year period, upon request of theUnion. the Company shall without delay, permit a rea-sonable number of Union representatives access forreasonable periods of time to all its canteens, rest andother non-work areas, including parking lots, withineach of its plants in North and South Carolina, for thepurpose of communicating orally and in wit:ing withthe employees in such areas during changes of shift,breaks, mealtime, or other non-work periods. TheCompany shall formulate rules on this subject in thesame manner as provided in paragraph 10.These privisions appear sufficientl, current to obviate pre-sent revision in a manner which could result in overlappingand confusing compliance periods.As for the Charging Party's claim that the substantiveterms of the above order be incorporated herein and ex-tended beyond the States of North and South Carolina on acompanywide basis. precedent implies that an extension ofh'N.L. R B v. P Stevens Co. Inc. 563 F 2d 8 (2d Clr. 1977)459 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"access remedies" beyond the employees directly affectedby unfair labor practices is to be afforded close scrutiny. Todate, the Board has confined the remedies under consider-ation here to the plant54or areas in which the unfair laborpractices arose."5On the other hand, in Stevens VIII, a casearising in Roanoke Rapids, North Carolina, the Board re-jected the Union's request that the terms of its Order in thatcase be extended to include all Stevens plants in NorthCarolina, South Carolina, and Georgia.'"5The remedies in question here constitute affirmative aidsto organization, and since presently extant at North andSouth Carolina plants, the emerging question is whether theunfair labor practices in this case create a sufficient imbal-ance in plants located elsewhere to warrant union accessbeyond those States. I think not. To require notificationwhereby all employees are assured that unfair labor prac-tices committed at one location will not be repeated at theirplant is one thing, but to afford direct substantive organiza-1' See, e.g., Stevens XII, 190 NLRB 751; Stevens VII, 179 NLRB 254,289; Stevens V. 171 NLRB 1202." Such remedies were extended on a multistate basis (North and SouthCarolina) in Stevens 1. 157 NLRB 869, Stevens 11, 163 NLRB 217; Stevens111, 167 NLRB 266 and Stevens IV, 167 NLRB 258. where, in each case,unfair labor practices were committed on a multistate, multiplant basis.56 181 NLRB 666, fn. .tional support at those other locations, absent a basis forinferring that the other plants have been influenced by ille-gal conduct found herein, is quite another. Accordingly, theCharging Party's request that the access package be broad-ened beyond the Carolinas shall be denied on the basis ofStevens VIII, supra.Notice PostingAs heretofore indicated the notice herein shall be postedon a companywide basis and mailed to employees at allplants individually.In addition the Charging Party requests that employeesbe assembled at mandatory meetings on company time atwhich the notice should be read by a union representative.While not convinced that the purpose behind posting re-quirements would be effectuated through such procedures,it is believed that the Union should be afforded some role inthis preventive process. Accordingly, it shall be recom-mended that mandatory employee meetings be convenedon working time at all of Respondent's plants where, in thepresence of a union representative, the notice shall be readto employees by the highest management official in theplant.[Recommended Order omitted from publication.]460